Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 1 of 91




              EXHIBIT 1
         Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 2 of 91




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

 RHAKEEMA WORLEY, et al.,
   Plaintiffs,

 v.                                                    v    Case No. 17 Civ. 04337 (LGS)
                                                       .
 THE CITY OF NEW YORK and
 THE NEW YORK POLICE DEPARTMENT,
   Defendants.

                                  SETTLEMENT AGREEMENT

         This Settlement Agreement (“Agreement”) is made and entered into by and among the

 Plaintiffs in the above-captioned case, who are identified in Exhibit A attached hereto, and who

 are all persons who have timely consented to be party Plaintiffs in the above-captioned case, and

 Defendants, the City of New York and the New York Police Department and all other New York

 City departments, commissions, agencies, related entities, predecessors, successors, trustees,

 members, officers, directors and employees, agents, assigns, representatives, employee benefit

 plans and the trustees, administrators, and fiduciaries of such plans (hereinafter collectively

 referred to as “Defendants”), and is based on the following:

 I.      RECITALS

       1.1     Plaintiffs are 3,881 individuals employed or formerly employed by the Defendants.

On June 8, 2017, and on various dates thereafter, Plaintiffs filed their consent to sue forms with

this Court in the case Worley, et al. v. City of New York and the New York Police Department,

Case No. 1:17-cv-04337-LGS (hereinafter, the “Lawsuit”).          Exhibit A contains a list of all

Plaintiffs and the dates on which they filed their consent forms with this Court.

       1.2     Plaintiffs listed in Exhibit A have made certain allegations concerning their

employment with the Defendants regarding an asserted failure to pay wages and overtime




                                                   1
         Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 3 of 91




compensation in compliance with the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.

(hereinafter referred to as the “Released Claims”).

         1.3    Plaintiffs and Defendants (hereinafter collectively referred to as the “Parties”)

 have agreed to settle the matters in dispute between and among them pursuant to the terms of this

 Agreement. Specifically, the Parties and their counsel have considered that the interests of all

 concerned are best served by compromise, settlement, and dismissal of the Plaintiffs’ claims with

 prejudice. The Parties have concluded that the terms of this Agreement are fair, reasonable,

 adequate, and in the Parties’ mutual best interests.

         1.4    The Parties, through their counsel, hereby seek judicial approval of this

 Settlement Agreement. In the event the proposed settlement contained in this Agreement does

 not become effective in accordance with the terms hereof, is not finally approved, is terminated,

 cancelled or otherwise fails to become effective for any reason, this Agreement will no longer

 have any effect and the Parties will revert to their respective positions as of the date and time

 immediately prior to the execution of this Agreement.



 II.     PAYMENT AND DISTRIBUTION

       2.1     In consideration for the terms, conditions and promises in this Agreement,

Defendants shall, in accordance with the paragraphs in this section pay or will cause to be paid to

Plaintiffs $27,747,075.22 to resolve all claims for FLSA damages allegedly accruing for the period

from June 8, 2014 through April 22, 2020(“the Settlement Amount”), inclusive of backpay,

liquidated damages, attorneys’ fees, litigation expenses, and Service Awards. The Settlement

Amount will be divided and distributed to Plaintiffs as follows:

        (A) a set of payroll checks and/or stubs for direct deposit payments, regular payroll checks

       for active (employed) Plaintiffs, and separate payroll checks for inactive (no longer


                                                  2
       Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 4 of 91




     employed) Plaintiffs made payable to each Plaintiff in accordance with Plaintiffs’

     Counsel’s instructions constituting his or her share of the backpay award in the total

     amount of $13,789,357.12 (“the Backpay Amount”), less all applicable deductions and

     withholdings for that individual Plaintiff; and

     (B) one check in the amount of $13,957,718.10 constituting liquidated damages, attorneys’

     fees, litigation expenses and Service Awards (“Lump Sum Amount”) payable to Plaintiffs'

     Counsel McGillivary Steele Elkin LLP for distribution to the plaintiffs as follows:

     $57,000.00 of the Lump Sum Amount will be distributed by Plaintiffs’ Counsel to the Six

     Plaintiffs who served the class through their participation on the Plaintiffs’ settlement

     team, in discovery and depositions (“Settlement Team Plaintiffs”) who will each receive

     $2,000.00 as a Service Award, and to the 45 Plaintiffs who served the class by participating

     in discovery and depositions (“Discovery Plaintiffs”) who will each receive $1,000.00

     (“the Service Award Amount”); 1 In accordance with paragraph 2.4 below and pursuant to

     the individual retainer agreements signed by all 3,881 Plaintiffs, Plaintiffs will deduct their

     contingency attorney fee equal to 33 and 1/3 percent of the Settlement Amount prior to

     distributing to Plaintiffs their liquidated damages share of the Lump Sum Amount.

The individual amount of backpay and liquidated damages are to be calculated pursuant to the

formula set forth in paragraph 2.5. Each individual Plaintiff's settlement payment amounts are

1
  The Settlement Team Plaintiffs are Elizabeth Caraballo, Jaime Carreras, Dolores Corsey, Petal
Isaacs, Iquanna Smalls, and Corrine Tolliver. The Discovery Plaintiffs Are Marianita Ailes,
Shirley Alleyne, Tawana Bassett, Dierdre Best, Porsha Bruno, Israel Cartagena, Mirna Castro,
Martha Charles, Eucrice Creque, Jennifer Cruz, Yvedcy DeJesus, Alicia Depena, Ronald Dillard,
Irene Dutchin-Marte, Jeanne Farrell, Shevana Gangaram, Gladys Grace, Shoy Grant, Kizzy
Hernandez, Michele Iorizzo, Steven Jackson, Peter James, Adalgisa Jimenez, Lydell Kirkland,
Margarita Knight, Yvette Lemieux, Tysha Lilley-Davis, Tracey McDuffie, Margarita Mendez,
Juan Obregon, Juan Ocana, Lucia Pena, Khami Punch, Gale Richardson, Maria Rodriguez,
Sandra Reid, Allison Richardson, Ulonda Simmons, Narinder Tak, Wanda Toribio, Lisha
Turner, Stacy Ufomadah, Felicia Williams, Nicole Williams, and Rhakeema Worley.


                                                3
       Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 5 of 91




set forth in Exhibit A. These amounts are agreed to among the Parties to compromise, settle and

satisfy the Released Claims and liquidated damages related to the Released Claims.

       2.2     Within five (5) days of the date that the Court enters an Order finally approving

this Agreement, the Plaintiffs shall tender, by overnight mail, e-mail attachment or hand-

delivery, to Defendants’ attorneys, the following document to effectuate payment of the

settlement amounts referenced in paragraph 2.1: a listing of the distribution amounts to each

individual Plaintiff along with each Plaintiff’s social security number and current addresses for

Plaintiffs who are no longer employed by Defendants. Defendants shall issue payment by

distributing the backpay amounts (not liquidated damages) in regular payroll checks or direct

deposit payments directly to active Plaintiffs and distributing separate payroll checks for non-

active Plaintiffs to Plaintiffs’ counsel, the amounts as specified in paragraph 2.1 for backpay, and

by providing by check to Plaintiffs' law firm, McGillivary Steele Elkin LLP, the Lump Sum

Amount for all of the Plaintiffs as specified in paragraph 2.1. In the event that a Plaintiff’s

backpay amount or liquidated damages amount will be reduced as the result of wage

garnishment, lien or judgment (to the extent set forth in paragraph 2.1), Defendants’ counsel

shall make a good faith effort to provide Plaintiffs’ counsel with: (1) the name of the Plaintiff;

and (2) the amount of the reduction and the nature of the reduction at or before the time the

payment is made by Defendants. The Settlement Amount will be paid within 90 days of the date

that the Court enters an Order finally approving this Agreement.

       2.3     Defendants will forward the Lump Sum Amount payable to McGillivary Steele

Elkin LLP as Plaintiffs’ Counsel, who will be responsible for distributing to each Plaintiff listed

in Exhibit A his/her respective share of the Lump Sum Amount in accordance with the formula

described in paragraph 2.5 below and pursuant to the individual Plaintiffs’ retainer agreements




                                                 4
       Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 6 of 91




with Plaintiffs’ Counsel. Defendants will make a good faith effort to notify Plaintiffs’ counsel,

at least 14 calendar days prior to distribution of the backpay amount, of the exact date when each

active (employed) Plaintiff will be paid. Defendants will also send to Plaintiffs’ counsel each

non-active (non-employed) Plaintiff’s individual backpay checks for distribution to these

Plaintiffs along with a corresponding document identifying all deductions and withholdings.

     2.4       Plaintiffs have entered into individual agreements with Plaintiffs’ Counsel. These

agreements provide for a contingency attorney fee amount equal to thirty-three and one-third

percent (33 1/3%) of the Settlement Amount calculated after all expenses (inclusive of

unreimbursed settlement administration expenses) are deducted from the Settlement Amount.

Plaintiffs and their counsel are solely responsible for determining the contingency attorney fee

applicable to this Agreement. Plaintiffs’ Counsel shall deduct their contingency attorney fee in

the amount of $9,197,682.07 from the Lump Sum Amount in accordance with Plaintiffs’

individual agreements with Plaintiffs’ Counsel.

     2.5 For purposes of computing damages, "the relevant recovery period" used to calculate

each individual Plaintiff’s point total, is three years prior to the date when each Plaintiff's

Consent to Sue form was filed with the Court up to April 22, 2020. Each Plaintiff received one

point for each week during "the relevant recovery period" that the Plaintiff was employed by the

New York City Police Department (NYPD) as a School Safety Agent (“SSA”). In addition, the

six Settlement Team Members and 45 Discovery Plaintiffs will receive the amounts described in

paragraph 2.1. The total number of points for all Plaintiffs were then divided into

$18,338,364.10, which reflects the Net Settlement Fund after attorneys’ fees, litigation expenses,

and Service Awards are deducted.        Plaintiffs and their counsel are solely responsible for

determining the allocations among Plaintiffs and the distribution of funds.




                                                  5
         Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 7 of 91




       2.6     Plaintiffs and their counsel, McGillivary Steele Elkin LLP and Spivak Lipton LLP,

will defend, release, and hold Defendants harmless from any and all claims or causes of action

arising from the distribution of settlement funds.

       2.7     Defendants shall distribute W-2 forms to the Plaintiffs reflecting the backpay

payments made under Paragraphs 2.1 and 2.2 in this Agreement.              Plaintiffs’ counsel shall

distribute to each Plaintiff receiving a liquidated damages award a Miscellaneous Income Form

1099 reflecting the amount paid to the Plaintiff as liquidated damages inclusive of the contingency

attorneys’ fees paid. The Miscellaneous Income Form 1099s for the Settlement Team Members

and the Discovery Plaintiffs receiving Service Awards, which shall be distributed by Plaintiffs’

counsel, shall reflect the amount of such payments inclusive of attorneys’ fees. Each Plaintiff

agrees that he or she will be responsible for his or her individual tax liability associated with the

payments made to him or her under this Agreement. Plaintiffs and Plaintiffs’ counsel agree that

they shall indemnify and hold harmless Defendants in the event of any dispute concerning whether

taxes are owed by any Plaintiff on the liquidated damages and Service Awards paid as part of the

settlement.

       2.8     All payments to Plaintiffs shall be deemed to be paid solely in the year in which

such payments are actually received by Plaintiffs. It is expressly understood and agreed that the

receipt of such settlement payments will not entitle any Plaintiff to additional compensation or

benefits under any bonus, contest, or other compensation or benefit plan or agreement in place

during the period covered by the Agreement, nor will it entitle any Plaintiff to any increased

retirement or matching benefits, or deferred compensation benefits. It is also expressly understood

and agreed that no pension contributions shall be taken from the backpay payments. It is the intent

of this Agreement that the settlement payments provided for in this Agreement are the sole




                                                     6
         Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 8 of 91




payments to be made to the Plaintiffs, and that the Plaintiffs are not entitled to any new or

additional compensation or benefits as a result of having received payment pursuant to this

Agreement (notwithstanding any contrary language or agreement in any benefit or compensation

plan document that might have been in effect during the time period beginning three (3) years

prior to the filing date of each Plaintiff’s consent to sue form through the date the Court issues an

Order finally approving this Agreement). Plaintiffs specifically waive entitlement to such benefits

and in additional consideration for the mutual covenants made in this Agreement, hereby agree not

to bring any further action against Defendants or any retirement or welfare benefit plan maintained

by Defendants or any of its affiliates for additional benefits as a result of any additional

compensation paid as a result of this Agreement. This Agreement may be used by the Defendants

or by any benefit plan or fiduciary thereof as a complete and absolute defense to any such claim.

 III.    RELEASE AND COVENANT NOT TO SUE

        3.1    All Plaintiffs for themselves, and their spouses and families, attorneys (if any),

agents, executors, administrators, personal representatives, heirs, successors, any future estates,

assigns and beneficiaries, and any and all of them (collectively, the “Releasers”), voluntarily and

with the advice of counsel, fully and forever release, acquit, and discharge the Defendants, their

present or former officers, directors, subsidiaries, affiliates, partners, employees, agents, attorneys,

accountants, executors, administrators, personal representatives, heirs, successors and assigns, and

any or all of them and all persons acting by, through, under, or in concert with any of them

(collectively, the “Releasees”), in their personal, individual, official and/or corporate capacities,

from all wage and hour claims asserted in the Lawsuit, and all federal, state and/or local statutory

wage and hour claims that could have been asserted in the Lawsuit, for the School Safety Agent




                                                    7
         Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 9 of 91




position arising from the beginning of time up to and through April 22, 2020 for the time period

Plaintiffs worked as School Safety Agents for the Defendants.

       3.2     All Plaintiffs shall be deemed to and shall have waived, released, discharged and

dismissed all released claims as set forth in Paragraph 3.1, with full knowledge of any and all

rights they may have, and they hereby assume the risk of any mistake in fact in connection with

the true facts involved or with regard to any facts which are now unknown to them.

       3.3     All Plaintiffs understand and agree that to the fullest extent permitted by law, they

are precluded from filing or pursuing any legal claim or action of any kind against any entity at

any time in the future, or with any federal, state or municipal court, tribunal or other authority

arising out of the Released Claims for the time period beginning three (3) years prior to the filing

date of each Plaintiff’s Consent to Sue form through April 22, 2020, with respect to the claims

asserted in this Lawsuit. Excluded from this release and covenant not to sue is any right or claim

that cannot be waived by law, including but not limited to the right to file a charge with or

participate in an investigation conducted by government agencies. All Plaintiffs are waiving,

however, any right to monetary recovery should any agency pursue any claims on their behalf with

respect to the Released Claims for the time period beginning three (3) years prior to the filing date

of each Plaintiff’s Consent to Sue form through April 22, 2020.

       3.4     All Plaintiffs agree that they are entering into this Agreement knowingly,

voluntarily, and with full knowledge of its significance. Each Plaintiff affirms that he/she has not

been coerced, threatened, or intimidated into agreeing to the terms of this Agreement, and he/she

has been advised to consult with their attorney should they have any questions.




                                                  8
        Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 10 of 91




 IV.     DISMISSAL OF CLAIMS

        4.1    Plaintiffs agree to dismissal of all claims asserted in the Lawsuit against Defendants

as specified in paragraph 3.1 with prejudice, in accordance with the attached Agreed Order of

Dismissal with Prejudice.

 V.      NO ADMISSION OF LIABILITY

        5.1    Nothing contained herein shall be deemed to be an admission by the City of New

York, NYPD or any of the present or former officials, employees, representatives and agents of

NYPD of the truth of any of the allegations contained in the complaint, or an admission that

defendants or any of the present or former officials, employees, representatives and agents of

NYPD have in any manner or way violated plaintiffs’ rights, or the rights of any other person or

entity, as defined in the constitutions, statutes, ordinances, rules or regulations of the United

States, the State of New York or the City of New York, or any other rules, regulations or bylaws of

NYPD. This Agreement shall not be admissible in, nor is it related to, any other litigation or

settlement negotiations, except that this Agreement may be used by either party in connection with

any subsequent action or proceeding relating solely to the enforcement of this Agreement.



 VI.     NO RETALIATION


        6.1    The Defendants agree not to retaliate against nor take any action against any

Plaintiff employed by the Defendants for pursuing claims in this action or for otherwise

participating in the lawsuit.

 VII.    CONTINUED JURISDICTION

        7.1    The U.S. District Court for the Southern District of New York shall have

continuing jurisdiction to construe, interpret and enforce the provisions of this Agreement, and to




                                                    9
        Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 11 of 91




hear and adjudicate any dispute or litigation arising from this Agreement or the issues of law and

facts asserted in or related to the instant action.

 VIII. PARTIES’ AUTHORITY

         8.1      The signatories hereby represent that they are fully authorized to enter into this

 Agreement and to bind the parties hereto to the terms and conditions hereof. The Parties

 acknowledge that the Court will schedule a settlement approval conference in this matter before

 the Honorable Lorna G. Schofield. To object to the settlement, a Plaintiff must either appear in

 person at the settlement approval conference, or by telephone if the Court conducts a telephonic

 settlement approval conference, to voice their objection or, in the alternative, must contact the

 Court, in writing, to voice their objection and to explain all reasons for the objection. A Plaintiff

 who does not object to the Settlement Agreement does not have to attend the settlement approval

 conference or take any other action to approve the settlement and/or otherwise indicate his/her

 agreement to the terms of the settlement.

         8.2      All of the Parties acknowledge that they have been represented by competent,

 experienced counsel throughout all negotiations which preceded the execution of this

 Agreement, and this Agreement is made with the consent and advice of counsel who have jointly

 prepared this Agreement.

 IX.     MUTUAL FULL COOPERATION

        9.1     The Parties agree to use their best efforts and to fully cooperate with each other to

accomplish the terms of this Agreement, including but not limited to, execution of such documents

and to take such other action as may reasonably be necessary to implement and effectuate the

terms of this Agreement.




                                                      10
         Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 12 of 91




 X.       ENFORCEMENT ACTIONS

         10.1   In the event that one or more of the Parties to this Agreement institutes any legal

action, arbitration, or other proceeding against any other party or parties to enforce the provisions

of this Agreement, the successful party or parties shall be entitled to recover from the unsuccessful

party or parties reasonable attorneys’ fees and costs, including expert witness fees incurred in

connection with any enforcement actions.

 XI.      MODIFICATION

         11.1   This Agreement and its attachments may not be changed, altered, or modified,

except in writing and signed by the Parties hereto, and approved by the Court.

 XII.     ENTIRE AGREEMENT

         12.1   This Agreement and its attachments constitute the entire agreement between the

Parties concerning the subject matter hereof. No extrinsic oral or written representations or terms

shall modify, vary or contradict the terms of this Agreement. In the event of any conflict between

this Agreement and any other settlement-related document, the parties intend that this Agreement

shall be controlling.

 XIII.     CHOICE OF LAW/JURISDICTION

         13.1   This Agreement shall be subject to, governed by, construed, enforced, and

administered in accordance with the laws of the State of New York, both in its procedural and

substantive aspects, and shall be subject to the continuing jurisdiction of the United States District

Court for the Southern District of New York. This Agreement shall be construed as a whole

according to its fair meaning and intent, and not strictly for or against any party, regardless of who

drafted or who was principally responsible for drafting this Agreement or any specific term or

condition thereof.




                                                  11
        Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 13 of 91




 XIV. VOIDING THE AGREEMENT

       14.1    In the event this Agreement, or any amended version agreed upon by the parties,

does not obtain judicial approval for any reason this Agreement shall be null and void in its

entirety, unless expressly agreed in writing by all Parties.

         [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]




                                                   12
Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 14 of 91




April 26,
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 15 of 91
                                                 PRELIMINARY EXHIBIT A
                                            PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                            TOITAL
                                                     Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #      First Name           Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
  1     Zulema          Abad                       06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
  2     Melody          Abbott                     09/01/17    $      2,862.80   $         944.42   $          -     $       3,807.22
  3     Shareefa        Abdul-Ali                  07/21/17    $      2,359.16   $         778.27   $          -     $       3,137.43
  4     Noriza          Abdul-Besasir              10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
  5     Naimah          Abdullah                   07/21/17    $      3,419.46   $       1,128.05   $          -     $       4,547.51
  6     Hannah          Abimbola                   06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
  7     Olayemi         Abiodun                    06/14/17    $      3,021.85   $         996.89   $          -     $       4,018.73
  8     Latoya          Abney                      06/14/17    $      2,147.10   $         708.31   $          -     $       2,855.42
  9     Patrick         Abraham                    06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 10     Varghese        Abraham                    06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 11     Lorissa         Abreu                      06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 12     Eric            Acevedo                    06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 13     Robert          Acevedo                    06/14/17    $      2,743.52   $         905.07   $          -     $       3,648.59
 14     Cynthia         Acevedo-Nieves             06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 15     Queen           Achakpo                    06/29/17    $      2,451.94   $         808.88   $          -     $       3,260.81
 16     Bismark         Acheampong                 06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 17     Latisha         Ack                        10/11/18    $      2,531.46   $         835.11   $          -     $       3,366.57
 18     Tyesha          Ackerman                   06/14/17    $      1,855.52   $         612.12   $          -     $       2,467.64
 19     Maribel         Acosta                     07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
 20     Mariela         Acosta                     06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 21     Maximino        Acosta                     06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 22     Dishon          Adams                      06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 23     Earnestine      Adams                      06/14/17    $      3,618.27   $       1,193.64   $          -     $       4,811.91
 24     Ella            Adams                      06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 25     Joe             Adams                      10/12/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
 26     Karen           Adams                      08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
 27     Tosher          Adams                      08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
 28     Dawn            Addison                    06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 29     Julie           Adger                      08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
 30     Julia           Adorno                     06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 31     Silvia          Adrian                     09/27/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
 32     Kwabena         Afrani                     06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 33     Wanda           Agee                       06/14/17    $      3,101.37   $       1,023.12   $          -     $       4,124.49
 34     Luisa           Agosto                     09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
 35     Ruth            Ahamad                     06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 36     Shawn           Aiken                      09/29/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
 37     Marianita       Ailes                      06/14/17    $      4,055.64   $       1,337.93   $     1,000.00   $       6,393.56
 38     Marie           Ajax                       06/14/17    $      3,777.31   $       1,246.11   $          -     $       5,023.42
 39     Uzma            Akhtar                     07/21/17    $      2,637.49   $         870.09   $          -     $       3,507.58
 40     Zenob           Alade                      07/31/17    $      3,962.86   $       1,307.32   $          -     $       5,270.18
 41     Paulina         Alban                      06/14/17    $      1,550.69   $         511.56   $          -     $       2,062.25
 42     Marly           Albert                     06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 43     Sandra          Albert                     10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
 44     Monique         Albright                   10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
 45     Priscilla       Albright                   07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
 46     Mitzy           Alcantara                  06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 47     Myrlande        Alcina                     10/10/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
 48     Freddy          Aleman                     06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 49     Daneille        Alexander                  08/10/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
 50     Gloria          Alexander                  07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
 51     Tiara           Alexander                  07/21/17    $      1,563.94   $         515.93   $          -     $       2,079.87



                                                        1 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 16 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                             TOITAL
                                                      Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #      First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
  52    Yolette         Alexandre                   06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
  53    Charmaine       Alexis                      09/20/17    $      3,870.09   $       1,276.71   $          -     $       5,146.80
  54    Maria           Alfano                      06/14/17    $      2,531.46   $         835.11   $          -     $       3,366.57
  55    Isabel          Alicea                      08/10/17    $      2,664.00   $         878.83   $          -     $       3,542.83
  56    Alisa           Allen                       12/15/17    $      2,942.33   $         970.65   $          -     $       3,912.98
  57    Antoinette      Allen                       06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
  58    Bianca          Allen                       10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
  59    Cherrone        Allen                       08/07/17    $      3,658.03   $       1,206.76   $          -     $       4,864.78
  60    Cheryl          Allen                       06/14/17    $      2,133.85   $         703.94   $          -     $       2,837.79
  61    Elizabeth       Allen                       06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
  62    Kyasia          Allen                       06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
  63    Towana          Allen                       09/29/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
  64    Shirley         Alleyne                     07/21/17    $      3,989.37   $       1,316.06   $     1,000.00   $       6,305.43
  65    Chelese         Allgood                     10/11/18    $        715.70   $         236.10   $          -     $         951.81
  66    Yolanda         Allicott                    06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
  67    Deyanira        Almanzar                    06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
  68    Christopher     Almeida                     06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
  69    Reina           Almodovar                   06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
  70    Ramon           Almonte                     06/14/17    $        702.45   $         231.73   $          -     $         934.18
  71    Nicole          Alo                         07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
  72    Marcia          Alonzo                      10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
  73    Charisse        Alston                      09/29/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
  74    Shawnta         Alston                      07/21/17    $      2,637.49   $         870.09   $          -     $       3,507.58
  75    Woneeda         Alston                      09/28/17    $      2,054.33   $         677.71   $          -     $       2,732.03
  76    Maryalice       Alston-Harris               06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
  77    Erica           Alvarado                    06/14/17    $      2,398.92   $         791.39   $          -     $       3,190.31
  78    Melinda         Alvarado                    06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
  79    Rachel          Alvaranga                   06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
  80    Dario           Alvarez                     06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
  81    Eleanor         Alvarez                     09/28/17    $      2,279.64   $         752.04   $          -     $       3,031.68
  82    Shawndia        Alvarez                     06/14/17    $      3,101.37   $       1,023.12   $          -     $       4,124.49
  83    Michele         Ambris-Jack                 10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
  84    Bibi            Ameerally                   10/11/18    $      2,478.45   $         817.62   $          -     $       3,296.07
  85    Andrey          Amelin                      06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
  86    Belinda         Anderson                    10/10/17    $      2,398.92   $         791.39   $          -     $       3,190.31
  87    Dennis          Anderson                    06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
  88    Gena            Anderson                    06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
  89    Irene           Anderson                    01/08/18    $        344.60   $         113.68   $          -     $         458.28
  90    Paulette        Anderson                    06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
  91    Thomas          Anderson                    07/21/17    $      3,088.12   $       1,018.75   $          -     $       4,106.86
  92    Shalonn         Anderson-Robinson           09/27/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
  93    Pascal          Andre                       06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
  94    Rivera          Andre                       09/20/17    $      3,870.09   $       1,276.71   $          -     $       5,146.80
  95    Andrea          Andrews                     06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
  96    Kalista         Andrews                     06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
  97    Roberta         Andrews                     06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
  98    Sheila          Andrews                     06/14/17    $      3,406.21   $       1,123.68   $          -     $       4,529.89
  99    Shemila         Andrews                     10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
 100    Carmen          Andujar                     06/14/17    $      3,445.97   $       1,136.80   $          -     $       4,582.77
 101    Racquel         Annasinglt-Castro           08/25/17    $      3,923.10   $       1,294.20   $          -     $       5,217.30
 102    Germain         Anthony                     07/31/17    $      3,962.86   $       1,307.32   $          -     $       5,270.18



                                                         2 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 17 of 91
                                                   PRELIMINARY EXHIBIT A
                                              PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                           TOITAL
                                                       Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #       First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
 103    Elizabeth        Aponte                      06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 104    Rosa             Aponte (Ocasio)             06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 105    Carla            Arcabascio                  06/14/17    $      2,332.65   $         769.53   $         -   $       3,102.18
 106    Keisha           Archer                      10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
 107    Shawneequa       Archer                      06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 108    Susan            Arias                       06/14/17    $      1,272.36   $         419.74   $         -   $       1,692.10
 109    William          Arizmendi, Jr.              10/11/18    $      2,836.30   $         935.67   $         -   $       3,771.97
 110    Casandra         Armstrong                   06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 111    Krystal          Armstrong                   06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 112    Quentin          Armstrong                   10/04/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
 113    Zekima           Armstrong                   06/14/17    $      3,035.10   $       1,001.26   $         -   $       4,036.36
 114    Ardette          Arnold                      06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 115    Rodolfo          Arriaga                     09/28/17    $      2,398.92   $         791.39   $         -   $       3,190.31
 116    Jaleesa          Arrington                   06/14/17    $      3,432.71   $       1,132.43   $         -   $       4,565.14
 117    Ayana            Arroyo                      06/14/17    $      1,126.57   $         371.65   $         -   $       1,498.21
 118    Daniel           Arroyo                      07/31/17    $      3,565.25   $       1,176.15   $         -   $       4,741.40
 119    Iliana           Arroyo                      06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 120    Nestor           Arzu                        06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 121    Latoya           Ash                         06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 122    Visel            Ash                         06/14/17    $      2,067.58   $         682.08   $         -   $       2,749.66
 123    Nachelle         Ashby                       07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
 124    Refined          Ashe                        06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 125    Dewithe          Ashley                      06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 126    Alana            Ashton                      07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
 127    Sheila           Askew                       06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 128    Malika           Assing                      06/14/17    $      2,385.67   $         787.01   $         -   $       3,172.68
 129    Christian        Asturias                    06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 130    Komlan           Atedzi                      09/28/17    $      3,565.25   $       1,176.15   $         -   $       4,741.40
 131    Sylvia           Atherley                    06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 132    Janelle          Atherley-Newell             09/28/17    $      2,147.10   $         708.31   $         -   $       2,855.42
 133    Shanice          Atherley-Newell             09/27/17    $      3,021.85   $         996.89   $         -   $       4,018.73
 134    Annie            Atkins                      09/29/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
 135    Karim            Atkinson                    07/31/17    $      3,141.13   $       1,036.24   $         -   $       4,177.37
 136    Nicole           Atwell                      06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 137    Theresa          Auffredou                   06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 138    Michael          Augustus                    06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 139    Kimberly         Austin                      09/01/17    $      3,909.85   $       1,289.83   $         -   $       5,199.68
 140    Latoya           Austin                      09/29/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
 141    Laurie           Austin                      10/18/17    $      3,194.15   $       1,053.73   $         -   $       4,247.87
 142    Rawle            Austin                      08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
 143    Ronald           Austin                      06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 144    Ashley           Aversano                    10/04/17    $      3,101.37   $       1,023.12   $         -   $       4,124.49
 145    Kaystel          Avila                       06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 146    Robert           Aviles                      06/14/17    $      1,153.07   $         380.39   $         -   $       1,533.46
 147    Awilda           Ayala-Mclorrain             06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 148    Ricardo          Aybar                       06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 149    Latisha          Ayers                       06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 150    Igor             Ayupov                      06/14/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
 151    Mohammad         Aziz                        06/14/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
 152    David            Babalola                    07/21/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
 153    Alicia           Baber                       06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56



                                                          3 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 18 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                          TOITAL
                                                      Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #      First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
 154    Linda           Badillo                     06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 155    Dora            Baez                        10/11/18    $      2,902.56   $         957.53   $         -   $       3,860.10
 156    Olga            Baez                        06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 157    Amelia          Bagnoli                     06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 158    Mouctar         Bah                         06/14/17    $      3,101.37   $       1,023.12   $         -   $       4,124.49
 159    Dana            Bailey                      10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
 160    Jennifer        Bailey                      06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 161    Joan            Bailey                      06/14/17    $      3,485.73   $       1,149.92   $         -   $       4,635.64
 162    Heather         Bailey-Bowen                10/18/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
 163    Barbara         Bakari                      06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 164    Lannel          Baker                       07/31/17    $      1,643.46   $         542.17   $         -   $       2,185.63
 165    Clovine         Baker-Cox                   06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 166    Eleanor         Bala                        06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 167    Aracelis        Balbuena                    06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 168    Kimora          Baldwin                     07/21/17    $      2,014.57   $         664.59   $         -   $       2,679.16
 169    Sheri           Baldwin                     10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
 170    Evelyn          Balestrino                  06/14/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
 171    Kaywana         Ballantyne                  08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
 172    Mariyn          Ballard                     06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 173    Sheyna          Ballard                     09/27/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
 174    Monique         Banks                       10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
 175    Erica           Bannister                   10/12/17    $      3,830.33   $       1,263.60   $         -   $       5,093.92
 176    Melonie         Bannister                   10/11/18    $      3,141.13   $       1,036.24   $         -   $       4,177.37
 177    Samantha        Bannister                   06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 178    Latoya          Banton                      06/14/17    $      2,995.34   $         988.14   $         -   $       3,983.48
 179    Joanna          Baptista                    10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
 180    Akil            Baptiste                    10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
 181    Marilyn         Baptiste                    09/01/17    $      3,909.85   $       1,289.83   $         -   $       5,199.68
 182    Paulette        Baptiste                    06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
 183    Carla           Baran                       06/14/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
 184    Jack            Barasch                     06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 185    Danniella       Barbee                      06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 186    Nia             Barkley                     10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
 187    Marie           Barlatier                   06/14/17    $      2,478.45   $         817.62   $         -   $       3,296.07
 188    Aja             Barnes                      06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 189    Ebony           Barnes                      06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 190    Otis            Barnes                      12/15/17    $      1,113.31   $         367.27   $         -   $       1,480.59
 191    Sharla          Barnes                      06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 192    Sheila          Barnes                      06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
 193    Shannon         Barnett                     06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 194    Constance       Barnhardt                   06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 195    Roseanna        Barr                        06/14/17    $      2,902.56   $         957.53   $         -   $       3,860.10
 196    Jessica         Barrera                     10/10/17    $      3,830.33   $       1,263.60   $         -   $       5,093.92
 197    Carol           Barrett                     08/07/17    $      3,684.53   $       1,215.50   $         -   $       4,900.04
 198    Marcia          Barrett                     09/28/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
 199    Roshawne        Barrow-Gabriel              06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 200    Tasha           Bartley                     09/20/17    $      3,870.09   $       1,276.71   $         -   $       5,146.80
 201    Devon           Barton                      10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
 202    Joyce           Bartow                      06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 203    Sunil           Baru                        10/02/17    $      2,173.61   $         717.06   $         -   $       2,890.67
 204    Andrew          Basdeo                      06/14/17    $      1,669.97   $         550.91   $         -   $       2,220.88



                                                         4 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 19 of 91
                                                 PRELIMINARY EXHIBIT A
                                            PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                            TOITAL
                                                     Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #      First Name           Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
 205    Birungi         Baskin                     09/29/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
 206    Okendalah       Baskin                     10/30/17    $      3,790.56   $       1,250.48   $          -     $       5,041.04
 207    Ena             Bass                       06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 208    Tawana          Bassett                    07/21/17    $      3,989.37   $       1,316.06   $     1,000.00   $       6,305.43
 209    Diana           Bastian                    10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
 210    Andre           Bates                      08/10/17    $        463.88   $         153.03   $          -     $         616.91
 211    Brenda          Bates                      07/21/17    $      2,942.33   $         970.65   $          -     $       3,912.98
 212    Shameka         Bates                      06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 213    Yolanda         Batie                      06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 214    Albert          Batienon                   06/14/17    $      2,783.28   $         918.18   $          -     $       3,701.47
 215    Brenda          Batista                    06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 216    Jeanette        Batista                    06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 217    Nancy           Batista                    10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
 218    Nicolette       Batista                    06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 219    Elsy            Batiz                      07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
 220    Jerome          Battye                     08/10/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
 221    Ebony           Bayne-Goggans              10/12/17    $      3,101.37   $       1,023.12   $          -     $       4,124.49
 222    Yvonne          Baynes                     06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 223    Ailyn           Bazan                      06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 224    Yvnoette        Bazemore                   06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 225    Marsha          Beauzile                   06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 226    Henry           Becerril Aldea             06/14/17    $      1,086.81   $         358.53   $          -     $       1,445.33
 227    Donna           Beckham                    06/14/17    $      3,777.31   $       1,246.11   $          -     $       5,023.42
 228    Gail            Beckles                    06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 229    Glenda          Beckles                    06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 230    Nina            Beckwith                   06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 231    Andrea          Bedell                     06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 232    Nazli           Begum                      06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 233    Nur             Begum                      10/04/17    $      2,160.36   $         712.69   $          -     $       2,873.04
 234    Rahima          Begum                      09/27/17    $      3,565.25   $       1,176.15   $          -     $       4,741.40
 235    Razia           Begum                      06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 236    Cheyenne        Belanger                   07/21/17    $      3,406.21   $       1,123.68   $          -     $       4,529.89
 237    Eva             Belasco                    06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 238    Shanika         Belgrave                   06/14/17    $      2,080.83   $         686.45   $          -     $       2,767.29
 239    Joe             Bell                       09/29/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
 240    Laquanda        Bell                       06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 241    Tyrone          Bell                       06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 242    Betty           Bellamy                    09/27/17    $      3,764.06   $       1,241.73   $          -     $       5,005.79
 243    Portia          Belle                      06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 244    Bruce           Bellefleur                 06/14/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
 245    Frank           Bellia                     06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 246    Blenda          Belliard                   06/14/17    $      2,292.89   $         756.41   $          -     $       3,049.30
 247    Ieshia          Bellinger                  09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
 248    Jason           Beltran                    10/04/17    $      2,080.83   $         686.45   $          -     $       2,767.29
 249    Maria           Benavente                  06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 250    Badiyah         Bender                     08/18/17    $      3,936.36   $       1,298.57   $          -     $       5,234.93
 251    Donna           Bender                     06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 252    Raymond         Benedith                   10/11/18    $      2,929.07   $         966.28   $          -     $       3,895.35
 253    Beverly         Benjamin                   06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 254    Carline         Benjamin                   07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
 255    Jerett          Benjamin                   10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55



                                                        5 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 20 of 91
                                                 PRELIMINARY EXHIBIT A
                                            PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                            TOITAL
                                                     Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #      First Name           Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
 256    Joel            Benjamin                   06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 257    Kimberly        Bennett                    06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 258    Treva           Bennett                    09/20/17    $      3,247.16   $       1,071.21   $          -     $       4,318.38
 259    Mario           Beras                      06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 260    Porfidio        Beras                      06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 261    Henry           Bernal                     06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 262    Tiffany         Bernard                    10/18/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
 263    Berniel         Berry                      06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 264    Tamisha         Berry                      10/12/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
 265    April           Berry-Burns                06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 266    Manuela         Bess                       06/14/17    $      3,101.37   $       1,023.12   $          -     $       4,124.49
 267    Diedra          Best                       06/14/17    $      4,055.64   $       1,337.93   $     1,000.00   $       6,393.56
 268    Jean            Best                       06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 269    Lauren          Best                       06/14/17    $      2,372.42   $         782.64   $          -     $       3,155.06
 270    Brunilda        Betancourt                 06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 271    Edwin           Betancourt                 06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 272    Brian           Bethea                     10/02/17    $      2,160.36   $         712.69   $          -     $       2,873.04
 273    Avalin          Bethel                     06/14/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
 274    Loralee         Bettencourt                06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 275    Rasheed         Bey                        07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
 276    Christina       Bezares                    06/14/17    $      3,114.62   $       1,027.49   $          -     $       4,142.12
 277    Latoya          Biggers                    07/21/17    $      1,935.04   $         638.36   $          -     $       2,573.40
 278    Helen           Billups                    06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 279    Doreen          Birch                      07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
 280    Kenneth         Bishop                     10/02/17    $      2,862.80   $         944.42   $          -     $       3,807.22
 281    Jo              BispoMcCarthy              09/29/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
 282    Bipul           Biswas                     06/14/17    $      2,398.92   $         791.39   $          -     $       3,190.31
 283    Luciena         Black                      06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 284    Shaneequa       Black                      09/27/17    $      2,107.34   $         695.20   $          -     $       2,802.54
 285    Corinne         Blackmon                   10/16/17    $      3,088.12   $       1,018.75   $          -     $       4,106.86
 286    Kristin         Blackstock                 06/14/17    $      3,021.85   $         996.89   $          -     $       4,018.73
 287    Jeanynee        Blackwell                  07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
 288    Vaughn          Blackwell                  07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
 289    Barrington      Blackwood                  06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 290    Lisa            Blades                     06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 291    Stephanie       Blake                      06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 292    Winsome         Blake                      10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
 293    Jasmin          Blakely                    06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 294    Monique         Blamoville                 06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 295    Quienette       Blanchard                  06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 296    Alexandria      Blanco                     10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
 297    Laiza           Blanco                     07/31/17    $      3,962.86   $       1,307.32   $          -     $       5,270.18
 298    Kyle            Bland                      06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 299    Anitrius        Bleau                      06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 300    Tiffany         Blenman                    09/29/17    $      3,591.76   $       1,184.89   $          -     $       4,776.65
 301    Kevin           Bly                        06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 302    Stephen         Boamah                     06/14/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
 303    Linda           Boatwright                 10/02/17    $      2,624.24   $         865.72   $          -     $       3,489.95
 304    Quam            Bobb                       07/21/17    $      2,398.92   $         791.39   $          -     $       3,190.31
 305    Fiona           Bogie                      06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 306    Susan           Boimal                     06/14/17    $      3,392.95   $       1,119.31   $          -     $       4,512.26



                                                        6 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 21 of 91
                                                   PRELIMINARY EXHIBIT A
                                              PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                           TOITAL
                                                       Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #       First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
 307    Steven           Boines                      06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 308    Michelle         Bolden                      10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
 309    Billy            Boler                       06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 310    Tammy            Bologna                     06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 311    Christopher      Bolston                     06/14/17    $      2,982.09   $         983.77   $         -   $       3,965.86
 312    Faith            Bond                        09/29/17    $      2,398.92   $         791.39   $         -   $       3,190.31
 313    Allen            Bonds                       06/30/17    $      2,982.09   $         983.77   $         -   $       3,965.86
 314    Detra            Boney                       10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
 315    Luis             Bonilla                     06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 316    Maribel          Bonilla-Caulo               10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
 317    Tanya            Bonnette                    06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 318    Steve            Bonny                       10/04/17    $      2,637.49   $         870.09   $         -   $       3,507.58
 319    Jamil            Bood                        06/14/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
 320    Corey            Booker                      08/18/17    $      3,936.36   $       1,298.57   $         -   $       5,234.93
 321    Krystal          Booker                      06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 322    Lawrence         Booker                      06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 323    Natasha          Booker-Cuffy                08/07/17    $      3,830.33   $       1,263.60   $         -   $       5,093.92
 324    Phillip          Borden                      07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
 325    Aissata          Bore                        06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 326    Mohammad         Borhan                      06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 327    Isaac            Borrero                     07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
 328    Crystal          Bostic                      09/27/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
 329    Latoya           Bostic                      07/10/17    $      4,002.62   $       1,320.44   $         -   $       5,323.06
 330    Donna            Bourne                      08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
 331    Ann-Marie        Bourne-Illery               07/31/17    $      3,326.68   $       1,097.45   $         -   $       4,424.13
 332    Claudette        Bowen                       06/14/17    $      3,273.67   $       1,079.96   $         -   $       4,353.63
 333    Antoinette       Bowers                      06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 334    Latia            Bowles                      09/01/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
 335    Ronique          Bowles                      10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
 336    Pamela           Bowser                      06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 337    Jeffrey          Boyce                       07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
 338    Crystal          Boyd                        07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
 339    Gary             Boyd                        06/14/17    $      3,525.49   $       1,163.03   $         -   $       4,688.52
 340    Mecca            Boyd                        06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 341    Nneka            Boyd                        09/28/17    $      2,730.27   $         900.69   $         -   $       3,630.96
 342    Shinita          Boyde                       10/18/17    $      3,074.86   $       1,014.37   $         -   $       4,089.24
 343    Casey            Boykin                      06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 344    Eugenia          Boykin                      06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 345    Linda            Boykins                     09/28/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
 346    Ashley           Bradford                    10/12/17    $      3,830.33   $       1,263.60   $         -   $       5,093.92
 347    Ernestine        Bradford                    10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
 348    Karen            Bradford                    08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
 349    Stacy            Bradford                    06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 350    Michelle         Bradley                     09/29/17    $      2,080.83   $         686.45   $         -   $       2,767.29
 351    Andrea           Bradshaw                    10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
 352    Michelle         Bradshaw                    06/14/17    $      3,777.31   $       1,246.11   $         -   $       5,023.42
 353    Starr            Bradshaw                    06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 354    Willie           Brady                       06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 355    Asha             Brailsford                  06/14/17    $      1,272.36   $         419.74   $         -   $       1,692.10
 356    Jacqueline       Braithwaite                 10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
 357    Jeaninie         Braithwaite                 06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56



                                                          7 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 22 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                          TOITAL
                                                      Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #      First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
 358    Nancy           Branch                      06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 359    Annette         Brandon                     10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
 360    Shanta          Braswell                    06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 361    Angelo          Bratcher                    06/14/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
 362    Maria           Bravo                       06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 363    Matilda         Braxton                     06/14/17    $      3,008.59   $         992.51   $         -   $       4,001.11
 364    Terry           Braxton                     06/14/17    $      1,245.85   $         411.00   $         -   $       1,656.85
 365    Nathalie        Brea                        06/14/17    $        914.51   $         301.69   $         -   $       1,216.20
 366    Erika           Brennan                     06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 367    Courtney        Brent                       06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 368    Rashamel        Brent                       06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 369    Bevelyn         Brewer                      06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 370    Thomas          Brian                       10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
 371    Bernette        Brice                       09/29/17    $      2,597.73   $         856.97   $         -   $       3,454.70
 372    Graciela        Briggs                      06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 373    Victor          Briggs                      06/14/17    $      3,154.39   $       1,040.61   $         -   $       4,194.99
 374    Kinya           Bright                      10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
 375    Sandra          Brightwell                  06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 376    Ruby            Brimage                     07/31/17    $        888.00   $         292.94   $         -   $       1,180.94
 377    Jessica         Brinkley                    10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
 378    Brian           Brinson                     10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
 379    Shekila         Brinson                     08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
 380    Juana           Brisita                     06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 381    Costi           Brito                       06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 382    Luz             Brito                       08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
 383    Shante          Britton                     09/29/17    $      2,862.80   $         944.42   $         -   $       3,807.22
 384    Crystal         Broadwater                  06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 385    Geraldine       Broadway                    06/14/17    $      1,537.43   $         507.19   $         -   $       2,044.62
 386    Drea            Broaster                    06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 387    Francesco       Broccoli                    06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 388    Angela          Brock                       09/29/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
 389    Martin          Bromberg                    06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 390    Joseph          Bronstein                   06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 391    Clifton         Brooks                      07/21/17    $      2,014.57   $         664.59   $         -   $       2,679.16
 392    Dennis          Brooks                      06/14/17    $      3,114.62   $       1,027.49   $         -   $       4,142.12
 393    Hope            Brooks Cofield              06/15/17    $      3,962.86   $       1,307.32   $         -   $       5,270.18
 394    Wilfred         Broomfield                  06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 395    Gwendolyn       Broughton                   06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 396    Beverly         Brown                       06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 397    Chantel         Brown                       06/14/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
 398    Crystal         Brown                       06/14/17    $      3,498.98   $       1,154.29   $         -   $       4,653.27
 399    Damaris         Brown                       06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 400    Debra           Brown                       06/14/17    $      3,379.70   $       1,114.94   $         -   $       4,494.64
 401    Denise          Brown                       06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 402    Donna           Brown                       06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 403    Isaac           Brown                       06/14/17    $      1,749.49   $         577.14   $         -   $       2,326.64
 404    Isaac           Brown                       09/27/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
 405    Jeseken         Brown                       06/14/17    $      2,372.42   $         782.64   $         -   $       3,155.06
 406    Jimmie          Brown                       06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 407    Jolyn           Brown                       06/14/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
 408    Jorlenny        Brown                       07/31/17    $      3,962.86   $       1,307.32   $         -   $       5,270.18



                                                         8 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 23 of 91
                                                 PRELIMINARY EXHIBIT A
                                            PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                            TOITAL
                                                     Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #      First Name           Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
 409    Keonka          Brown                      07/21/17    $      3,697.79   $       1,219.87   $          -     $       4,917.66
 410    Lamarr          Brown                      07/31/17    $      3,962.86   $       1,307.32   $          -     $       5,270.18
 411    Lisa            Brown                      06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 412    Mark            Brown                      06/14/17    $      3,154.39   $       1,040.61   $          -     $       4,194.99
 413    Michelle        Brown                      10/18/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
 414    Monique         Brown                      06/14/17    $      3,339.94   $       1,101.82   $          -     $       4,441.76
 415    Nalvolia        Brown                      06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 416    Nicole          Brown                      08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
 417    Nitaya          Brown                      06/14/17    $      3,591.76   $       1,184.89   $          -     $       4,776.65
 418    Renee           Brown                      10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
 419    Semontha        Brown                      06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 420    Shaneen         Brown                      06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 421    Shaneequa       Brown                      09/29/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
 422    Shaniqua        Brown                      06/14/17    $      4,002.62   $       1,320.44   $          -     $       5,323.06
 423    Shirlena        Brown                      07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
 424    Sophia          Brown                      06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 425    Sylvia          Brown                      06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 426    Tiffany         Brown                      06/14/17    $      2,955.58   $         975.02   $          -     $       3,930.60
 427    Tracy           Brown                      07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
 428    Tuwana          Brown                      06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 429    Vanessa         Brown                      06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 430    Veronica        Brown                      06/14/17    $      2,518.21   $         830.74   $          -     $       3,348.94
 431    Regina          Brown-Duffy                09/08/17    $      3,896.59   $       1,285.46   $          -     $       5,182.05
 432    Cleaou          Browne                     06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 433    Junior          Browne                     06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 434    Latoya          Browne                     06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 435    Nicole          Brown-Sass                 08/18/17    $      3,936.36   $       1,298.57   $          -     $       5,234.93
 436    Wayne           Bruce                      06/14/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
 437    Nakeda          Bruington                  06/14/17    $      2,637.49   $         870.09   $          -     $       3,507.58
 438    Angel           Bruno                      10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
 439    Porsha          Bruno                      09/28/17    $      3,856.83   $       1,272.34   $     1,000.00   $       6,129.17
 440    Winston         Bruno                      06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 441    Deena           Brunson                    06/14/17    $      1,563.94   $         515.93   $          -     $       2,079.87
 442    Lorraine        Brunstorff                 10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
 443    Alice           Bryant                     06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 444    Claudia         Bryant                     09/27/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
 445    Donna           Bryant                     06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 446    Leonetta        Bryant                     10/16/17    $      2,213.37   $         730.17   $          -     $       2,943.55
 447    Lequoya         Bryant                     06/14/17    $      3,366.45   $       1,110.57   $          -     $       4,477.01
 448    Robin           Bryant                     06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 449    Ronald          Bryant                     06/14/17    $      1,259.10   $         415.37   $          -     $       1,674.47
 450    Xavier          Bryant                     10/30/17    $      3,101.37   $       1,023.12   $          -     $       4,124.49
 451    Cherie          Bryant-Phillips            06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 452    Serprena        Buchanan                   10/10/17    $      2,200.12   $         725.80   $          -     $       2,925.92
 453    Ermine          Buchanan (Gumbs)           06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 454    Denecia         Buckner-Bolton             10/18/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
 455    Lional          Buggs                      06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 456    Chanse          Bullock                    06/14/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 457    Shanea          Bunch                      10/12/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
 458    Tracy           Bunkley                    10/18/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
 459    Shaleia         Buntin                     10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55



                                                        9 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 24 of 91
                                                    PRELIMINARY EXHIBIT A
                                               PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                            TOITAL
                                                        Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #       First Name             Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
 460    Sonja            Burckhalter                  08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
 461    Clarissa         Burke-Bentley                06/14/17    $      3,618.27   $       1,193.64   $         -   $       4,811.91
 462    David            Burnett                      09/27/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
 463    Tamika           Burroughs                    08/25/17    $      2,862.80   $         944.42   $         -   $       3,807.22
 464    Humberto         Bustamante                   06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 465    Phyllis          Bute                         10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
 466    Stanley          Butler                       07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
 467    Ruth             Butler-Walton                06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 468    Ruthlyn          Butter                       09/28/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
 469    Jeneva           Buxton                       06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 470    Tiffanie         Byam                         06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 471    Alonzo           Byard                        06/14/17    $      2,094.09   $         690.82   $         -   $       2,784.91
 472    Linda            Bynoe                        06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 473    Annette          Byrd                         06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 474    Denise           Byrd                         09/29/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
 475    Theresa          Byrd                         06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 476    Tiara            Byrdsong                     07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
 477    Brian            Caballero                    06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 478    Vickie           Caballero                    09/29/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
 479    Victor           Caballero                    06/14/17    $      2,637.49   $         870.09   $         -   $       3,507.58
 480    Jessica          Cabeza                       06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 481    Cesar            Cabrera                      07/21/17    $      1,603.70   $         529.05   $         -   $       2,132.75
 482    Cristian         Cabrera                      07/21/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
 483    Alexis           Caceres-Marte                10/16/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
 484    Roselaure        Cadesca                      08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
 485    Jean             Cadet                        10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
 486    Lorn             Cadore                       06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 487    Kirt             Caesar                       09/27/17    $      1,722.98   $         568.40   $         -   $       2,291.38
 488    Marisa           Cafiero                      06/14/17    $      3,777.31   $       1,246.11   $         -   $       5,023.42
 489    Alexis           Cagan                        06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 490    Katrina          Calder                       10/11/18    $      3,141.13   $       1,036.24   $         -   $       4,177.37
 491    Sandra           Calder                       08/07/17    $      3,459.22   $       1,141.17   $         -   $       4,600.39
 492    Kimberly         Caldwell                     06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 493    Yvette           Caldwell                     06/14/17    $      2,226.63   $         734.55   $         -   $       2,961.17
 494    Antonio          Calhoun                      06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 495    Latisha          Calixte                      06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 496    Maria            Calle                        10/11/18    $      1,139.82   $         376.02   $         -   $       1,515.84
 497    Kira             Callender-Downing            07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
 498    Nazurae          Calloway                     06/14/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
 499    Samuel           Calloway                     06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 500    Nilda            Calzada                      06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 501    Alyssa           Camacho                      06/14/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
 502    Gina             Camacho                      06/14/17    $      3,220.65   $       1,062.47   $         -   $       4,283.12
 503    Iris             Camacho                      06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 504    Luis             Camacho                      06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 505    Margarita        Camacho-Santiago             06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 506    Kayla            Cambridge                    07/21/17    $      2,597.73   $         856.97   $         -   $       3,454.70
 507    Genevieve        Cameron                      06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 508    Brandon          Campbell                     09/28/17    $      2,531.46   $         835.11   $         -   $       3,366.57
 509    Denise           Campbell                     10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
 510    Lasche           Campbell                     06/14/17    $      2,094.09   $         690.82   $         -   $       2,784.91



                                                           10 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 25 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                             TOITAL
                                                      Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #      First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
 511    Nastassja       Campbell                    06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 512    Shalena         Campbell                    06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 513    Wary            Canela                      06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 514    Jaime           Canizares                   10/10/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
 515    Joyce           Cannady                     06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 516    Terrance        Cannady                     09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
 517    John            Cannon                      10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
 518    Shanequa        Cannon                      08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
 519    Stephanie       Canto                       10/12/17    $      3,101.37   $       1,023.12   $          -     $       4,124.49
 520    Jeanmarie       Canzanella                  10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
 521    Orlando         Capella                     06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 522    Edrena          Capers                      06/15/17    $      2,120.60   $         699.57   $          -     $       2,820.16
 523    Christine       Caposio                     06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 524    Justin          Capote                      10/04/17    $      3,525.49   $       1,163.03   $          -     $       4,688.52
 525    Marisol         Cappelle                    06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 526    Daniel          Caraballo                   06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 527    Elizabeth       Caraballo                   07/21/17    $      3,989.37   $       1,316.06   $     2,000.00   $       7,305.43
 528    Ingrid          Caraballo                   06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 529    Ramon           Caraballo                   10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
 530    Takara          Caraway                     06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 531    Anthony         Cardella                    06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 532    Yolanda         Cardin Williams             10/10/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
 533    Nancy           Carlino                     06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
 534    Stephanie       Carmichael                  06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 535    Crystal         Carnes                      07/21/17    $      3,936.36   $       1,298.57   $          -     $       5,234.93
 536    Tyrone          Carpenay                    06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 537    Helena          Carpentiere                 06/15/17    $      3,538.74   $       1,167.41   $          -     $       4,706.15
 538    Kim             Carr                        06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 539    Tanya           Carr                        06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 540    Elizabeth       Carrasco                    07/21/17    $      3,339.94   $       1,101.82   $          -     $       4,441.76
 541    Stephanie       Carrasco                    06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 542    Russell         Carrasquillo                06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 543    Jaime           Carreras                    10/04/17    $      3,843.58   $       1,267.97   $     2,000.00   $       7,111.55
 544    Rosa            Carrero                     10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
 545    Evidesther      Carrillo                    10/12/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
 546    Steven          Carrillo                    06/15/17    $      2,398.92   $         791.39   $          -     $       3,190.31
 547    Rikaya          Carroway                    06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 548    Deborah         Carruthers                  06/15/17    $      2,253.13   $         743.29   $          -     $       2,996.42
 549    Queen           Carson                      06/15/17    $      1,404.89   $         463.46   $          -     $       1,868.36
 550    Israel          Cartagena                   06/08/17    $      4,068.89   $       1,342.30   $     1,000.00   $       6,411.19
 551    Falecia         Carter                      06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 552    Fatima          Carter                      08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
 553    Latierra        Carter                      09/20/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
 554    Michelle        Carter                      08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
 555    Serena          Carter                      06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 556    Shawn           Carter                      07/21/17    $      2,809.79   $         926.93   $          -     $       3,736.72
 557    Twanda          Carter                      06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 558    Therese         Carter (White)              06/30/17    $      3,711.04   $       1,224.25   $          -     $       4,935.29
 559    Marion          Carter-Scott                07/21/17    $      2,610.98   $         861.34   $          -     $       3,472.33
 560    Desmond         Carti                       09/27/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
 561    Tamara          Casamento                   08/10/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56



                                                         11 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 26 of 91
                                                 PRELIMINARY EXHIBIT A
                                            PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                            TOITAL
                                                     Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #      First Name           Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
 562    Carlos          Casanas                    06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 563    Leslie          Casanova                   09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
 564    Danielle        Caserta                    06/15/17    $      3,923.10   $       1,294.20   $          -     $       5,217.30
 565    Arthur          Cash                       07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
 566    Diane           Casiano                    06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 567    Maria           Casquete                   06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 568    Cynthialee      Castellano                 07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
 569    Abner           Castillo                   06/15/17    $      2,372.42   $         782.64   $          -     $       3,155.06
 570    Carlos          Castillo                   06/15/17    $      1,749.49   $         577.14   $          -     $       2,326.64
 571    Celeni          Castillo                   10/04/17    $      2,160.36   $         712.69   $          -     $       2,873.04
 572    Pedro           Castillo                   09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
 573    Thatasha        Castleberry                07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
 574    Lorena          Castro                     10/11/18    $      3,141.13   $       1,036.24   $          -     $       4,177.37
 575    Mirna           Castro                     10/10/17    $      3,830.33   $       1,263.60   $     1,000.00   $       6,093.92
 576    Abigail         Catala                     06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 577    Maria           Cato                       06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 578    Teriena         Cavello                    07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
 579    Detria          Ceballos                   09/20/17    $      3,870.09   $       1,276.71   $          -     $       5,146.80
 580    Robin           Cenance                    06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 581    Diana           Centeno                    06/15/17    $      3,048.36   $       1,005.63   $          -     $       4,053.99
 582    Jacqueline      Cerchiara                  09/27/17    $      2,398.92   $         791.39   $          -     $       3,190.31
 583    Shiuly          Chakraborty                06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 584    Derrick         Chambers                   09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
 585    Rachel          Chambliss                  06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 586    Roy             Champa                     10/11/18    $      3,141.13   $       1,036.24   $          -     $       4,177.37
 587    Mark            Chan                       06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 588    Karen           Chandler                   08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
 589    Sabrina         Chandler-Jackson           06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 590    Marilyn         Chaparro                   06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 591    Scott           Chapman                    06/15/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
 592    Annmarie        Chapman-Holford            06/15/17    $      2,929.07   $         966.28   $          -     $       3,895.35
 593    Monique         Chappell                   06/15/17    $      2,518.21   $         830.74   $          -     $       3,348.94
 594    Vannessa        Charcopa                   06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 595    Donna           Charles                    06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 596    Martha          Charles                    06/15/17    $      4,055.64   $       1,337.93   $     1,000.00   $       6,393.56
 597    Nickisha        Charles                    09/08/17    $      3,896.59   $       1,285.46   $          -     $       5,182.05
 598    Pauline         Charles                    06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 599    Shara           Charles                    06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 600    Sharon          Charles                    10/12/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
 601    Victoria        Charles                    06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 602    Wendy           Charles                    10/04/17    $        503.64   $         166.15   $          -     $         669.79
 603    Delores         Chase                      06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 604    Keneisha        Chase                      07/21/17    $      1,232.60   $         406.62   $          -     $       1,639.22
 605    Virginia        Chatman (Carrol)           06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 606    Martha          Chauca                     07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
 607    Sand            Chaudhoy                   09/28/17    $      3,339.94   $       1,101.82   $          -     $       4,441.76
 608    Tonya           Chavis                     07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
 609    Jose            Checo                      06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 610    Terry           Chen                       06/15/17    $      3,498.98   $       1,154.29   $          -     $       4,653.27
 611    Natasha         Cherry                     06/15/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 612    Wayne           Cherry                     09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17



                                                        12 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 27 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                          TOITAL
                                                      Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #      First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
 613    Gisele          Chery                       09/29/17    $      2,597.73   $         856.97   $         -   $       3,454.70
 614    Michael         Chestnut                    06/15/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 615    Wai-Kin         Cheung                      06/15/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 616    Richard         Chin                        06/15/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
 617    Mohammed        Choudhury                   06/15/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 618    Christopher     Chow                        06/15/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 619    Sarwar          Chowdhury                   06/15/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 620    Shondell        Christian                   10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
 621    Desiree         Christopher                 06/15/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 622    Catrice         Church                      06/15/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 623    Glenda          Cintron                     06/15/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 624    Latoya          Claire                      06/15/17    $      3,459.22   $       1,141.17   $         -   $       4,600.39
 625    Angela          Claire-Watson               10/04/17    $      2,915.82   $         961.91   $         -   $       3,877.73
 626    Barbara         Clark                       07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
 627    Kimberly        Clark                       06/15/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 628    Lakiesha        Clark                       06/15/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 629    Lashanda        Clark                       06/15/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 630    Marquis         Clark                       07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
 631    Shakoor         Clark                       06/15/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 632    Brian           Clarke                      08/18/17    $      3,936.36   $       1,298.57   $         -   $       5,234.93
 633    Calvin          Clarke                      06/15/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 634    Dane            Clarke                      10/16/17    $      3,313.43   $       1,093.08   $         -   $       4,406.51
 635    Jauan           Clarke                      06/15/17    $      2,133.85   $         703.94   $         -   $       2,837.79
 636    Kester          Clarke                      10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
 637    Latoya          Clarke                      06/15/17    $      2,080.83   $         686.45   $         -   $       2,767.29
 638    Mittie          Clark-Johnson               09/01/17    $        728.95   $         240.48   $         -   $         969.43
 639    Tunisia         Clay                        11/01/17    $      3,790.56   $       1,250.48   $         -   $       5,041.04
 640    Pamela          Clayborne                   06/15/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 641    Ivory           Cleckley-Lewis              10/12/17    $      3,830.33   $       1,263.60   $         -   $       5,093.92
 642    Edwin           Clemente                    06/15/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 643    Lavone          Clemons                     06/15/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 644    Mekal           Clinton                     06/15/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 645    Davina          Clokes                      10/11/18    $      1,722.98   $         568.40   $         -   $       2,291.38
 646    Clarissa        Cloud                       06/15/17    $         13.25   $           4.37   $         -   $          17.63
 647    Jocelyn         Cobb                        10/11/18    $      2,756.77   $         909.44   $         -   $       3,666.21
 648    Yazid           Cobb-Montana                10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
 649    Kenya           Cochran                     09/29/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
 650    Bernett         Coke                        06/15/17    $      3,724.30   $       1,228.62   $         -   $       4,952.91
 651    Renee           Cole                        06/15/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 652    Wanda           Cole                        06/15/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 653    Danielle        Coleman                     06/15/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 654    Danielle        Coleman                     08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
 655    Delice          Coleman                     09/27/17    $      2,239.88   $         738.92   $         -   $       2,978.80
 656    Eboni           Coleman                     06/15/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 657    Nancy           Coleman                     08/07/17    $        702.45   $         231.73   $         -   $         934.18
 658    Ronald          Coleman                     08/10/17    $      2,703.76   $         891.95   $         -   $       3,595.71
 659    Shareen         Coleman                     06/15/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 660    Tabithia        Coleman                     06/15/17    $      2,571.22   $         848.23   $         -   $       3,419.45
 661    Alfredo         Collado                     10/10/17    $      3,830.33   $       1,263.60   $         -   $       5,093.92
 662    Ana             Collado                     06/15/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 663    Candice         Collins                     06/15/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56



                                                         13 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 28 of 91
                                                   PRELIMINARY EXHIBIT A
                                              PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                           TOITAL
                                                       Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #       First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
 664    Jovita           Collins                     06/15/17    $      1,524.18   $         502.82   $         -   $       2,026.99
 665    Paul             Collins                     10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
 666    Reginald         Collins                     06/15/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 667    Tassia           Collins                     10/16/17    $      2,160.36   $         712.69   $         -   $       2,873.04
 668    Valerie          Collins                     09/28/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
 669    Desiree          Collins-Kearse              06/15/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 670    Irene            Colmenares                  10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
 671    Awilda           Colon                       06/15/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 672    Carmen           Colon                       06/30/17    $      3,101.37   $       1,023.12   $         -   $       4,124.49
 673    Claudia          Colon                       06/15/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
 674    July             Colon                       09/29/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
 675    Kenny            Colon                       06/15/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 676    Michael          Colon                       06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 677    Neliza           Colorado                    06/16/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
 678    Kecia            Combest                     10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
 679    Jeffrey          Comenzo                     06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 680    Joseph           Compagnone                  07/10/17    $      4,002.62   $       1,320.44   $         -   $       5,323.06
 681    Kevin            Conaty                      06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 682    Christine        Concepcion                  06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 683    Irving           Concepcion                  08/18/17    $      3,936.36   $       1,298.57   $         -   $       5,234.93
 684    Julio            Concepcion                  06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 685    Rafael           Concepcion                  07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
 686    Halima           Conerly                     06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 687    Tara             Connor                      06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 688    Sharon           Conrad                      07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
 689    Shamika          Consan                      10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
 690    Sergine          Constant                    09/27/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
 691    Samuel           Constanza                   06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 692    Africa           Conyers                     10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
 693    Fatilcal         Conyers                     10/18/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
 694    Kimberly         Conyers                     09/27/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
 695    Daishell         Cook                        07/31/17    $      2,809.79   $         926.93   $         -   $       3,736.72
 696    Terrance         Cook                        09/28/17    $      3,180.89   $       1,049.35   $         -   $       4,230.25
 697    Thomas           Cook,III                    10/12/17    $      3,830.33   $       1,263.60   $         -   $       5,093.92
 698    Latoya           Cooks                       07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
 699    April            Cooper                      06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 700    Christine        Cooper                      06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 701    Terry            Cooper                      06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 702    Yasseem          Cooper                      10/02/17    $      2,160.36   $         712.69   $         -   $       2,873.04
 703    Melissa          Cora                        06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 704    Christine        Corbin                      06/16/17    $      2,915.82   $         961.91   $         -   $       3,877.73
 705    Roxanne          Cordero                     08/18/17    $      3,273.67   $       1,079.96   $         -   $       4,353.63
 706    Louis            Cordoba                     06/16/17    $      3,870.09   $       1,276.71   $         -   $       5,146.80
 707    Jenny            Cordova                     10/04/17    $      3,101.37   $       1,023.12   $         -   $       4,124.49
 708    Latoya           Cordova                     09/27/17    $      2,160.36   $         712.69   $         -   $       2,873.04
 709    Natassia         Cordrey                     06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 710    Janet            Coriell                     06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 711    Philip           Corley                      07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
 712    Fatima           Corniel                     06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 713    Rhonda           Cornish                     06/16/17    $      3,896.59   $       1,285.46   $         -   $       5,182.05
 714    Dona             Coromilas                   09/29/17    $      1,762.74   $         581.52   $         -   $       2,344.26



                                                          14 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 29 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                             TOITAL
                                                      Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #      First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
 715    Charles         Corpening                   10/11/18    $           -     $            -     $          -     $            -
 716    Janet           Correa                      06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 717    Samantha        Correa                      09/28/17    $      2,160.36   $         712.69   $          -     $       2,873.04
 718    Dolores         Corsey                      06/16/17    $      3,366.45   $       1,110.57   $     2,000.00   $       6,477.01
 719    Robert          Cortes                      06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 720    Stacy           Cortes                      06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 721    Ana             Cortez                      09/29/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
 722    Cesar           Cortez                      06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 723    Sor Ivette      Cortijo                     07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
 724    Eric            Cosme                       06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 725    Eric            Cosme                       06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 726    John            Cosme                       07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
 727    Peter           Costanzo                    06/16/17    $      2,743.52   $         905.07   $          -     $       3,648.59
 728    Ikeamaa         Costello                    06/16/17    $      2,398.92   $         791.39   $          -     $       3,190.31
 729    Morgan          Coston                      06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 730    Noemi           Cotrina                     06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 731    Adolfo          Cottes                      06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 732    Natalie         Cottman                     06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 733    Samuel          Cotto                       10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
 734    Shuana          Covington                   06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 735    Anthony         Coward                      10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
 736    Milton          Coward                      06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 737    Erica           Cox                         06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 738    Kayla           Cox                         06/16/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
 739    Kissa           Cox                         09/29/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
 740    Latarsha        Cox                         06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 741    Neeah           Cox                         07/21/17    $      2,862.80   $         944.42   $          -     $       3,807.22
 742    Noel            Cox                         06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 743    Jocelyn         Crabb                       06/16/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
 744    Tiffany         Craft                       06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 745    Annie           Craig                       06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 746    Keith           Crawford                    06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 747    Rosina          Crawford                    06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 748    Susan           Crawford                    06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 749    Shontay         Crenshaw                    08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
 750    Eurice          Creque                      06/16/17    $      4,055.64   $       1,337.93   $     1,000.00   $       6,393.56
 751    Raquel          Crespo                      06/16/17    $      3,658.03   $       1,206.76   $          -     $       4,864.78
 752    Ashley          Cribbs                      06/16/17    $      2,080.83   $         686.45   $          -     $       2,767.29
 753    Jacqueline      Cribbs                      06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 754    Yozaira         Crichlow                    07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
 755    Calvin          Crooke                      10/11/18    $      3,141.13   $       1,036.24   $          -     $       4,177.37
 756    Donna           Crosson                     06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 757    Christopher     Crute                       06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 758    Darlene         Crute                       06/16/17    $      2,266.39   $         747.66   $          -     $       3,014.05
 759    Ana             Cruz                        07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
 760    Atavia          Cruz                        09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
 761    James           Cruz                        06/16/17    $      2,637.49   $         870.09   $          -     $       3,507.58
 762    Jasmine         Cruz                        06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 763    Jennifer        Cruz                        06/16/17    $      4,055.64   $       1,337.93   $     1,000.00   $       6,393.56
 764    Josephine       Cruz                        09/27/17    $      1,351.88   $         445.98   $          -     $       1,797.85
 765    Joshua          Cruz                        09/29/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17



                                                         15 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 30 of 91
                                                 PRELIMINARY EXHIBIT A
                                            PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                         TOITAL
                                                     Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #      First Name           Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
 766    Lissette        Cruz                       06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 767    Maribel         Cruz                       08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
 768    Michael         Cruz                       06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 769    Nitza           Cruz                       06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 770    Raymond         Cruz                       09/20/17    $      3,870.09   $       1,276.71   $         -   $       5,146.80
 771    Reginald        Cruz                       10/18/17    $      2,266.39   $         747.66   $         -   $       3,014.05
 772    Shanekqua       Cruz                       06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 773    Theresa         Cruz                       06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 774    Zoraida         Cruz                       06/16/17    $      2,504.95   $         826.37   $         -   $       3,331.32
 775    Elizabeth       Cruz Nunez                 06/16/17    $      3,101.37   $       1,023.12   $         -   $       4,124.49
 776    Andrea          Cuebas                     07/21/17    $      2,743.52   $         905.07   $         -   $       3,648.59
 777    Ana             Cuellar                    10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
 778    Elizabeth       Cuello                     06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 779    Maria           Cuesta                     06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 780    Justine         Culpepper                  06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 781    Bianca          Cumberbatch                06/16/17    $      2,253.13   $         743.29   $         -   $       2,996.42
 782    Yvette          Cumberbatch                06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 783    Crystal         Cummings                   10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
 784    Roseann         Cunningham                 06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 785    Brenda          Curry                      06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 786    Paulo           Da Silva                   06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 787    Yulissa         Daciuk                     06/16/17    $      2,637.49   $         870.09   $         -   $       3,507.58
 788    Nadine          DaCruz                     07/31/17    $      3,962.86   $       1,307.32   $         -   $       5,270.18
 789    Janice          Dadbahal                   06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 790    Madeline        Dagraca Ellis              06/16/17    $      3,896.59   $       1,285.46   $         -   $       5,182.05
 791    Kareen          Daise                      09/27/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
 792    Makeda          Daisley                    10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
 793    Yvonne          Dalchan                    10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
 794    Mary            Dale                       06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 795    Carolyn         Daley                      06/16/17    $      2,385.67   $         787.01   $         -   $       3,172.68
 796    Noel            Daley                      06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 797    Kamiya          Dalton                     06/16/17    $      2,637.49   $         870.09   $         -   $       3,507.58
 798    Cindy           Daniel                     06/16/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
 799    Nadia           Daniel                     06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 800    Anthony         Daniels                    06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 801    Bernadette      Daniels                    06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 802    Diamond         Daniels                    10/11/18    $      3,114.62   $       1,027.49   $         -   $       4,142.12
 803    Lashell         Daniels                    08/10/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
 804    Nare            Daniels                    06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 805    Torrey          Daniels                    07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
 806    Carmen          Darby                      06/16/17    $      3,366.45   $       1,110.57   $         -   $       4,477.01
 807    Latisha         Darby                      06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 808    Nicole          Darby                      06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 809    Ceasia          Darnley                    06/16/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
 810    Jatan           Das                        06/16/17    $      2,478.45   $         817.62   $         -   $       3,296.07
 811    Radha           Das                        10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
 812    Sumon           Das                        06/16/17    $      2,027.82   $         668.96   $         -   $       2,696.78
 813    Peetam          Dass                       10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
 814    Bahja           Davenport-Kabar            08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
 815    Jermin          David                      09/29/17    $      3,035.10   $       1,001.26   $         -   $       4,036.36
 816    Kimani          David                      10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55



                                                        16 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 31 of 91
                                                 PRELIMINARY EXHIBIT A
                                            PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                            TOITAL
                                                     Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #      First Name           Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
 817    Charmaine       Davidson                   06/16/17    $      3,472.47   $       1,145.54   $          -     $       4,618.02
 818    Honeita         Davidson-Dixon             10/16/17    $      2,902.56   $         957.53   $          -     $       3,860.10
 819    Alicia          Davis                      06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 820    Amy             Davis                      06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 821    Beverly         Davis                      07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
 822    Calvin          Davis                      06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 823    Carmen          Davis                      06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 824    Catherine       Davis                      06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 825    Charlotte       Davis                      07/21/17    $      2,438.68   $         804.50   $          -     $       3,243.19
 826    Danasia         Davis                      10/04/17    $      2,067.58   $         682.08   $          -     $       2,749.66
 827    Dominique       Davis                      06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 828    Esther          Davis                      06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 829    Evette          Davis                      09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
 830    Felicia         Davis                      06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 831    Felicia         Davis                      06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 832    Florence        Davis                      07/31/17    $      3,962.86   $       1,307.32   $          -     $       5,270.18
 833    Jamila          Davis                      08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
 834    Jennifer        Davis                      06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 835    Jeremy          Davis                      10/30/17    $      2,173.61   $         717.06   $          -     $       2,890.67
 836    Jessica         Davis                      09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
 837    Jessica         Davis                      10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
 838    Joy             Davis                      06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 839    Landrea         Davis                      06/16/17    $      3,379.70   $       1,114.94   $          -     $       4,494.64
 840    Malcom          Davis                      10/18/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
 841    Malika          Davis                      06/16/17    $      2,319.40   $         765.15   $          -     $       3,084.55
 842    Martha          Davis                      06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 843    Mosi            Davis                      06/16/17    $      3,339.94   $       1,101.82   $          -     $       4,441.76
 844    Paul            Davis                      06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 845    Shameeka        Davis                      07/31/17    $      3,962.86   $       1,307.32   $          -     $       5,270.18
 846    Shantae         Davis                      06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 847    Shantavia       Davis                      12/15/17    $      2,160.36   $         712.69   $          -     $       2,873.04
 848    Shawn           Davis                      06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 849    Sherman         Davis                      10/02/17    $      2,478.45   $         817.62   $          -     $       3,296.07
 850    Stephanie       Davis                      09/20/17    $      3,870.09   $       1,276.71   $          -     $       5,146.80
 851    Sylvia          Davis                      10/02/17    $      2,862.80   $         944.42   $          -     $       3,807.22
 852    Taisha          Davis                      08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
 853    Ta-Keya         Davis                      07/31/17    $      3,962.86   $       1,307.32   $          -     $       5,270.18
 854    Melvina         Davis-Gilkes               10/10/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
 855    Kevin           Dawes                      06/16/17    $      3,883.34   $       1,281.09   $          -     $       5,164.43
 856    Cory            Dawkins                    06/16/17    $      3,445.97   $       1,136.80   $          -     $       4,582.77
 857    Shakeem         Dawkins                    10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
 858    Valarie         Dawkins                    10/10/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
 859    Dorothea        Days                       06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 860    Yashera         De Jesus                   06/16/17    $      2,306.15   $         760.78   $     1,000.00   $       4,066.93
 861    David           De La Cruz                 06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 862    Dennis          De La Vega                 06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 863    Sheila          De leon Ortiz              06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 864    Alberto         De Marchena                06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 865    Sharon          DeCambre                   06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 866    Amissa          Dechabert                  06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 867    Naomi           Declet                     06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56



                                                        17 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 32 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                             TOITAL
                                                      Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #      First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
 868    Lateefah        Dees                        06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 869    Cheryl          DeFreitas                   06/16/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
 870    Chris           Deguzman                    10/11/18    $      2,398.92   $         791.39   $          -     $       3,190.31
 871    Maribel         DeJesus                     06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 872    Mariel          Dejesus                     06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
 873    Yvedcy          DeJesus                     08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
 874    Marie           Dejoie                      10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
 875    David           DeLaCruz                    09/29/17    $      3,339.94   $       1,101.82   $          -     $       4,441.76
 876    Mercedes        DeLaCruz                    06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 877    George          Delaney                     10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
 878    James           Delaney                     11/20/17    $        662.69   $         218.62   $          -     $         881.30
 879    Catherine       Deleon                      06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 880    Edwardo         Delgado                     06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 881    Gabriel         Delgado                     07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
 882    Jeannette       Delgado                     06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 883    Amber           Deliotte                    06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 884    Isabel          Deliso                      06/16/17    $      2,438.68   $         804.50   $          -     $       3,243.19
 885    Josefine        Dell                        10/10/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
 886    Darren          Dellolio                    10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
 887    Marissa         DelRio                      06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 888    Rose            DelValle-Mota               06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 889    Elaine          Demery                      06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 890    Alix            Denis                       06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 891    Francine        Dennis                      06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 892    Natasha         Dennis                      06/16/17    $      1,510.92   $         498.44   $          -     $       2,009.37
 893    Beverley        Denny                       06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 894    Alicia          Depena                      06/16/17    $      3,803.82   $       1,254.85   $     1,000.00   $       6,058.67
 895    Rochelle        DePena                      07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
 896    Yolande         Derogene                    06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 897    Thomas          DeRosa                      11/20/17    $      3,750.80   $       1,237.36   $          -     $       4,988.17
 898    Dakiem          Derry                       06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 899    Christian       DeSantiago                  09/27/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
 900    Abel            Desay                       09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
 901    Selie           Deschamps                   06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 902    James           Desiderato                  06/16/17    $        914.51   $         301.69   $          -     $       1,216.20
 903    Hally           DeSouza                     07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
 904    Betty           Desrosiers                  07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
 905    Nupur           Dey                         06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 906    Marie           Diané                       09/29/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
 907    Angel           Diaz                        08/18/17    $        556.66   $         183.64   $          -     $         740.29
 908    Charles         Diaz                        06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 909    Daniel          Diaz                        06/16/17    $      3,273.67   $       1,079.96   $          -     $       4,353.63
 910    David           Diaz                        06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 911    Edgar           Diaz                        06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 912    Guillermo       Diaz                        06/16/17    $      2,637.49   $         870.09   $          -     $       3,507.58
 913    Hector          Diaz                        06/08/17    $      4,068.89   $       1,342.30   $          -     $       5,411.19
 914    Jennifer        Diaz                        06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 915    Juan            Diaz                        06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 916    Justo           Diaz                        06/16/17    $      2,094.09   $         690.82   $          -     $       2,784.91
 917    Kirsis          Diaz                        06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 918    Marisol         Diaz                        06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56



                                                         18 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 33 of 91
                                                 PRELIMINARY EXHIBIT A
                                            PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                            TOITAL
                                                     Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #      First Name           Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
 919    Orlando         Diaz                       06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 920    Sherly          Diaz                       06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 921    Takeisha        Diaz                       12/12/18    $         66.27   $          21.86   $          -     $          88.13
 922    Yvette          Diaz                       06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 923    Jeanine         Dibona                     06/16/17    $      3,485.73   $       1,149.92   $          -     $       4,635.64
 924    Francis         Dick                       06/16/17    $      2,504.95   $         826.37   $          -     $       3,331.32
 925    Emery           Dickerson                  07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
 926    Gina            Dicks                      06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 927    Steven          Digaetano                  06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 928    Theresa         Digatano                   10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
 929    Anthony         Digirolomo                 10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
 930    Rachel          Dildy                      06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 931    Ronald          Dillard                    06/16/17    $      3,923.10   $       1,294.20   $     1,000.00   $       6,217.30
 932    Christine       Dillon                     06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 933    Argiroula       Dimas                      06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 934    Sasha           Dimas                      06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 935    Ronald          Dimina                     06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 936    Stephen         Dimino                     06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 937    Sabrina         Dingle                     06/16/17    $      2,359.16   $         778.27   $          -     $       3,137.43
 938    Tamara          Dinnol                     06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 939    Elizabeth       DiPalma                    06/16/17    $      2,862.80   $         944.42   $          -     $       3,807.22
 940    Susan           Dipietro                   06/16/17    $      2,200.12   $         725.80   $          -     $       2,925.92
 941    Katherine       Disla                      08/18/17    $      2,465.19   $         813.25   $          -     $       3,278.44
 942    Addishia        Dixon                      10/16/17    $      2,160.36   $         712.69   $          -     $       2,873.04
 943    Bernetha        Dixon                      09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
 944    Corinne         Dixon                      08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
 945    Eunice          Dixon                      10/30/17    $      3,790.56   $       1,250.48   $          -     $       5,041.04
 946    Jacqueline      Dixon                      08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
 947    Tiaisha         Dobbins                    09/27/17    $      3,233.91   $       1,066.84   $          -     $       4,300.75
 948    Elizabeth       Dobson                     06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 949    Arthur          Dockery                    06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 950    Brian           Dogan                      09/27/17    $      3,021.85   $         996.89   $          -     $       4,018.73
 951    Kou             Dokie                      07/21/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
 952    Norys           Dolmo                      06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 953    Leandro         Dominguez                  10/02/17    $      3,684.53   $       1,215.50   $          -     $       4,900.04
 954    Rosanna         Dominguez                  06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 955    Audley          Donaldson                  06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 956    Janelle         Donawa                     06/16/17    $      3,631.52   $       1,198.01   $          -     $       4,829.53
 957    Jonathan        Donenfeld                  06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 958    Edwin           Dones Jr                   06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 959    Michelle        Dorch                      08/18/17    $           -     $            -     $          -     $            -
 960    Beth            Dorilas                    06/16/17    $      2,266.39   $         747.66   $          -     $       3,014.05
 961    Chanttle        Dorsey                     07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
 962    Johnny          Dorvilier                  07/31/17    $      3,339.94   $       1,101.82   $          -     $       4,441.76
 963    Carlos          Douglas                    09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
 964    Katina          Dow                        10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
 965    Veronica        Dow                        06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 966    Jacqueline      Dowd                       06/16/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
 967    Verdell         Downing                    06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 968    Janeen          Dozier                     06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 969    Monique         Dozier                     07/21/17    $      1,457.91   $         480.95   $          -     $       1,938.86



                                                        19 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 34 of 91
                                                   PRELIMINARY EXHIBIT A
                                              PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                              TOITAL
                                                       Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #      First Name             Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
 970    Janet           Drummonds                    10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
 971    Chantel         Dubose                       09/29/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
 972    Dorcas          Dunkley                      06/16/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
 973    Trisha          Dunlay                       06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 974    Saundra         Dunn                         09/20/17    $      3,870.09   $       1,276.71   $          -     $       5,146.80
 975    Antwaun         Dunson                       10/16/17    $      2,637.49   $         870.09   $          -     $       3,507.58
 976    Johnathan       Duperoy                      06/16/17    $      3,220.65   $       1,062.47   $          -     $       4,283.12
 977    Vanessa         Dupree                       08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
 978    Gabriel         Duran                        10/02/17    $      2,398.92   $         791.39   $          -     $       3,190.31
 979    Noel            Duran                        09/08/17    $      3,803.82   $       1,254.85   $          -     $       5,058.67
 980    Janelle         Durant                       06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 981    Rhonda          Duranty                      10/12/17    $      3,803.82   $       1,254.85   $          -     $       5,058.67
 982    Shakirat        Durosinmi                    06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 983    Irene           Dutchin-Marte                10/04/17    $      3,843.58   $       1,267.97   $     1,000.00   $       6,111.55
 984    Davindra        Dwarka                       06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 985    Antoinette      Dyall                        09/29/17    $      3,419.46   $       1,128.05   $          -     $       4,547.51
 986    Cynthia         Dyke                         06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 987    Teresa          Dzedzina                     06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
 988    Gilbert         Eagan                        06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
 989    Tiffany         Easley                       06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
 990    Valerie         Eason                        09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
 991    Nakesha         Easterling                   09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
 992    Nathaniel       Easterling                   07/21/17    $      1,351.88   $         445.98   $          -     $       1,797.85
 993    Quanasia        Easterling                   10/16/17    $      2,637.49   $         870.09   $          -     $       3,507.58
 994    Leslie          Eastmond                     06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
 995    Cassandra       Easy                         06/30/17    $      2,862.80   $         944.42   $          -     $       3,807.22
 996    Alethia         Ebanks                       06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
 997    Victoria        Eberle                       06/19/17    $      1,577.19   $         520.30   $          -     $       2,097.50
 998    Kenneth         Eckert                       10/02/17    $      3,565.25   $       1,176.15   $          -     $       4,741.40
 999    Glory           Edmonds                      09/27/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
1000    Shakeida        Edmonds                      06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1001    Shakira         Edmonds                      06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1002    Lois            Edness                       06/19/17    $      1,868.77   $         616.49   $          -     $       2,485.27
1003    Andrea          Edwards                      10/10/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
1004    Berlyn          Edwards                      10/12/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
1005    Bianca          Edwards                      06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1006    Brittany        Edwards                      06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1007    Isiah           Edwards                      06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1008    Jacqueline      Edwards                      06/19/17    $         26.51   $           8.74   $          -     $          35.25
1009    Jalissa         Edwards                      10/04/17    $      1,510.92   $         498.44   $          -     $       2,009.37
1010    Kevin           Edwards                      06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1011    Kiezan          Edwards                      10/04/17    $      2,637.49   $         870.09   $          -     $       3,507.58
1012    Latisha         Edwards                      06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1013    Vanessa         Edwards                      06/19/17    $      2,412.18   $         795.76   $          -     $       3,207.94
1014    Vonda           Edwards                      07/31/17    $      3,962.86   $       1,307.32   $          -     $       5,270.18
1015    Regina          Edwards-Williams             10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
1016    Fredrick        Eilam                        06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1017    Crystal         Eiley                        09/29/17    $      2,160.36   $         712.69   $          -     $       2,873.04
1018    Bryant          Elbert                       06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1019    Gasner          Elien                        06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1020    Ethel           Ellerbe                      07/21/17    $      3,750.80   $       1,237.36   $          -     $       4,988.17



                                                          20 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 35 of 91
                                                 PRELIMINARY EXHIBIT A
                                            PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                         TOITAL
                                                     Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #      First Name           Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
1021    Sherrell        Ellerby                    07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
1022    Ruth            Elliott                    06/19/17    $      3,750.80   $       1,237.36   $         -   $       4,988.17
1023    Dale            Elliott,Jr.                09/28/17    $      3,565.25   $       1,176.15   $         -   $       4,741.40
1024    Kesha           Ellis                      06/19/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1025    Latasha         Ellis                      06/19/17    $      3,896.59   $       1,285.46   $         -   $       5,182.05
1026    Melissa         Ellis                      10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
1027    Penny           Ellis                      06/19/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1028    Shannon         Ellis                      06/19/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1029    Sharae          Ellis                      07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
1030    Antoinette      Ellison                    08/18/17    $      3,697.79   $       1,219.87   $         -   $       4,917.66
1031    Breea           Ellison                    10/12/17    $      3,565.25   $       1,176.15   $         -   $       4,741.40
1032    Stephen         Elson                      06/19/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1033    Jean            Emile                      10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
1034    Ana             Emilia                     06/19/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1035    Janina          Encarnacion                11/01/18    $      2,571.22   $         848.23   $         -   $       3,419.45
1036    Joann           Encarnacion                08/07/17    $      2,756.77   $         909.44   $         -   $       3,666.21
1037    Karim           English                    06/19/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1038    Ashley          Epps                       06/19/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1039    Sheneeqwa       Epps-Wharton               07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
1040    Marvis          Erhunmwunse                06/19/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1041    Oyinlola        Erinosho                   06/19/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1042    William         Escalera                   10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
1043    Katisha         Escalona                   07/31/17    $      3,552.00   $       1,171.78   $         -   $       4,723.77
1044    Luisa           Escoto                     06/19/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1045    Yinet           Espinal                    09/28/17    $      2,173.61   $         717.06   $         -   $       2,890.67
1046    Laura           Esposito                   09/29/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
1047    Helena          Estes                      10/18/17    $      3,300.18   $       1,088.70   $         -   $       4,388.88
1048    Luz             Estrada                    06/19/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1049    Tonia           Etheridge                  09/27/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
1050    Jamal           Eury                       07/31/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
1051    Brenda          Eury-Collins               10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
1052    Kareema         Evans                      06/19/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1053    Sandra          Evans                      06/19/17    $      2,664.00   $         878.83   $         -   $       3,542.83
1054    Taequana        Evans                      08/10/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
1055    Katrina         Evans-Young                07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
1056    Nicole          Everett                    09/28/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
1057    Sandra          Everett                    06/19/17    $      3,313.43   $       1,093.08   $         -   $       4,406.51
1058    Verdell         Everette                   06/19/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1059    Vielka          Evering                    06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1060    Tolman          Ezell                      07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
1061    Latisha         Ezzell                     08/07/17    $      3,565.25   $       1,176.15   $         -   $       4,741.40
1062    Marjorie        Facey                      06/19/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1063    Suzette         Facey                      06/19/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1064    Janice          Faison                     06/19/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1065    Eric            Falcon                     09/28/17    $      2,637.49   $         870.09   $         -   $       3,507.58
1066    Raul            Fantauzzi                  10/12/17    $      2,968.83   $         979.40   $         -   $       3,948.23
1067    Erica           Fantroy                    07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
1068    Marisol         Farina                     06/19/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1069    Ebony           Farmer                     06/19/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1070    Gwendolyn       Farmer                     07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
1071    Shaquanna       Farmer                     06/19/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94



                                                        21 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 36 of 91
                                                 PRELIMINARY EXHIBIT A
                                            PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                            TOITAL
                                                     Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #      First Name           Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
1072    Jeanne          Farrell                    06/19/17    $      4,042.38   $       1,333.55   $     1,000.00   $       6,375.94
1073    Tara            Farrior                    10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
1074    Luvenia         Farris                     06/19/17    $      1,298.86   $         428.49   $          -     $       1,727.35
1075    Kelly           Farruggia                  06/19/17    $      2,862.80   $         944.42   $          -     $       3,807.22
1076    Nancy           Fasano                     06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1077    Maryann         Faulk                      06/19/17    $      1,272.36   $         419.74   $          -     $       1,692.10
1078    Michelle        Faulkner                   06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1079    Tasha           Faulkner                   07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
1080    Rhodell         Fedrick                    10/11/18    $      3,141.13   $       1,036.24   $          -     $       4,177.37
1081    John            Feeley                     08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
1082    Shontane        Feggins                    10/12/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
1083    Sharon          Felder                     06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1084    Jannatul        Feldous                    09/28/17    $      1,325.37   $         437.23   $          -     $       1,762.60
1085    Malaynee        Feliberti                  06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1086    Cynette         Feliciano                  06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1087    Nancy           Feliciano                  06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1088    Kaisha          Felix                      06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1089    Wendy           Feliz Ortiz                06/19/17    $      3,658.03   $       1,206.76   $          -     $       4,864.78
1090    Maria           Fellows                    09/28/17    $      3,101.37   $       1,023.12   $          -     $       4,124.49
1091    Victor          Felton                     07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
1092    Audrey          Felton Anderson            06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1093    Valencia        Fenty                      06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1094    Chris           Ferdilus                   07/31/17    $      3,035.10   $       1,001.26   $          -     $       4,036.36
1095    Bidisii         Ferguson                   06/19/17    $      2,398.92   $         791.39   $          -     $       3,190.31
1096    Dechelle        Ferguson                   10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
1097    Emmeline        Ferguson                   10/30/17    $      3,790.56   $       1,250.48   $          -     $       5,041.04
1098    Jennifer        Ferguson                   09/27/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
1099    Laniece         Ferguson                   06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1100    Rodney          Ferguson                   07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
1101    Sandra          Ferguson                   09/01/17    $      3,909.85   $       1,289.83   $          -     $       5,199.68
1102    Jean            Fernandes                  06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1103    Cindy           Fernandez                  09/29/17    $      3,353.19   $       1,106.19   $          -     $       4,459.38
1104    Fanny           Fernandez                  06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1105    Karla           Fernandez                  06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1106    Maria           Fernandez                  06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1107    Regina          Ferree                     09/27/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
1108    Christine       Ferreira                   06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1109    Francisco       Ferreira                   10/18/17    $      1,537.43   $         507.19   $          -     $       2,044.62
1110    James           Ferreira                   06/19/17    $      2,637.49   $         870.09   $          -     $       3,507.58
1111    Ninette         Ferrell                    08/07/17    $      3,127.88   $       1,031.86   $          -     $       4,159.74
1112    Idalicia        Ferrer                     06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1113    Tanisha         Ferril                     06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1114    Anthony         Ferrin                     06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1115    Maria           Ficalora                   06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1116    Betty           Fickling                   08/25/17    $      3,923.10   $       1,294.20   $          -     $       5,217.30
1117    Charisma        Fields                     09/29/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
1118    Deborah         Fields                     10/12/17    $      2,703.76   $         891.95   $          -     $       3,595.71
1119    Ebonne          Fields                     06/19/17    $      2,637.49   $         870.09   $          -     $       3,507.58
1120    Safiya          Fields                     06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1121    Loretta         Fields-Joseph              06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1122    Betzaida        Figueroa                   06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94



                                                        22 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 37 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                          TOITAL
                                                      Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #       First Name           Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
1123    Elizabeth        Figueroa                   06/19/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1124    Giselle          Figueroa                   07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
1125    Iris             Figueroa                   08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
1126    Stephanie        Figueroa                   09/29/17    $      2,637.49   $         870.09   $         -   $       3,507.58
1127    Yanson           Filpo                      10/02/17    $      1,948.30   $         642.73   $         -   $       2,591.03
1128    Michael          Finnell                    06/19/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1129    Marie            Fiorino                    06/19/17    $      3,923.10   $       1,294.20   $         -   $       5,217.30
1130    Keith            Flanders                   11/01/17    $      3,790.56   $       1,250.48   $         -   $       5,041.04
1131    Lashon           Flash                      06/19/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1132    Sha-quaila       Flenory                    07/31/17    $      2,942.33   $         970.65   $         -   $       3,912.98
1133    David            Fletcher                   06/19/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1134    Johnnie          Flocker                    07/31/17    $      3,962.86   $       1,307.32   $         -   $       5,270.18
1135    Gloria           Flores                     07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
1136    Karen            Flores                     10/12/17    $      3,830.33   $       1,263.60   $         -   $       5,093.92
1137    Rafael           Flores                     06/19/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1138    Maria            Florian                    06/19/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1139    Tanya            Flowers                    06/19/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1140    LaTanya          Floyd                      11/20/17    $      3,750.80   $       1,237.36   $         -   $       4,988.17
1141    Somora           Floyd                      10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
1142    Victoria         Floyd                      06/19/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1143    Chantel          Folk-Elliott               06/19/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1144    Sharon           Folkes                     10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
1145    Gladys           Fonseca                    10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
1146    John             Fonseca                    06/19/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1147    Jimmy            Foo                        06/19/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1148    Anita            Forbes-Wells               06/19/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1149    Angela           Ford                       06/19/17    $      2,889.31   $         953.16   $         -   $       3,842.47
1150    Ayanna           Ford                       06/19/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1151    Bernard          Ford                       07/21/17    $      3,366.45   $       1,110.57   $         -   $       4,477.01
1152    Desiree          Ford                       06/19/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1153    Joann            Ford                       06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1154    Toyia            Ford                       06/20/17    $      3,101.37   $       1,023.12   $         -   $       4,124.49
1155    Bernadette       Forrest                    07/21/17    $      2,571.22   $         848.23   $         -   $       3,419.45
1156    Celia            Forrester                  10/12/17    $      3,101.37   $       1,023.12   $         -   $       4,124.49
1157    Azande           Foster                     09/28/17    $      3,101.37   $       1,023.12   $         -   $       4,124.49
1158    Barbara          Foster                     07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
1159    Chantey          Foster                     10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
1160    Darell           Foster                     08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
1161    Kaisun           Foster                     08/25/17    $      3,923.10   $       1,294.20   $         -   $       5,217.30
1162    Kalilah          Foster                     10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
1163    Krystle          Foster                     06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1164    Ronniqua         Foster Lawrence            10/30/17    $      3,790.56   $       1,250.48   $         -   $       5,041.04
1165    Ora              Foy                        10/10/17    $      2,451.94   $         808.88   $         -   $       3,260.81
1166    Gilda            Franceschini               06/20/17    $      3,923.10   $       1,294.20   $         -   $       5,217.30
1167    Nicole           Franceschini               06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1168    Calvin           Francis                    06/20/17    $           -     $            -     $         -   $            -
1169    Christopher      Francis                    10/10/17    $      2,637.49   $         870.09   $         -   $       3,507.58
1170    Jasmine          Francis                    06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1171    Jonelle          Francis                    10/04/17    $      1,643.46   $         542.17   $         -   $       2,185.63
1172    Justin           Francis                    06/20/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1173    Kara             Francis                    06/20/17    $      2,120.60   $         699.57   $         -   $       2,820.16



                                                         23 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 38 of 91
                                                PRELIMINARY EXHIBIT A
                                           PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                        TOITAL
                                                    Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #      First Name          Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
1174    Maryam          Francis                   09/20/17    $      3,870.09   $       1,276.71   $         -   $       5,146.80
1175    Ralston         Francis                   06/20/17    $      2,862.80   $         944.42   $         -   $       3,807.22
1176    Roxanne         Francis                   06/20/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
1177    Tiesha          Francis                   06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1178    Annette         Franco                    06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1179    Marie           Francois                  06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1180    Beryl           Frank                     10/30/17    $        304.84   $         100.56   $         -   $         405.40
1181    Jelicia         Frank                     08/07/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
1182    Natalie         Franklin                  06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1183    Patricia        Franklin                  06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1184    Toronicle       Franklin                  06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1185    Carolina        Fraser                    06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1186    Harry           Frazer                    06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1187    Dysteni         Frazier                   10/02/17    $      1,047.04   $         345.41   $         -   $       1,392.46
1188    Kevin           Frazier                   10/12/17    $      3,830.33   $       1,263.60   $         -   $       5,093.92
1189    Pamela          Frazier                   06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1190    Shanyce         Frazier                   10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
1191    Walter          Frazier                   06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1192    April           Frazier                   07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
1193    Aldith          Frazier-Locke             06/30/17    $      2,929.07   $         966.28   $         -   $       3,895.35
1194    Starshemah      Frederick                 06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1195    Daniel          Fredericks                12/12/18    $      3,021.85   $         996.89   $         -   $       4,018.73
1196    Venda           Fredericks                06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1197    Cecilis         Freeman                   09/28/17    $      2,637.49   $         870.09   $         -   $       3,507.58
1198    Keisha          Freeman                   06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1199    Kim             Freeman                   06/20/17    $      3,644.77   $       1,202.38   $         -   $       4,847.16
1200    Brian           Frett                     06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1201    Kim             Freytes                   06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1202    Luisa           Frias                     06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1203    Aretha          Fridia                    06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1204    Tova            Friedlander               06/30/17    $        410.87   $         135.54   $         -   $         546.41
1205    Cedric          Frisby                    10/10/17    $      1,047.04   $         345.41   $         -   $       1,392.46
1206    Jamell          Frost                     06/20/17    $      2,398.92   $         791.39   $         -   $       3,190.31
1207    Carmen          Fuentes                   09/27/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
1208    Christina       Fuentes                   07/31/17    $      3,962.86   $       1,307.32   $         -   $       5,270.18
1209    Karen           Fuentes                   06/20/17    $      2,637.49   $         870.09   $         -   $       3,507.58
1210    Shamika         Fulton                    07/31/17    $      3,962.86   $       1,307.32   $         -   $       5,270.18
1211    Deborah         Fulwood-Jones             06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1212    James           Fung                      10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
1213    Daruis          Futrell                   06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1214    Denise          Gadson                    07/31/17    $      3,962.86   $       1,307.32   $         -   $       5,270.18
1215    Debra           Gadson-Muhammad           06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1216    James           Gaether                   06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1217    Yvonne          Gaillard                  10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
1218    Darlene         Gainous                   07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
1219    Daniel          Galaiza                   09/20/17    $      3,870.09   $       1,276.71   $         -   $       5,146.80
1220    Patricia        Galarza                   06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1221    Julio           Gallego                   06/20/17    $      3,101.37   $       1,023.12   $         -   $       4,124.49
1222    Michael         Galluccio                 06/20/17    $      1,272.36   $         419.74   $         -   $       1,692.10
1223    Kelle           Gamble                    10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
1224    Tyrone          Gamble                    09/28/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17



                                                       24 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 39 of 91
                                                   PRELIMINARY EXHIBIT A
                                              PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                              TOITAL
                                                       Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #       First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
1225    Shevana          Gangaram                    06/20/17    $      4,042.38   $       1,333.55   $     1,000.00   $       6,375.94
1226    Randy            Ganthier                    10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
1227    Delia            Garay                       10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
1228    Maria            Garay                       06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1229    Carmen           Garcia                      06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1230    Charito          Garcia                      06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1231    Eleanor          Garcia                      09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
1232    Hector           Garcia                      06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1233    India            Garcia                      10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
1234    Janice           Garcia                      06/20/17    $      3,472.47   $       1,145.54   $          -     $       4,618.02
1235    Janice           Garcia                      10/10/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
1236    Joan             Garcia                      06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1237    Jonathan         Garcia                      06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1238    Jose             Garcia                      07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
1239    Jose             Garcia                      10/11/18    $      3,141.13   $       1,036.24   $          -     $       4,177.37
1240    Juan             Garcia                      07/31/17    $      3,962.86   $       1,307.32   $          -     $       5,270.18
1241    Lissette         Garcia                      10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
1242    Martha           Garcia                      10/10/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
1243    Moraima          Garcia                      06/20/17    $      2,226.63   $         734.55   $          -     $       2,961.17
1244    Nilsa            Garcia                      10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
1245    Rafael           Garcia                      10/10/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
1246    Raymond          Garcia                      06/20/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1247    Rosa             Garcia                      06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1248    Sabrina          Garcia                      06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1249    Stephanie        Garcia                      07/21/17    $      3,379.70   $       1,114.94   $          -     $       4,494.64
1250    Vemesis          Garcia                      06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1251    Veronica         Garcia                      09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
1252    Yubelkis         Garcia Soto                 10/11/18    $      1,842.27   $         607.75   $          -     $       2,450.02
1253    Steven           Garcia-Arcila               06/20/17    $      3,101.37   $       1,023.12   $          -     $       4,124.49
1254    Nilda            Garcia-Mordecai             06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1255    Angela           Gardner                     06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1256    Cortney          Gardner                     07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
1257    Vanessa          Gardner                     07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
1258    Dexter           Garner                      08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
1259    Jenay            Garner                      06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1260    Lakia            Garner                      06/20/17    $      2,398.92   $         791.39   $          -     $       3,190.31
1261    Lindolee         Garner                      06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1262    Taylor           Garnier                     07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
1263    Denise           Garrett                     08/10/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
1264    Monet            Garrett                     06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1265    Robin            Garrett                     06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1266    Shakeya          Garrett                     07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
1267    Sharese          Garrett                     06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1268    Tashina          Garrett                     06/20/17    $      2,915.82   $         961.91   $          -     $       3,877.73
1269    Lillian          Garriga                     06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1270    Gelea            Gary                        06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1271    Nashelle         Gary                        06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1272    Bridgette        Gasby                       06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1273    Deborah          Gass                        07/21/17    $        662.69   $         218.62   $          -     $         881.30
1274    Cynthia          Gathers                     06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1275    Melissa          Geigel                      06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94



                                                          25 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 40 of 91
                                                 PRELIMINARY EXHIBIT A
                                            PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                         TOITAL
                                                     Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #      First Name           Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
1276    Agnes           George                     07/21/17    $      2,094.09   $         690.82   $         -   $       2,784.91
1277    Chelsea         George                     10/04/17    $      1,007.28   $         332.30   $         -   $       1,339.58
1278    Dorella         George                     06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1279    Gary            George                     06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1280    Janelle         George                     10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
1281    Phyllis         George                     06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1282    Tasha           George                     09/27/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
1283    Tiffany         George                     06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1284    Stephanie       German                     09/29/17    $      2,557.97   $         843.85   $         -   $       3,401.82
1285    Teri            Ghee                       06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1286    Tanisha         Gibb-Clark                 10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
1287    Deronn          Gibbons-Charles            10/12/17    $      3,353.19   $       1,106.19   $         -   $       4,459.38
1288    Cloean          Gibbs                      07/31/17    $      3,962.86   $       1,307.32   $         -   $       5,270.18
1289    Darrick         Gibbs                      06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1290    Tasz            Gibbs                      10/04/17    $      1,696.48   $         559.65   $         -   $       2,256.13
1291    Tabatha         Gibbs-King                 10/12/17    $      2,637.49   $         870.09   $         -   $       3,507.58
1292    Darrell         Gibson                     06/20/17    $      3,512.24   $       1,158.66   $         -   $       4,670.90
1293    Sean            Gibson                     06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1294    Stanley         Gibson                     06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1295    Madelyn         Gil                        10/22/18    $      3,114.62   $       1,027.49   $         -   $       4,142.12
1296    Melissa         Giles                      06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1297    Eric            Gillespie                  10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
1298    Marilyn         Gillespie                  06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1299    Alexandria      Gillette                   09/27/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
1300    Veronica        Gilmore                    10/18/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
1301    Wendy           Gilmore                    12/15/17    $      3,711.04   $       1,224.25   $         -   $       4,935.29
1302    Thea            Gilyard                    06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1303    Thomas          Giorgio                    07/21/17    $      3,445.97   $       1,136.80   $         -   $       4,582.77
1304    Kelly           Girard                     06/20/17    $      1,921.79   $         633.98   $         -   $       2,555.77
1305    Paul            Girard                     07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
1306    Essam           Girgis                     06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1307    Joseph          Gladden                    09/20/17    $      3,870.09   $       1,276.71   $         -   $       5,146.80
1308    Michael         Glasgow                    07/31/17    $      3,962.86   $       1,307.32   $         -   $       5,270.18
1309    Rayon           Glasgow                    08/07/17    $      3,909.85   $       1,289.83   $         -   $       5,199.68
1310    Aisha           Glass                      06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1311    Calum           Glenn                      07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
1312    Rodney          Glenn                      09/27/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
1313    Shaquera        Glenn                      10/12/17    $      3,830.33   $       1,263.60   $         -   $       5,093.92
1314    Sherray         Glenn                      09/29/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
1315    Benjamin        Glover                     06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1316    Diana           Glover                     06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1317    Iashia          Glover                     06/20/17    $      2,465.19   $         813.25   $         -   $       3,278.44
1318    Monique         Glover                     10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
1319    Nadine          Glover                     06/20/17    $      2,557.97   $         843.85   $         -   $       3,401.82
1320    Stephon         Glover                     06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1321    Yolanda         Glover                     07/31/17    $      3,962.86   $       1,307.32   $         -   $       5,270.18
1322    Maria           Gobo                       06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1323    Cheryl          Goddard                    06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1324    Damaris         Goddard                    06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1325    Valerie         Goldsborough               07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
1326    Alison          Gomez                      06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94



                                                        26 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 41 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                             TOITAL
                                                      Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #       First Name           Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
1327    Edelmira         Gomez                      06/20/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
1328    Maria            Gomez                      10/04/17    $      2,862.80   $         944.42   $          -     $       3,807.22
1329    Natasha          Gomez                      06/20/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
1330    Javier           Gonzales                   10/11/18    $      1,948.30   $         642.73   $          -     $       2,591.03
1331    Alysia           Gonzalez                   06/20/17    $      3,896.59   $       1,285.46   $          -     $       5,182.05
1332    Ana              Gonzalez                   06/20/17    $      2,451.94   $         808.88   $          -     $       3,260.81
1333    Dawn             Gonzalez                   09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
1334    Edwin            Gonzalez                   06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1335    Edwin            Gonzalez                   06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1336    Edwin            Gonzalez                   06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1337    Elida            Gonzalez                   06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1338    Emeree           Gonzalez                   06/20/17    $      3,565.25   $       1,176.15   $          -     $       4,741.40
1339    Jacqueline       Gonzalez                   06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1340    Jasmine          Gonzalez                   11/20/17    $      3,750.80   $       1,237.36   $          -     $       4,988.17
1341    Jessica          Gonzalez                   06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1342    Jesus            Gonzalez                   09/29/17    $      2,239.88   $         738.92   $          -     $       2,978.80
1343    Jose             Gonzalez                   10/16/17    $      3,737.55   $       1,232.99   $          -     $       4,970.54
1344    Jose             Gonzalez                   10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
1345    Liboria          Gonzalez                   10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
1346    Manuel           Gonzalez                   06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1347    Maria            Gonzalez                   06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1348    Maritza          Gonzalez                   06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1349    Michael          Gonzalez                   06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1350    Stephanie        Gonzalez                   09/27/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
1351    Venus            Gonzalez                   08/07/17    $      3,101.37   $       1,023.12   $          -     $       4,124.49
1352    Wanda            Gonzalez                   06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1353    Yuisa            Gonzalez                   07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
1354    Emory            Goode                      06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1355    Dwayne           Gooden                     07/21/17    $      1,378.39   $         454.72   $          -     $       1,833.11
1356    Regina           Gooden                     06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1357    Katina           Goodman                    06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1358    Lottie           Goodman                    06/20/17    $      1,418.15   $         467.84   $          -     $       1,885.98
1359    Shimequa         Goodman                    06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1360    Barbara          Goodridge                  08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
1361    Wayne            Goodson-Gabriel            08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
1362    Myrtle           Goodwine                   06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1363    Arthur           Gordon                     07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
1364    Fallon           Gordon                     10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
1365    Sheron           Gordon                     09/20/17    $      3,870.09   $       1,276.71   $          -     $       5,146.80
1366    Vincent          Gordon                     06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1367    Tameka           Gorham                     06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1368    Gladys           Grace                      06/20/17    $      4,042.38   $       1,333.55   $     1,000.00   $       6,375.94
1369    Denise           Graham                     06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1370    Gwendolyn        Graham                     06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1371    Alicia           Graham-Thomas              06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1372    Joseph           Gralto                     10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
1373    Merle            Granger                    10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
1374    Carolyn          Grant                      10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
1375    Craig            Grant                      06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1376    Jillian          Grant                      06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1377    Marlon           Grant                      10/30/17    $      1,153.07   $         380.39   $          -     $       1,533.46



                                                         27 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 42 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                             TOITAL
                                                      Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #      First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
1378    Marva           Grant                       07/21/17    $      2,995.34   $         988.14   $          -     $       3,983.48
1379    Melinda         Grant                       06/20/17    $      2,889.31   $         953.16   $          -     $       3,842.47
1380    Shandell        Grant                       09/20/17    $      3,870.09   $       1,276.71   $          -     $       5,146.80
1381    Shannon         Grant                       10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
1382    Sharice         Grant                       06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1383    Shoy            Grant                       06/20/17    $      4,042.38   $       1,333.55   $     1,000.00   $       6,375.94
1384    Teneka          Grant                       06/20/17    $      3,485.73   $       1,149.92   $          -     $       4,635.64
1385    Sadie           Grantham                    06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1386    Stephen         Gray                        06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1387    Starr           Greaves                     10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
1388    Annette         Green                       06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1389    Anthony         Green                       07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
1390    Ashanti         Green                       06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1391    Cheval          Green                       06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1392    Cynthia         Green                       06/20/17    $      2,425.43   $         800.13   $          -     $       3,225.56
1393    Gloria          Green                       06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1394    Kathryn         Green                       06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1395    Kiesha          Green                       06/20/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1396    Kimball         Green                       07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
1397    Lametress       Green                       06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1398    Robert          Green                       06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1399    Tracy           Green                       06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1400    Annette         Greene                      07/31/17    $      3,962.86   $       1,307.32   $          -     $       5,270.18
1401    Azaria          Greene                      10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
1402    Katoya          Greene                      10/12/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
1403    Kevin           Greene                      06/20/17    $      2,743.52   $         905.07   $          -     $       3,648.59
1404    Arlene          Gregg                       06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1405    Cassandra       Gregg                       06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1406    Vicki           Gregg                       06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1407    Kawan           Greggs                      07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
1408    Lucille         Grello                      06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1409    Jeffery         Griffin                     06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1410    Natisha         Griffin                     06/20/17    $      3,313.43   $       1,093.08   $          -     $       4,406.51
1411    Shaquana        Griffin                     06/20/17    $      1,829.01   $         603.38   $          -     $       2,432.39
1412    Sherrie         Griffin                     06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1413    Keisha          Griffin-Hawkins             07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
1414    Andrea          Griffith                    12/04/17    $      1,166.33   $         384.76   $          -     $       1,551.09
1415    Lucy            Griffith                    06/20/17    $      2,186.86   $         721.43   $          -     $       2,908.29
1416    Stephanie       Griffith                    06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1417    Travis          Griffith                    06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1418    Pamela          Griffiths                   06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1419    Alison          Griggs                      06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1420    Carlton         Grimes                      07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
1421    Dianne          Grissom                     06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1422    Rohan           Gruber                      10/04/17    $      2,160.36   $         712.69   $          -     $       2,873.04
1423    Valerie         Guadarrama                  06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1424    Diana           Guarco                      06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1425    Nicola          Guardavaccaro               06/20/17    $      3,101.37   $       1,023.12   $          -     $       4,124.49
1426    Alma            Guerrero                    06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1427    Marilyn         Guerrero                    06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1428    Vanessa         Guerrero                    06/20/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94



                                                         28 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 43 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                          TOITAL
                                                      Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #      First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
1429    Kernizan        Guerrier                    06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1430    Jessica         Guity                       06/20/17    $      2,862.80   $         944.42   $         -   $       3,807.22
1431    Lechelle        Gulley                      08/18/17    $      3,936.36   $       1,298.57   $         -   $       5,234.93
1432    Terry           Gurley                      06/20/17    $      2,226.63   $         734.55   $         -   $       2,961.17
1433    Natasha         Gustave                     08/18/17    $      3,936.36   $       1,298.57   $         -   $       5,234.93
1434    Cesario         Gutierrez                   06/20/17    $      3,273.67   $       1,079.96   $         -   $       4,353.63
1435    Eufemia         Gutierrez                   10/10/17    $      2,531.46   $         835.11   $         -   $       3,366.57
1436    Rosa            Gutierrez                   06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1437    Daniel          Guzman                      06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1438    Maribel         Guzman                      06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1439    Ruth            Guzman                      06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1440    Deanna          Haas                        06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1441    Jessalynn       Haas                        06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1442    Deanna          Haigler                     06/20/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1443    Angelina        Hall                        06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1444    Dawn            Hall                        06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1445    Dwight          Hall                        06/20/17    $      2,200.12   $         725.80   $         -   $       2,925.92
1446    Jerry           Hall                        06/20/17    $      2,982.09   $         983.77   $         -   $       3,965.86
1447    Kizzyann        Hall                        06/20/17    $      2,345.91   $         773.90   $         -   $       3,119.81
1448    Raymond         Hall                        06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1449    Shirley         Hall                        06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1450    Tursheen        Hallums                     10/02/17    $      2,504.95   $         826.37   $         -   $       3,331.32
1451    Donaldlene      Halstead                    06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1452    Shawnta         Halstead (Passle)           06/20/17    $      3,392.95   $       1,119.31   $         -   $       4,512.26
1453    Annette         Hamilton                    06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1454    Debra           Hamilton                    06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1455    Devorah         Hamilton                    06/20/17    $      3,764.06   $       1,241.73   $         -   $       5,005.79
1456    Kelly           Hamilton                    06/20/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1457    Tamara          Hamilton                    07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
1458    Angela          Hammonds                    10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
1459    Ester           Hampton                     09/20/17    $      3,870.09   $       1,276.71   $         -   $       5,146.80
1460    Rosalyn         Hampton                     06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1461    Rosanne         Hanberry                    10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
1462    Lakeisha        Hankerson                   09/27/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
1463    Asm             Haq                         09/27/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
1464    Susan           Harding-Robinson            06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1465    Pelatiah        Hardy-Davidson              06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1466    Alicia          Harewood                    06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1467    Clarence        Hargrove                    06/20/17    $      3,883.34   $       1,281.09   $         -   $       5,164.43
1468    Sunildatt       Harilal                     07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
1469    Denise          Harker                      06/20/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1470    Francisca       Harper                      06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1471    Lance           Harrell                     06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1472    Altagracia      Harrigan                    06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1473    Anaja           Harris                      07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
1474    Andre           Harris                      06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1475    Hylton          Harris                      06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1476    Jacqueline      Harris                      06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1477    Milton          Harris                      06/22/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1478    Nicole          Harris                      11/01/17    $      3,790.56   $       1,250.48   $         -   $       5,041.04
1479    Pearlie         Harris                      10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55



                                                         29 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 44 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                          TOITAL
                                                      Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #      First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
1480    Peggy           Harris                      08/25/17    $      3,923.10   $       1,294.20   $         -   $       5,217.30
1481    Rachel          Harris                      07/10/17    $      4,002.62   $       1,320.44   $         -   $       5,323.06
1482    Stacey          Harris                      08/18/17    $      3,936.36   $       1,298.57   $         -   $       5,234.93
1483    Tamara          Harris                      06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1484    Venessa         Harris                      07/31/17    $      2,730.27   $         900.69   $         -   $       3,630.96
1485    Vincent         Harris                      06/22/17    $      1,510.92   $         498.44   $         -   $       2,009.37
1486    Virginia        Harris                      06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1487    Anderson        Harrison                    06/14/17    $      4,055.64   $       1,337.93   $         -   $       5,393.56
1488    David           Harrison                    06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1489    Janelle         Harrison                    10/02/17    $      2,398.92   $         791.39   $         -   $       3,190.31
1490    Nijsha          Harrison                    06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1491    Renee           Harrison                    06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1492    Roselee         Harrison                    09/08/17    $      3,896.59   $       1,285.46   $         -   $       5,182.05
1493    Phyllis         Harrison Strouble           10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
1494    Disrol          Harry                       09/29/17    $        649.43   $         214.24   $         -   $         863.68
1495    Jason           Hartridge                   07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
1496    Trina           Harvell                     10/10/17    $      3,830.33   $       1,263.60   $         -   $       5,093.92
1497    Anathalee       Harvey                      06/22/17    $      2,637.49   $         870.09   $         -   $       3,507.58
1498    Fanta           Harvey                      08/18/17    $      3,936.36   $       1,298.57   $         -   $       5,234.93
1499    Ikashim         Harvey                      06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1500    Vennesila       Harvey Faison               10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
1501    Nakia           Haskin                      10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
1502    Daphne          Haskins                     06/22/17    $      2,836.30   $         935.67   $         -   $       3,771.97
1503    Karen           Haskins                     08/10/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
1504    Tarsha          Haskins                     06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1505    Khaled          Hassan                      06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1506    Julia           Hatcher                     10/30/17    $           -     $            -     $         -   $            -
1507    William         Hausser                     06/30/17    $      3,565.25   $       1,176.15   $         -   $       4,741.40
1508    Ayeshia         Hawkins                     06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1509    Crystal         Hawkins                     09/27/17    $      1,471.16   $         485.33   $         -   $       1,956.49
1510    Loretta         Hawkins                     06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1511    Vachon          Hayden                      06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1512    Crystal         Hayes                       06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1513    India           Hayes                       07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
1514    Rochelle        Hayes                       06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1515    Shirrette       Hayes                       06/22/17    $      2,743.52   $         905.07   $         -   $       3,648.59
1516    Tarcia          Hayes                       06/22/17    $      2,438.68   $         804.50   $         -   $       3,243.19
1517    Traci           Hayes                       06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1518    Andrea          Hayes-Riggins               06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1519    Barbara         Haynes                      06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1520    Niya            Haynes                      06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1521    Willie          Haynes                      06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1522    Lenworth        Haywood                     06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1523    Kiana           Hazel                       06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1524    Tory            Head                        07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
1525    Carla           Heath                       06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1526    Regina          Heckstall                   06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1527    Kimberly        Hedgpeth                    06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1528    Valerie         Helfrich                    09/27/17    $      3,061.61   $       1,010.00   $         -   $       4,071.61
1529    Gayle           Hemmings                    10/04/17    $      3,459.22   $       1,141.17   $         -   $       4,600.39
1530    Frances         Henderson                   10/11/18    $      3,141.13   $       1,036.24   $         -   $       4,177.37



                                                         30 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 45 of 91
                                                    PRELIMINARY EXHIBIT A
                                               PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                               TOITAL
                                                        Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #      First Name              Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
1531    Mary            Henderson                     07/31/17    $      2,504.95   $         826.37   $          -     $       3,331.32
1532    Emma            Hendley                       07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
1533    Wesley          Hendrickson                   07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
1534    Denequa         Henegan                       06/22/17    $      2,094.09   $         690.82   $          -     $       2,784.91
1535    Maria           Henley                        06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1536    Rosemary        Henny                         06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1537    Christine       Henricksen                    06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1538    Arthur          Henry                         07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
1539    Fallon          Henry                         10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
1540    Natalia         Henry                         06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1541    Tonya           Henry                         06/22/17    $      3,591.76   $       1,184.89   $          -     $       4,776.65
1542    Khadijah        Henton                        06/22/17    $      2,862.80   $         944.42   $          -     $       3,807.22
1543    Michelle        Heras                         06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1544    Raven           Herbert                       07/21/17    $      2,876.06   $         948.79   $          -     $       3,824.85
1545    Jasmin          Hernaiz                       08/07/17    $      2,677.25   $         883.21   $          -     $       3,560.46
1546    Adelaide        Hernandez                     07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
1547    Alejandra       Hernandez                     06/22/17    $      2,213.37   $         730.17   $          -     $       2,943.55
1548    Angelico        Hernandez                     10/18/17    $      1,153.07   $         380.39   $          -     $       1,533.46
1549    Angelina        Hernandez                     06/22/17    $      3,127.88   $       1,031.86   $          -     $       4,159.74
1550    Carmen          Hernandez                     06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1551    Emanuel         Hernandez                     06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1552    Fredie          Hernandez                     10/10/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
1553    Kizzy           Hernandez                     07/31/17    $      3,962.86   $       1,307.32   $     1,000.00   $       6,270.18
1554    Laraine         Hernandez                     06/22/17    $      1,391.64   $         459.09   $          -     $       1,850.73
1555    Marisol         Hernandez                     06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1556    Maura           Hernandez                     06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1557    Michell         Hernandez                     06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1558    Robinson        Hernandez                     06/22/17    $      1,855.52   $         612.12   $          -     $       2,467.64
1559    Sandra          Hernandez                     06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1560    Steven          Hernandez                     10/02/17    $      2,637.49   $         870.09   $          -     $       3,507.58
1561    Steven          Hernandez                     06/22/17    $      1,153.07   $         380.39   $          -     $       1,533.46
1562    Celsa           Herrera                       06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1563    Nestor          Herrera                       07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
1564    Severiana       Herrera                       06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1565    Richard         Hertzog                       06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1566    Nakeesha        Hewitt                        07/31/17    $      2,107.34   $         695.20   $          -     $       2,802.54
1567    Danny           Heyward                       06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1568    Leon            Heyward                       09/28/17    $      2,637.49   $         870.09   $          -     $       3,507.58
1569    Michael         Heyward                       06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1570    Likmilian       Hiciano                       06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1571    Tawanna         Hicks                         06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1572    Tia             Hicks                         08/07/17    $      3,353.19   $       1,106.19   $          -     $       4,459.38
1573    Renee           Hickson                       06/22/17    $      3,684.53   $       1,215.50   $          -     $       4,900.04
1574    Casaundra       Hickson-Miller                10/11/18    $      3,141.13   $       1,036.24   $          -     $       4,177.37
1575    Elfrica         Higgins-Bogle                 09/20/17    $      3,870.09   $       1,276.71   $          -     $       5,146.80
1576    Alecia          Highland                      07/21/17    $      2,862.80   $         944.42   $          -     $       3,807.22
1577    Tyshean         Highsmith                     06/22/17    $      3,459.22   $       1,141.17   $          -     $       4,600.39
1578    Nathaniel       Hill                          06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1579    Sharema         Hill                          10/04/17    $      2,266.39   $         747.66   $          -     $       3,014.05
1580    Sherrita        Hill                          06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1581    Joan            Hill-Diaby                    06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94



                                                           31 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 46 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                          TOITAL
                                                      Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #       First Name           Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
1582    Laquita          Hilliard                   09/27/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
1583    Tashema          Hilliard                   06/22/17    $      3,605.01   $       1,189.27   $         -   $       4,794.28
1584    Juanita          Hinds                      08/18/17    $      3,936.36   $       1,298.57   $         -   $       5,234.93
1585    Michael          Hinds                      06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1586    Mira             Hinds                      06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1587    Nicole           Hinds                      06/22/17    $      3,326.68   $       1,097.45   $         -   $       4,424.13
1588    Sheena           Hinds                      09/27/17    $      2,027.82   $         668.96   $         -   $       2,696.78
1589    Barbara          Hines                      06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1590    Leon             Hines                      09/27/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
1591    Shari            Hines                      06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1592    Beverly          Hinton                     10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
1593    Shaun            Hock                       07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
1594    Joyce            Hodge                      06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1595    Monique          Hodge                      08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
1596    Donna            Hodges                     06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1597    Lillian          Holder                     06/22/17    $      1,524.18   $         502.82   $         -   $       2,026.99
1598    Shanta           Holder                     08/18/17    $      3,936.36   $       1,298.57   $         -   $       5,234.93
1599    Janet            Holiprosad                 06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1600    Nicholas         Hollingsworth              06/22/17    $      2,597.73   $         856.97   $         -   $       3,454.70
1601    Simone           Hollis                     06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1602    Taquasha         Hollman                    06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1603    Tonya            Holloway                   10/10/17    $      3,830.33   $       1,263.60   $         -   $       5,093.92
1604    Marie            Holman                     06/22/17    $      3,591.76   $       1,184.89   $         -   $       4,776.65
1605    Bonita           Holmes                     09/27/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
1606    Derrick          Holmes                     08/10/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
1607    Eboni            Holmes                     06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1608    Marvella         Holmes                     06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1609    Shaquana         Holmes                     10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
1610    Ebony            Holt                       06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1611    Danette          Holtz                      06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1612    Valerie          Hooks-Scott                06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1613    Alicia           Hope                       09/29/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
1614    Willie           Hopson                     07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
1615    Mohammed         Hoque                      06/30/17    $      2,889.31   $         953.16   $         -   $       3,842.47
1616    Siubohan         Horne                      10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
1617    Theresa          Horne                      10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
1618    Eben             Horne,Jr.                  10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
1619    Lovell           Horton                     06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1620    Sharon           Hosannah                   06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1621    Shana            Hosier                     06/22/17    $      2,359.16   $         778.27   $         -   $       3,137.43
1622    Jahangir         Hossain                    06/22/17    $      2,862.80   $         944.42   $         -   $       3,807.22
1623    MD               Hossain                    07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
1624    Mohammad         Hossain                    06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1625    Najma            Hossain                    10/10/17    $      2,160.36   $         712.69   $         -   $       2,873.04
1626    Madeline         Hosten                     07/21/17    $      2,200.12   $         725.80   $         -   $       2,925.92
1627    Deborah          Hoston-Nicholson           06/22/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
1628    Ebony            Hough-Granville            07/21/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
1629    Edrice           House                      07/21/17    $      2,438.68   $         804.50   $         -   $       3,243.19
1630    Veron            House                      09/29/17    $      3,459.22   $       1,141.17   $         -   $       4,600.39
1631    Muriel           Houston                    06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1632    Nicole           Houston                    09/29/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17



                                                         32 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 47 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                             TOITAL
                                                      Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #      First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
1633    Tawana          Houston                     06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1634    India           Howard                      10/12/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
1635    Latisha         Howard                      12/15/17    $      3,472.47   $       1,145.54   $          -     $       4,618.02
1636    Roberta         Howard                      10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
1637    Shaquanna       Howard                      07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
1638    Charlene        Howard-Smith                06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1639    Sonya           Howington                   08/25/17    $      3,923.10   $       1,294.20   $          -     $       5,217.30
1640    Shonette        Hoyte                       06/22/17    $      1,842.27   $         607.75   $          -     $       2,450.02
1641    Mona            Hoyte-Walrond               07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
1642    Dolores         Hubbart                     08/18/17    $      3,909.85   $       1,289.83   $          -     $       5,199.68
1643    Tiffany         Huff                        10/12/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
1644    Daphne          Hughes                      06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1645    Leanna          Hughes                      07/21/17    $           -     $            -     $          -     $            -
1646    Yolanda         Huins                       08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
1647    Taniesha        Hulcome                     06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1648    Andre           Hull                        10/10/17    $      3,127.88   $       1,031.86   $          -     $       4,159.74
1649    Doris           Humes                       09/29/17    $      3,578.50   $       1,180.52   $          -     $       4,759.03
1650    Maxene          Humphrey                    06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1651    Renna           Hunte                       06/22/17    $      1,789.25   $         590.26   $          -     $       2,379.51
1652    Richard         Hunte                       06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1653    Katrina         Hunter                      06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1654    Willie          Hunter                      09/27/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
1655    Marilyn         Hurtado                     09/27/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
1656    David           Husarsky                    06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1657    Aleem           Hussain                     09/27/17    $      2,160.36   $         712.69   $          -     $       2,873.04
1658    Miles           Hutchens                    10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
1659    Sophia          Hutchinson                  09/27/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
1660    Nana            Hyacinthe                   06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1661    Shamelle        Hyde                        08/18/17    $      3,936.36   $       1,298.57   $          -     $       5,234.93
1662    Joy             Hyland                      10/11/18    $      2,876.06   $         948.79   $          -     $       3,824.85
1663    Omari           Hylton                      06/22/17    $      2,067.58   $         682.08   $          -     $       2,749.66
1664    Natasha         Ibude                       06/22/17    $      3,194.15   $       1,053.73   $          -     $       4,247.87
1665    Brigitte        Gainous                     10/18/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
1666    Jeniffer        Ifill                       08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
1667    Angela          Iglesias                    10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
1668    Seon            Ince                        10/10/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
1669    Jovita          Inges                       10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
1670    Sean            Ingleton                    10/02/17    $      3,565.25   $       1,176.15   $          -     $       4,741.40
1671    Keyana          Ingram                      07/21/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
1672    Rachel          Ingram                      07/31/17    $      3,962.86   $       1,307.32   $          -     $       5,270.18
1673    Jeanette        Inico                       06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1674    Ishelka         Inniss                      06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1675    Sperencia       Innocent                    06/22/17    $      2,610.98   $         861.34   $          -     $       3,472.33
1676    Michele         Iorizzo                     06/08/17    $      4,068.89   $       1,342.30   $     1,000.00   $       6,411.19
1677    Saifuddin       Iqbal                       06/22/17    $      1,100.06   $         362.90   $          -     $       1,462.96
1678    Shazia          Iqbal                       10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
1679    Derek           Irby                        06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1680    Belinda         Irizarry                    06/22/17    $      2,465.19   $         813.25   $          -     $       3,278.44
1681    Claudette       Irwin-Garrick               06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1682    Annette         Isaac (Williams)            06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1683    Petal           Isaacs                      06/08/17    $      4,068.89   $       1,342.30   $     2,000.00   $       7,411.19



                                                         33 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 48 of 91
                                                 PRELIMINARY EXHIBIT A
                                            PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                            TOITAL
                                                     Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #      First Name           Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
1684    Md              Islam                      06/22/17    $      1,948.30   $         642.73   $          -     $       2,591.03
1685    Shaikh          Islam                      06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1686    Duane           Isles                      10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
1687    Jassiem         Isom-Jenkins               06/22/17    $      1,232.60   $         406.62   $          -     $       1,639.22
1688    Harry           Ison                       09/29/17    $      2,160.36   $         712.69   $          -     $       2,873.04
1689    Matisha         Isreal                     06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1690    Dawn            Ivany                      06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1691    Jason           Izquierdo                  06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1692    Andrea          Jackson                    09/29/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
1693    Angela          Jackson                    06/22/17    $      3,777.31   $       1,246.11   $          -     $       5,023.42
1694    Ayisha          Jackson                    06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1695    Daryl           Jackson                    06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1696    Devora          Jackson                    06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1697    Edwina          Jackson                    06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1698    Elaine          Jackson                    06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1699    Estramelda      Jackson                    08/25/17    $      3,923.10   $       1,294.20   $          -     $       5,217.30
1700    Iceland         Jackson                    06/22/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1701    Karen           Jackson                    08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
1702    Lois            Jackson                    08/25/17    $      3,750.80   $       1,237.36   $          -     $       4,988.17
1703    Michael         Jackson                    06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1704    Rachel          Jackson                    07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
1705    Robert          Jackson                    06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1706    Sancia          Jackson                    07/31/17    $      3,962.86   $       1,307.32   $          -     $       5,270.18
1707    Suzy            Jackson                    06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1708    Tyrone          Jackson                    06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1709    Valerie         Jackson                    06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1710    Judith          Jackson-Lockwood           07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
1711    Yasmin          Jackson-William            06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1712    Jerome          Jacobs                     06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1713    Shanika         Jacobs                     06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1714    Tasha           Jacobs-Ba                  06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1715    Renee           Jager                      10/18/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
1716    NBM             Jahan                      07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
1717    Abu             Jahid                      07/21/17    $        808.48   $         266.71   $          -     $       1,075.19
1718    Akeima          James                      06/22/17    $      2,624.24   $         865.72   $          -     $       3,489.95
1719    Annette         James                      06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1720    Ansel           James                      06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1721    Bonnie          James                      08/18/17    $      3,883.34   $       1,281.09   $          -     $       5,164.43
1722    Fulvia          James                      06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1723    Kheisha         James                      06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1724    Neema           James                      07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
1725    Peter           James                      06/22/17    $      4,042.38   $       1,333.55   $     1,000.00   $       6,375.94
1726    Shaka           James                      07/21/17    $      2,557.97   $         843.85   $          -     $       3,401.82
1727    Tonya           James                      06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1728    Vernetta        James                      06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1729    William         James                      06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1730    Yvette          James                      10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
1731    Sandra          James-Bernard              06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1732    Ethelene        Jamison                    06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1733    Gwendolyn       Jamison                    07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
1734    Latanga         Jamison                    06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94



                                                        34 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 49 of 91
                                                   PRELIMINARY EXHIBIT A
                                              PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                              TOITAL
                                                       Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #       First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
1735    Sheri            Jamison                     06/22/17    $      1,961.55   $         647.10   $          -     $       2,608.65
1736    Dhaneshwar       Janack                      10/04/17    $      1,855.52   $         612.12   $          -     $       2,467.64
1737    Ringo            Jaramillo                   06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1738    Elissaint        Jean                        06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1739    Fanes            Jean                        06/19/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1740    Paulemon         Jean                        06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1741    Daphney          Jean Baptiste               09/29/17    $      3,339.94   $       1,101.82   $          -     $       4,441.76
1742    Janet            Jean-Baptiste               06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1743    JeanIsador       Jean-Baptiste               06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1744    Yanick           Jean-Baptiste               06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1745    Raeshawn         Jean-Pierre                 06/22/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1746    Jean-Gilbert     Jeanty                      06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1747    Diane            Jeffers                     06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1748    Lynell           Jeffers                     06/22/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1749    Shavire          Jeffers                     06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1750    Addar            Jefferson                   10/16/17    $      2,637.49   $         870.09   $          -     $       3,507.58
1751    Jacqueline       Jemmott                     07/31/17    $      3,962.86   $       1,307.32   $          -     $       5,270.18
1752    Bridget          Jenkins                     06/22/17    $      2,001.31   $         660.22   $          -     $       2,661.53
1753    Cynthia          Jenkins                     06/22/17    $      2,823.04   $         931.30   $          -     $       3,754.34
1754    Eshauna          Jenkins                     09/29/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
1755    Nakia            Jenkins                     06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1756    Nancy            Jenkins                     06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1757    Sophelia         Jenkins                     06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1758    Dashawn          Jennings                    06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1759    Deborah          Jennings                    06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1760    Delvia           Jennings                    10/12/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
1761    Robin            Jessup                      10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
1762    Shakera          Jeter                       06/22/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
1763    Cheyenne         Jeudy                       10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
1764    Jim              Jiang                       10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
1765    Adalgisa         Jimenez                     06/22/17    $      4,042.38   $       1,333.55   $     1,000.00   $       6,375.94
1766    Brenda           Jimenez                     06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1767    Francisca        Jimenez                     06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1768    Gina             Jimenez                     06/22/17    $      1,192.83   $         393.51   $          -     $       1,586.34
1769    Jansy            Jimenez                     06/22/17    $      3,339.94   $       1,101.82   $          -     $       4,441.76
1770    Jazminda         Jimenez                     09/29/17    $      3,445.97   $       1,136.80   $          -     $       4,582.77
1771    Lillian          Jimenez                     06/22/17    $      2,889.31   $         953.16   $          -     $       3,842.47
1772    Maryann          Jimenez                     06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1773    Onilda           Jimenez                     06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1774    Rosaura          Jimenez                     06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1775    Ruben            Jimenez                     06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1776    Eric             Joachim                     09/28/17    $      2,319.40   $         765.15   $          -     $       3,084.55
1777    Dipa             Joardar                     11/20/17    $        702.45   $         231.73   $          -     $         934.18
1778    Cecil            John                        08/07/17    $      3,605.01   $       1,189.27   $          -     $       4,794.28
1779    Dolores          John                        06/16/17    $      4,055.64   $       1,337.93   $          -     $       5,393.56
1780    Amelia           Johnson                     06/22/17    $      1,351.88   $         445.98   $          -     $       1,797.85
1781    Andrea           Johnson                     06/22/17    $      3,565.25   $       1,176.15   $          -     $       4,741.40
1782    Calvin           Johnson                     06/22/17    $        543.40   $         179.26   $          -     $         722.67
1783    Crystal          Johnson                     06/22/17    $      3,631.52   $       1,198.01   $          -     $       4,829.53
1784    Daneen           Johnson                     06/22/17    $      4,042.38   $       1,333.55   $          -     $       5,375.94
1785    Fredericka       Johnson                     10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55



                                                          35 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 50 of 91
                                                   PRELIMINARY EXHIBIT A
                                              PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                           TOITAL
                                                       Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #      First Name             Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
1786    Hector          Johnson                      10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
1787    James           Johnson                      06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1788    Jason           Johnson                      09/27/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
1789    Kamala          Johnson                      07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
1790    Kemel           Johnson                      10/04/17    $        888.00   $         292.94   $         -   $       1,180.94
1791    Kenneth         Johnson                      10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
1792    Khaliala        Johnson                      09/08/17    $      2,862.80   $         944.42   $         -   $       3,807.22
1793    Kiea            Johnson                      09/28/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
1794    Kizzie          Johnson                      06/22/17    $        251.82   $          83.07   $         -   $         334.89
1795    Lawrence        Johnson                      06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1796    Lucius          Johnson                      09/29/17    $      3,101.37   $       1,023.12   $         -   $       4,124.49
1797    Luetisher       Johnson                      06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1798    Marcus          Johnson                      06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1799    Marcus          Johnson                      06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1800    Melissa         Johnson                      06/22/17    $      4,042.38   $       1,333.55   $         -   $       5,375.94
1801    Nakesha         Johnson                      09/28/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
1802    Norris          Johnson                      09/01/17    $      1,431.40   $         472.21   $         -   $       1,903.61
1803    Ronita          Johnson                      06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1804    Rosalia         Johnson                      06/26/17    $      3,512.24   $       1,158.66   $         -   $       4,670.90
1805    Sade            Johnson                      10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
1806    Shantice        Johnson                      10/10/17    $      2,862.80   $         944.42   $         -   $       3,807.22
1807    Shatara         Johnson                      06/26/17    $      1,113.31   $         367.27   $         -   $       1,480.59
1808    Sherell         Johnson                      09/29/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
1809    Tamara          Johnson                      06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1810    Terri           Johnson                      06/26/17    $      3,101.37   $       1,023.12   $         -   $       4,124.49
1811    Tiamarie        Johnson                      06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1812    Tunisha         Johnson                      10/10/17    $      3,101.37   $       1,023.12   $         -   $       4,124.49
1813    Valdeena        Johnson                      07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
1814    Vince           Johnson                      10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
1815    Yvette          Johnson                      07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
1816    Yvonne          Johnson                      06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1817    Zekima          Johnson                      06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1818    Ameesha         Jones                        07/21/17    $      3,658.03   $       1,206.76   $         -   $       4,864.78
1819    Andrea          Jones                        06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1820    Barbara         Jones                        10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
1821    Cerisse         Jones                        06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1822    Crystal         Jones                        06/26/17    $      3,565.25   $       1,176.15   $         -   $       4,741.40
1823    Daniel          Jones                        06/26/17    $      2,650.74   $         874.46   $         -   $       3,525.21
1824    Dimitri         Jones                        06/26/17    $      2,862.80   $         944.42   $         -   $       3,807.22
1825    Ethel           Jones                        06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1826    Finna           Jones                        06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1827    Glasena         Jones                        10/16/17    $      2,743.52   $         905.07   $         -   $       3,648.59
1828    Hazel           Jones                        06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1829    Jenny           Jones                        06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1830    Keren           Jones                        09/27/17    $      2,398.92   $         791.39   $         -   $       3,190.31
1831    Lakiesha        Jones                        06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1832    Latoyia         Jones                        06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1833    Lester          Jones                        06/26/17    $      2,770.03   $         913.81   $         -   $       3,683.84
1834    Lucinda         Jones                        06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1835    Michael         Jones                        10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
1836    Radon           Jones                        09/28/17    $      3,737.55   $       1,232.99   $         -   $       4,970.54



                                                          36 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 51 of 91
                                                 PRELIMINARY EXHIBIT A
                                            PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                         TOITAL
                                                     Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #      First Name           Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
1837    Rebecca         Jones                      06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1838    Rhonda          Jones                      06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1839    Roxanne         Jones                      06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1840    Shakima         Jones                      07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
1841    Shauntee        Jones                      06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1842    Shawn           Jones                      06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1843    Stacy           Jones                      10/04/17    $      3,737.55   $       1,232.99   $         -   $       4,970.54
1844    Stephanie       Jones                      06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1845    Tamara          Jones                      06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1846    Tamyeka         Jones                      08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
1847    Tiffany         Jones                      08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
1848    Yvonne          Jones                      10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
1849    Jerris          Jones Harris               01/08/18    $      2,160.36   $         712.69   $         -   $       2,873.04
1850    Deandrea        Jordan                     06/26/17    $      3,870.09   $       1,276.71   $         -   $       5,146.80
1851    Roletta         Jordan                     10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
1852    Shenada         Jordan                     06/26/17    $      3,525.49   $       1,163.03   $         -   $       4,688.52
1853    Celeste         Jorge                      06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1854    Conrade         Joseph                     06/26/17    $      2,398.92   $         791.39   $         -   $       3,190.31
1855    Desmond         Joseph                     09/28/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
1856    Frankie         Joseph                     06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1857    Janice          Joseph                     06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1858    Lynda           Joseph                     06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1859    Pierre          Joseph                     11/20/17    $         92.78   $          30.61   $         -   $         123.38
1860    Stacey          Joseph                     06/26/17    $      2,862.80   $         944.42   $         -   $       3,807.22
1861    Samuel          Josia                      07/31/17    $      3,962.86   $       1,307.32   $         -   $       5,270.18
1862    Lakeshia        Jowers                     06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1863    Rakia           Jowers                     06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1864    Sheyvonne       Joye                       06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1865    Israel          Juarbe                     06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1866    Colette         Jules                      10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
1867    Jerlonie        Julien                     06/26/17    $      3,565.25   $       1,176.15   $         -   $       4,741.40
1868    Tania           Junez Morgan               09/28/17    $      3,101.37   $       1,023.12   $         -   $       4,124.49
1869    Bosiljka        Jurman                     06/26/17    $      2,677.25   $         883.21   $         -   $       3,560.46
1870    Anthony         Jusino                     10/02/17    $      2,398.92   $         791.39   $         -   $       3,190.31
1871    Janet           Jusino                     08/10/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
1872    Yolanda         Kafando-Layne              06/28/17    $      3,101.37   $       1,023.12   $         -   $       4,124.49
1873    Marc            Kahn                       06/30/17    $      2,557.97   $         843.85   $         -   $       3,401.82
1874    Mitchell        Kaley                      06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1875    Zoe             Kamvisios                  10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
1876    Sinika          Kanhai                     07/21/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
1877    Genesis         Kanigina                   10/04/17    $      2,160.36   $         712.69   $         -   $       2,873.04
1878    Lakshman        Kar                        10/16/17    $        795.22   $         262.34   $         -   $       1,057.56
1879    Jashmin         Karim                      10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
1880    Sheik           Karrim                     06/26/17    $      1,643.46   $         542.17   $         -   $       2,185.63
1881    Tracey          Kaufmann                   06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1882    Kulvir          Kaur                       06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1883    Manjeet         Kaur                       10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
1884    Merdis          Kearse-Hernandez           07/21/17    $      2,902.56   $         957.53   $         -   $       3,860.10
1885    Patrice         Kee                        10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
1886    Shawana         Keech                      06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1887    Louis           Keith                      06/26/17    $        702.45   $         231.73   $         -   $         934.18



                                                        37 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 52 of 91
                                                 PRELIMINARY EXHIBIT A
                                            PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                            TOITAL
                                                     Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #      First Name           Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
1888    Sabrina         Keith                      10/12/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
1889    Natasha         Keitt-Partlow              06/26/17    $      3,936.36   $       1,298.57   $          -     $       5,234.93
1890    Christine       Kelevh                     06/26/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1891    Linden          Kelley                     09/29/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
1892    Tareasha        Kelley                     07/31/17    $      3,962.86   $       1,307.32   $          -     $       5,270.18
1893    Dawnmarie       Kelly                      06/26/17    $      3,697.79   $       1,219.87   $          -     $       4,917.66
1894    Lamar           Kelly                      10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
1895    Latoya          Kelly                      10/11/18    $      3,141.13   $       1,036.24   $          -     $       4,177.37
1896    Maxine          Kelly                      06/26/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1897    Nicole          Kelly                      06/26/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1898    Robert          Kelly                      06/26/17    $      3,803.82   $       1,254.85   $          -     $       5,058.67
1899    Shaez           Kelly                      01/08/18    $      3,552.00   $       1,171.78   $          -     $       4,723.77
1900    Shannon         Kelly                      06/26/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1901    Joseph          Kemmer                     06/26/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1902    Toshanna        Kendall                    10/16/17    $      2,624.24   $         865.72   $          -     $       3,489.95
1903    Marvin          Kennedy                    06/26/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1904    Barbara         Kennerly                   06/26/17    $      2,796.54   $         922.56   $          -     $       3,719.09
1905    Denise          Kerr                       06/26/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1906    Donna           Keys                       06/26/17    $      3,870.09   $       1,276.71   $          -     $       5,146.80
1907    Abul            Khan                       06/26/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1908    Ershad          Khan                       06/26/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1909    Md-Sharif       Khan                       06/26/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1910    Shoesta         Khan                       06/26/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1911    Amneris         Khellouf                   06/26/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1912    Harkuf-Nit      Khensu-Nakht               07/21/17    $      1,855.52   $         612.12   $     1,000.00   $       3,467.64
1913    Timothy         Kilpatrick                 10/10/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
1914    Gary            Kinard                     07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
1915    Yolanda         Kinard                     07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
1916    Mekal           Kinchen                    09/08/17    $      3,896.59   $       1,285.46   $          -     $       5,182.05
1917    Aureola         King                       06/26/17    $           -     $            -     $          -     $            -
1918    Everton         King                       10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
1919    Gail            King                       10/12/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
1920    Gamal           King                       06/26/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1921    Keown           King                       06/26/17    $      1,882.03   $         620.87   $          -     $       2,502.90
1922    Malcolm         King                       07/21/17    $      3,512.24   $       1,158.66   $          -     $       4,670.90
1923    Sylvia          King                       06/26/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1924    Yanise          King                       10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
1925    Denon           Kinlaw                     06/26/17    $      1,378.39   $         454.72   $          -     $       1,833.11
1926    Avianca         Kinley                     06/26/17    $      2,398.92   $         791.39   $          -     $       3,190.31
1927    Alexandria      Kirkland                   12/12/18    $        742.21   $         244.85   $          -     $         987.06
1928    Doris           Kirkland                   06/26/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1929    Lydell          Kirkland                   06/26/17    $      4,029.13   $       1,329.18   $     1,000.00   $       6,358.31
1930    Amanda          Kirton-Wong                06/26/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1931    Sarah           Kiry                       09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
1932    Florine         Klein                      06/26/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1933    Robyn           Knesel                     06/26/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1934    Clarinda        Knight                     06/26/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1935    Magareita       Knight                     07/21/17    $      3,989.37   $       1,316.06   $     1,000.00   $       6,305.43
1936    Souda           Knights                    06/26/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1937    Mamiwulie       Kofuma                     06/26/17    $      3,180.89   $       1,049.35   $          -     $       4,230.25
1938    Christopher     Kolessar                   06/26/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31



                                                        38 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 53 of 91
                                                   PRELIMINARY EXHIBIT A
                                              PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                           TOITAL
                                                       Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #       First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
1939    Karriem          Kornegay-Bey                10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
1940    Juliette         Kouacou                     09/28/17    $      2,160.36   $         712.69   $         -   $       2,873.04
1941    Abul             Kowser                      06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1942    Ronald           Kruszka                     06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1943    Kwabina          Kudawoo                     06/26/17    $      1,656.72   $         546.54   $         -   $       2,203.25
1944    Kareem           Kuylen                      06/26/17    $      3,233.91   $       1,066.84   $         -   $       4,300.75
1945    Steve            Kwong                       10/02/17    $      2,173.61   $         717.06   $         -   $       2,890.67
1946    Roxanne          Kydd                        06/26/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
1947    Lorraine         LaBorde                     10/11/18    $      2,173.61   $         717.06   $         -   $       2,890.67
1948    Kelly            LaCerra                     06/26/17    $      3,644.77   $       1,202.38   $         -   $       4,847.16
1949    Sybil            Lacey                       10/10/17    $      3,830.33   $       1,263.60   $         -   $       5,093.92
1950    Windsor          Ladson                      06/26/17    $      3,233.91   $       1,066.84   $         -   $       4,300.75
1951    Man-Kin          Laiie                       09/29/17    $      3,048.36   $       1,005.63   $         -   $       4,053.99
1952    Yariber          Lajara                      06/26/17    $      3,830.33   $       1,263.60   $         -   $       5,093.92
1953    Anthony          Lake                        10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
1954    Theresa          Lalta                       09/27/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
1955    Oddette          Lamazon-Jones               10/16/17    $      2,637.49   $         870.09   $         -   $       3,507.58
1956    Arlinda          Lambert                     06/30/17    $      3,525.49   $       1,163.03   $         -   $       4,688.52
1957    Rhonda           Lambey                      10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
1958    Ruth             LaMonica                    09/01/17    $      3,909.85   $       1,289.83   $         -   $       5,199.68
1959    Devon            Langford                    10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
1960    Deborah          Langhorne                   06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1961    Dwyane           LanghornSr.                 10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
1962    Infinee          Langley                     06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1963    Megan            Langley                     10/11/18    $      1,948.30   $         642.73   $         -   $       2,591.03
1964    Anjanell         Langston                    06/26/17    $        821.73   $         271.08   $         -   $       1,092.81
1965    Senabu           Lanlokun                    07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
1966    Miguelina        Lantigua                    06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1967    Sakenya          Lapompe                     10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
1968    Ramon            Lara                        10/11/18    $      3,141.13   $       1,036.24   $         -   $       4,177.37
1969    Simone           Larose                      09/28/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
1970    Evelyn           Larriu                      06/26/17    $      2,425.43   $         800.13   $         -   $       3,225.56
1971    Karam            Larsen                      06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1972    Wilfred          LaSalle                     06/26/17    $      3,909.85   $       1,289.83   $         -   $       5,199.68
1973    Denise           Lashley                     06/26/17    $      3,591.76   $       1,184.89   $         -   $       4,776.65
1974    Yolanda          Lashley                     06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1975    Mercedes         Latorre                     09/01/17    $      3,909.85   $       1,289.83   $         -   $       5,199.68
1976    Juan             Laureano                    06/26/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1977    Harold           Laventure                   07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
1978    Bianca           Lawrence                    10/16/17    $      3,074.86   $       1,014.37   $         -   $       4,089.24
1979    Carl             Lawrence                    06/28/17    $      1,365.13   $         450.35   $         -   $       1,815.48
1980    Nancy            Lawrence                    08/10/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
1981    Norva            Lawrence                    06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1982    Robert           Lawrence                    10/12/17    $      3,830.33   $       1,263.60   $         -   $       5,093.92
1983    Sherry           Lawrence                    06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1984    Stacey           Lawson                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1985    Ashley           Layne                       06/28/17    $      2,147.10   $         708.31   $         -   $       2,855.42
1986    Kededra          Layne                       06/28/17    $      3,459.22   $       1,141.17   $         -   $       4,600.39
1987    John             Lazu                        07/31/17    $      3,114.62   $       1,027.49   $         -   $       4,142.12
1988    Melissa          Lea                         06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
1989    Renee            Leacock                     10/10/17    $      3,578.50   $       1,180.52   $         -   $       4,759.03



                                                          39 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 54 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                             TOITAL
                                                      Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #      First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
1990    Stephanie       Leaks                       09/29/17    $      2,173.61   $         717.06   $          -     $       2,890.67
1991    Annette         Leary                       06/28/17    $      3,353.19   $       1,106.19   $          -     $       4,459.38
1992    Anissa          Ledbetter                   06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1993    Magdalyn        Ledeatt                     06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1994    Bryan           Lee                         06/28/17    $      2,067.58   $         682.08   $          -     $       2,749.66
1995    David           Lee                         06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1996    Diamond         Lee                         10/10/17    $      2,862.80   $         944.42   $          -     $       3,807.22
1997    Fredy           Lee                         06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
1998    Gloria          Lee                         09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
1999    Linda           Lee                         06/28/17    $      2,253.13   $         743.29   $          -     $       2,996.42
2000    Sheila          Lee                         06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2001    Tryphena        Lee                         06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2002    Kaleena         Lee-Sanders                 06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2003    Mary            Leguillow                   06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2004    Tabatha         Lehman                      10/04/17    $      2,319.40   $         765.15   $          -     $       3,084.55
2005    Magda           Leitch                      06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2006    Yvette          Lemieux                     08/07/17    $      3,949.61   $       1,302.95   $     1,000.00   $       6,252.56
2007    Mohamed         Lemnaizi                    10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
2008    Charmagne       Lemon                       06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2009    Sacheen         Lemon                       06/28/17    $      4,015.88   $       1,324.81   $          -     $       5,340.69
2010    Courtney        Lemons                      06/28/17    $      3,061.61   $       1,010.00   $          -     $       4,071.61
2011    Patricia        Lenci                       06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2012    Tamara          Leonard                     10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
2013    Leonard         Leonardi                    06/28/17    $      3,896.59   $       1,285.46   $          -     $       5,182.05
2014    Salimah         Lesley-Martin               06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2015    Elizabeth       Leslie                      06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2016    Kent            Lester                      06/28/17    $      3,035.10   $       1,001.26   $          -     $       4,036.36
2017    Valerie         LeVant                      10/12/17    $      2,942.33   $         970.65   $          -     $       3,912.98
2018    Shemicka        Lewin                       06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2019    Urene           Lewinson                    06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2020    Claudia         Lewis                       06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2021    Jeremy          Lewis                       09/01/17    $      3,909.85   $       1,289.83   $          -     $       5,199.68
2022    Keith           Lewis                       06/28/17    $      2,041.07   $         673.33   $          -     $       2,714.41
2023    Shantel         Lewis                       06/28/17    $      2,637.49   $         870.09   $          -     $       3,507.58
2024    Shaquanda       Lewis                       06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2025    Gui Fang        Li                          06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2026    Shanise         Liddell                     07/31/17    $      2,955.58   $         975.02   $          -     $       3,930.60
2027    Darren          Lightburn                   08/18/17    $      3,936.36   $       1,298.57   $          -     $       5,234.93
2028    Alesia          Lighty                      06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2029    Tysha           Lilley-Davis                08/07/17    $      3,949.61   $       1,302.95   $     1,000.00   $       6,252.56
2030    Shayne          Lima                        06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2031    Rosa            Linares                     06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2032    Latisha         Lindsay                     07/31/17    $      3,962.86   $       1,307.32   $          -     $       5,270.18
2033    Lutrina         Linnen                      06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2034    Monique         Lino                        06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2035    Kathy           Little                      07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
2036    Huo Juan        Liu                         06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2037    Carmen          Liverman                    06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2038    Nicola          Livingston                  06/28/17    $      3,459.22   $       1,141.17   $          -     $       4,600.39
2039    Anthony         Lloyd                       06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2040    Tenise          Lloyd                       10/16/17    $      3,021.85   $         996.89   $          -     $       4,018.73



                                                         40 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 55 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                          TOITAL
                                                      Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #      First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
2041    Rosa            LoBianco                    10/04/17    $      3,803.82   $       1,254.85   $         -   $       5,058.67
2042    Amani           Lockamy                     10/12/17    $      2,398.92   $         791.39   $         -   $       3,190.31
2043    Crystal         Lockhart                    06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2044    Nicole          Locle                       10/12/17    $      3,074.86   $       1,014.37   $         -   $       4,089.24
2045    Christopher     Loftin                      10/16/17    $      2,650.74   $         874.46   $         -   $       3,525.21
2046    Crystal         Logan                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2047    Raven           Logan                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2048    Darryl          Lomas                       10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
2049    Robert          Lombardo                    06/28/17    $      2,889.31   $         953.16   $         -   $       3,842.47
2050    Amanda          Lopez                       06/28/17    $        662.69   $         218.62   $         -   $         881.30
2051    Beatriz         Lopez                       10/16/17    $      2,610.98   $         861.34   $         -   $       3,472.33
2052    Betty           Lopez                       09/27/17    $      2,173.61   $         717.06   $         -   $       2,890.67
2053    Betzaida        Lopez                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2054    Delilah         Lopez                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2055    Edna            Lopez                       07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
2056    Gisela          Lopez                       07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
2057    Heriberto       Lopez                       06/28/17    $      2,160.36   $         712.69   $         -   $       2,873.04
2058    Jason           Lopez                       08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
2059    Jennifer        Lopez                       10/10/17    $      3,631.52   $       1,198.01   $         -   $       4,829.53
2060    Joe             Lopez                       06/28/17    $      2,968.83   $         979.40   $         -   $       3,948.23
2061    Joshua          Lopez                       06/28/17    $      2,279.64   $         752.04   $         -   $       3,031.68
2062    Laura           Lopez                       07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
2063    Nilsa           Lopez                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2064    Ramona          Lopez                       10/16/17    $      2,226.63   $         734.55   $         -   $       2,961.17
2065    Richard         Lopez                       09/29/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
2066    Vidalina        Lopez                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2067    Edward          Lopez-Vasquez               06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2068    Bryan           Lord                        08/25/17    $      3,923.10   $       1,294.20   $         -   $       5,217.30
2069    Myrdline        Louis                       10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
2070    Paul            Louis                       11/20/17    $        437.37   $         144.29   $         -   $         581.66
2071    Tamika          Love                        10/15/18    $      1,524.18   $         502.82   $         -   $       2,026.99
2072    Michelle        Love (Frederick)            07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
2073    Antoinette      Lovell                      06/28/17    $      1,457.91   $         480.95   $         -   $       1,938.86
2074    Nicola          Lovell                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2075    Sandra          Lovell                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2076    Nykia           Lovett                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2077    Unique          Lovett                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2078    Jacquileen      Lowe                        06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2079    Michelle        Lowe                        08/07/17    $        980.78   $         323.55   $         -   $       1,304.33
2080    Sloan           Lowenstein                  06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2081    Frederick       Lucas                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2082    Ana             Lugo                        06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2083    Gricel          Luperena                    09/29/17    $      2,120.60   $         699.57   $         -   $       2,820.16
2084    Tiffany         Luyanda                     06/28/17    $      2,730.27   $         900.69   $         -   $       3,630.96
2085    Betty           Luzuriaga                   06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2086    Twana           Lyles                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2087    Margarita       Lyman                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2088    Terris          Lynch                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2089    Ashanti         Lyons                       10/02/17    $      3,605.01   $       1,189.27   $         -   $       4,794.28
2090    Janielle        Lyons                       06/28/17    $      2,398.92   $         791.39   $         -   $       3,190.31
2091    Elsa            Machuca-Alvarez             06/28/17    $      2,200.12   $         725.80   $         -   $       2,925.92



                                                         41 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 56 of 91
                                                 PRELIMINARY EXHIBIT A
                                            PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                         TOITAL
                                                     Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #      First Name           Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
2092    Anthony         Mack                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2093    Sebrina         Mack                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2094    Shakia          Mack                       09/08/17    $      3,803.82   $       1,254.85   $         -   $       5,058.67
2095    Takia           Mack                       06/28/17    $      2,345.91   $         773.90   $         -   $       3,119.81
2096    Stacey          Mack-Arroyo                06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2097    Keisha          Macklin                    10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
2098    Vanessa         Madden                     10/11/18    $      1,948.30   $         642.73   $         -   $       2,591.03
2099    Kelliar         Mader                      08/25/17    $      3,923.10   $       1,294.20   $         -   $       5,217.30
2100    Boris           Magidenko                  06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2101    Fayaz           Mahmud                     06/28/17    $      3,127.88   $       1,031.86   $         -   $       4,159.74
2102    Pearline        Mahon                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2103    James           Mahoney                    06/28/17    $      3,313.43   $       1,093.08   $         -   $       4,406.51
2104    Cynthia         Maldonado                  06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2105    Gonzalo         Maldonado                  06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2106    Luis            Maldonado                  06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2107    Jeanette        Mallette                   06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2108    Maria           Mallia                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2109    William         Mallory                    06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2110    Carolyne        Malloy-Johnson             08/25/17    $      3,923.10   $       1,294.20   $         -   $       5,217.30
2111    Douglas         Maloney                    10/04/17    $      3,578.50   $       1,180.52   $         -   $       4,759.03
2112    Vilda           Maloney                    09/01/17    $      3,909.85   $       1,289.83   $         -   $       5,199.68
2113    Vittoria        Mancuso                    06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2114    Robert          Mangiaracina               10/18/17    $           -     $            -     $         -   $            -
2115    Denise          Mangiero                   06/28/17    $      3,936.36   $       1,298.57   $         -   $       5,234.93
2116    Herbert         Manigault                  10/12/17    $      3,830.33   $       1,263.60   $         -   $       5,093.92
2117    Sharon          Manigault                  09/28/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
2118    Abukalam        Mannan                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2119    Odetta          Manning                    06/28/17    $      3,605.01   $       1,189.27   $         -   $       4,794.28
2120    Delores         Manns                      06/30/17    $      2,160.36   $         712.69   $         -   $       2,873.04
2121    Monica          Mano                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2122    Jazmin          Manso                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2123    Leslie          Manso                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2124    Idussi          Mansouri                   10/15/18    $      3,127.88   $       1,031.86   $         -   $       4,159.74
2125    Jennifer        Mantle                     09/27/17    $      2,637.49   $         870.09   $         -   $       3,507.58
2126    Deneka          Manuel                     06/28/17    $        450.63   $         148.66   $         -   $         599.28
2127    Felicia         Manuel                     10/12/17    $      3,578.50   $       1,180.52   $         -   $       4,759.03
2128    Saamar          Manuel                     09/28/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
2129    Marilyn         Mapp                       06/28/17    $      3,472.47   $       1,145.54   $         -   $       4,618.02
2130    Patricia        Marasco                    06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2131    Orlando         Marcano                    06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2132    Nicole          Marcano-Whittle            09/29/17    $      2,862.80   $         944.42   $         -   $       3,807.22
2133    Vanessa         Marcham                    10/11/18    $      3,141.13   $       1,036.24   $         -   $       4,177.37
2134    Earlyn          Marchan                    08/07/17    $      1,351.88   $         445.98   $         -   $       1,797.85
2135    Maritza         Marfissi                   06/28/17    $      3,552.00   $       1,171.78   $         -   $       4,723.77
2136    Mangana         Marin                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2137    Margret         Marin                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2138    Maria           Mariscal                   06/28/17    $      2,465.19   $         813.25   $         -   $       3,278.44
2139    Althea          Marks                      09/27/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
2140    Arturo          Marquez                    06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2141    Miguelina       Marquez                    06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2142    Nivia           Marrero                    06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31



                                                        42 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 57 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                          TOITAL
                                                      Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #      First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
2143    Joseph          Marropodi                   06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2144    Arlene          Marsh                       07/31/17    $      3,962.86   $       1,307.32   $         -   $       5,270.18
2145    Daniel          Marsh                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2146    Leslie          Marshall                    06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2147    Stephen         Marshall                    09/20/17    $           -     $            -     $         -   $            -
2148    Trevor          Marshall                    10/18/17    $      3,724.30   $       1,228.62   $         -   $       4,952.91
2149    Rosmery         Marte                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2150    Evelyn          Martin                      10/11/18    $      3,141.13   $       1,036.24   $         -   $       4,177.37
2151    Lajuanna        Martin                      07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
2152    Latoya          Martin                      09/20/17    $      1,749.49   $         577.14   $         -   $       2,326.64
2153    Merrylis        Martin                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2154    Tiffany         Martin                      08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
2155    Tracy           Martin                      07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
2156    Andrea          Martinez                    09/27/17    $      2,292.89   $         756.41   $         -   $       3,049.30
2157    Andres          Martinez                    06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2158    Audrey          Martinez                    06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2159    Carlos          Martinez                    06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2160    Dicarlos        Martinez                    06/28/17    $      2,080.83   $         686.45   $         -   $       2,767.29
2161    Elias           Martinez                    06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2162    Evelyn          Martinez                    06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2163    Jocelyn         Martinez                    06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2164    Linda           Martinez                    06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2165    Malaycha        Martinez                    10/11/18    $      3,141.13   $       1,036.24   $         -   $       4,177.37
2166    Mercy           Martinez                    09/28/17    $      2,266.39   $         747.66   $         -   $       3,014.05
2167    Noelia          Martinez                    07/31/17    $      3,591.76   $       1,184.89   $         -   $       4,776.65
2168    Shakeya         Martin-Howell               06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2169    Adria           Mason                       06/28/17    $      3,194.15   $       1,053.73   $         -   $       4,247.87
2170    Charlene        Massac                      06/28/17    $      2,862.80   $         944.42   $         -   $       3,807.22
2171    Elizabeth       Massey                      07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
2172    Nadine          Massey-Sampson              08/10/17    $      3,392.95   $       1,119.31   $         -   $       4,512.26
2173    Marisol         Mata                        06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2174    Catylia         Mata Diaz                   06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2175    Ashwattie       Matheson                    06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2176    Nancy           Mathieu                     06/28/17    $      3,936.36   $       1,298.57   $         -   $       5,234.93
2177    Joane           Mathurin                    08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
2178    Dominga         Matos                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2179    Jessica         Matos                       10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
2180    Peter           Mattera                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2181    Tracy           Matthis                     10/12/17    $      3,830.33   $       1,263.60   $         -   $       5,093.92
2182    Dominick        Mattina                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2183    Jean            Maurancy                    10/04/17    $      1,113.31   $         367.27   $         -   $       1,480.59
2184    Lisa            Maurentt                    06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2185    Husna           Mavruk                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2186    Jean            Maxilien                    06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2187    Suzie           Maxime Joseph               06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2188    Malika          Maximin                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2189    Anita           Maxwell                     06/28/17    $      2,438.68   $         804.50   $         -   $       3,243.19
2190    Nadia           Maxwell                     10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
2191    Sandra          Maxwell                     09/28/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
2192    Nakia           Maye                        10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
2193    Richard         Maye                        09/28/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17



                                                         43 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 58 of 91
                                                 PRELIMINARY EXHIBIT A
                                            PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                            TOITAL
                                                     Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #      First Name           Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
2194    Jennone         Mayes                      10/12/17    $      3,764.06   $       1,241.73   $          -     $       5,005.79
2195    Albert          Maysonet                   06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2196    Damion          McAlpin                    09/28/17    $      3,101.37   $       1,023.12   $          -     $       4,124.49
2197    Farria          McAlpine                   06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2198    Monica          McBride                    09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
2199    Cleon           McCall                     06/28/17    $      2,041.07   $         673.33   $          -     $       2,714.41
2200    Mark            McCalmont                  06/28/17    $      1,908.54   $         629.61   $          -     $       2,538.15
2201    Evette          McCants                    06/28/17    $      2,770.03   $         913.81   $          -     $       3,683.84
2202    Shaundell       McCarthy (David-Wickham)   06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2203    Helen           McClain                    06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2204    Tiffany         McClain                    06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2205    Samantha        McClarin                   06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2206    Apelle          McClean                    10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
2207    Veronica        McCloud                    07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
2208    Linda           McCollum                   09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
2209    Naine           McCormick                  11/01/18    $      2,690.51   $         887.58   $          -     $       3,578.08
2210    Adonnis         McCoy                      06/28/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
2211    Ashley          McCoy                      06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2212    Lynette         McCoy                      09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
2213    Dayna           McCrae                     09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
2214    Zanetta         McCrimmon                  06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2215    Lakeysha        McCrorey                   06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2216    James           McCullough                 09/29/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
2217    Barbara         McCullum                   07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
2218    Lydia           McDade                     07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
2219    Colette         McDaniel                   06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2220    Debora          McDaniel                   06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2221    Anthony         McDonald                   06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2222    Darren          McDonald                   06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2223    Tracey          McDonald                   07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
2224    Troya           McDonald                   07/21/17    $      3,353.19   $       1,106.19   $          -     $       4,459.38
2225    Tracey          McDuffie                   06/28/17    $      4,029.13   $       1,329.18   $     1,000.00   $       6,358.31
2226    Antwan          McEachern                  06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2227    Darry           McEachin                   06/28/17    $      3,154.39   $       1,040.61   $          -     $       4,194.99
2228    Makeia          McFadden                   08/07/17    $      1,722.98   $         568.40   $          -     $       2,291.38
2229    Lavociette      McGhee                     06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2230    Betty           McGrier                    10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
2231    Kenneth         McIntosh                   06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2232    Linda           McIntosh                   06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2233    Tiffany         McIver                     08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
2234    Quintonya       McJunkin                   10/18/17    $      2,200.12   $         725.80   $          -     $       2,925.92
2235    Janet           McKee                      07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
2236    Monique         McKeithan                  06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2237    Christina       McKenzie                   10/18/17    $      2,160.36   $         712.69   $          -     $       2,873.04
2238    Judy            McKenzie                   06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2239    Neesha          McKenzie                   07/31/17    $      3,339.94   $       1,101.82   $          -     $       4,441.76
2240    Tonya           McKinley                   06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2241    Latoya          McKinnies                  06/28/17    $      2,451.94   $         808.88   $          -     $       3,260.81
2242    Douglas         McLaughlin                 06/28/17    $        874.75   $         288.57   $          -     $       1,163.32
2243    Shaine          McLauren                   06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2244    Rena            McLaurin                   06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31



                                                        44 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 59 of 91
                                                   PRELIMINARY EXHIBIT A
                                              PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                              TOITAL
                                                       Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #      First Name             Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
2245    Sherry-Ann      McLawrence                   06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2246    Dawn            McLean                       06/28/17    $      3,923.10   $       1,294.20   $          -     $       5,217.30
2247    June            McLean                       06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2248    Shanetta        McLean                       06/28/17    $      3,419.46   $       1,128.05   $          -     $       4,547.51
2249    Latoya          McLeod                       09/29/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
2250    Cedric          McMillian                    08/07/17    $      3,697.79   $       1,219.87   $          -     $       4,917.66
2251    Tameka          McMurrin                     07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
2252    Zaquanee        McNair                       10/16/17    $      2,239.88   $         738.92   $          -     $       2,978.80
2253    Avery           McNeil                       10/10/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
2254    Deirdre         McNeill                      10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
2255    Jonathan        McPhaul                      10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
2256    Keven           McPherson                    06/28/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
2257    Kishana         McPherson                    10/18/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
2258    Nicole          McPheter                     06/28/17    $      2,862.80   $         944.42   $          -     $       3,807.22
2259    Vinnetta        McQueen                      06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2260    Charles         McQuiller                    10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
2261    Colette         McRae                        10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
2262    Kim             McRae                        07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
2263    Viana           McWilliams                   10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
2264    Nicole          Meachum                      07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
2265    Devonna         Medford                      07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
2266    Dionisia        Medina                       07/21/17    $      3,167.64   $       1,044.98   $          -     $       4,212.62
2267    Liz             Medina                       10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
2268    Nichelle        Medina                       10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
2269    Olga            Medina                       06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2270    Ramsey          Medina                       10/18/17    $      2,968.83   $         979.40   $          -     $       3,948.23
2271    Beverly         Meggett                      09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
2272    Aida            Mejia                        07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
2273    Jasmine         Melendez                     09/27/17    $      2,637.49   $         870.09   $          -     $       3,507.58
2274    Carla           Mendes                       06/30/17    $      2,385.67   $         787.01   $          -     $       3,172.68
2275    Charilyn        Mendez                       06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2276    Flora           Mendez                       06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2277    Margarita       Mendez                       07/31/17    $      3,962.86   $       1,307.32   $     1,000.00   $       6,270.18
2278    Karenna         Mendoza                      06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2279    Maria           Mendoza                      09/28/17    $      1,895.28   $         625.24   $          -     $       2,520.52
2280    Gerard          Mengual                      09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
2281    Sharmaina       Mentis                       06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2282    Jonathan        Meo                          10/18/17    $      1,378.39   $         454.72   $          -     $       1,833.11
2283    Jenny           Meran                        08/07/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
2284    Evanilda        Mercado                      06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2285    Francisco       Mercado                      07/10/17    $      4,002.62   $       1,320.44   $          -     $       5,323.06
2286    Isaac           Mercado                      09/29/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
2287    Maribel         Mercado                      09/29/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
2288    Maritza         Mercado                      10/11/18    $      1,696.48   $         559.65   $          -     $       2,256.13
2289    Rudy            Mercado                      06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2290    Maria           Mercado-McKoy                10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
2291    Barbara         Merced                       06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2292    Arlene          Mercedes                     06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2293    Sandra          Mercer                       06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2294    Twanett         Mercury                      10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
2295    Larry           Merejo                       10/18/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30



                                                          45 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 60 of 91
                                                    PRELIMINARY EXHIBIT A
                                               PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                            TOITAL
                                                        Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #      First Name              Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
2296    Michael         Merritt                       08/18/17    $      3,936.36   $       1,298.57   $         -   $       5,234.93
2297    Vera            Merriweather                  07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
2298    Joseph          Merunka                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2299    Rosemarie       Messiana                      09/28/17    $      1,510.92   $         498.44   $         -   $       2,009.37
2300    Jeramine        Meyer                         06/28/17    $      3,432.71   $       1,132.43   $         -   $       4,565.14
2301    Michelle        Meyer                         06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2302    Ebony           Meyers                        06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2303    Shakema         Meyers                        06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2304    Denys           Meyreles                      09/28/17    $      2,637.49   $         870.09   $         -   $       3,507.58
2305    Mariah          Michel                        07/21/17    $      2,544.71   $         839.48   $         -   $       3,384.20
2306    Lisa            Michon                        06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2307    Kiara           Middleton                     09/28/17    $      2,160.36   $         712.69   $         -   $       2,873.04
2308    Octavia         Middleton                     06/28/17    $      3,777.31   $       1,246.11   $         -   $       5,023.42
2309    Shaday          Middleton                     06/28/17    $      2,067.58   $         682.08   $         -   $       2,749.66
2310    Tremaine        Middleton                     06/28/17    $      3,591.76   $       1,184.89   $         -   $       4,776.65
2311    Francisca       Milan                         06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2312    Erica           Miles                         06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2313    Gloria          Miles                         06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2314    Lisa            Miles                         06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2315    Sandra          Miles                         06/28/17    $      3,008.59   $         992.51   $         -   $       4,001.11
2316    Sarah           Miles                         06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2317    Ziporah         Miles                         06/28/17    $      2,929.07   $         966.28   $         -   $       3,895.35
2318    Nereida         Millan                        06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2319    Luisa           Millayes                      06/28/17    $      2,120.60   $         699.57   $         -   $       2,820.16
2320    Betty           Miller                        06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2321    Diana           Miller                        06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2322    Kevin           Miller                        06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2323    Latoya          Miller                        06/28/17    $      2,862.80   $         944.42   $         -   $       3,807.22
2324    Shawn           Miller                        09/20/17    $      3,870.09   $       1,276.71   $         -   $       5,146.80
2325    Shereese        Miller                        06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2326    Tamika          Miller                        06/28/17    $      2,186.86   $         721.43   $         -   $       2,908.29
2327    Temeisha        Milliner                      08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
2328    Autumn          Mills                         06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2329    Darlene         Mills                         08/07/17    $      1,829.01   $         603.38   $         -   $       2,432.39
2330    Jamaal          Mills                         09/28/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
2331    Malik           Mills                         08/18/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
2332    Samantha        Mills                         10/16/17    $      3,101.37   $       1,023.12   $         -   $       4,124.49
2333    Tanya           Mills                         07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
2334    Dakisha         Mills (Phillips)              06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2335    Diane           Mims                          09/01/17    $      3,909.85   $       1,289.83   $         -   $       5,199.68
2336    Victoria        Mims                          07/31/17    $      3,962.86   $       1,307.32   $         -   $       5,270.18
2337    Johanna         Minaya                        10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
2338    Nancy           Minaya                        06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2339    Brittany        Miner                         09/28/17    $      3,154.39   $       1,040.61   $         -   $       4,194.99
2340    James           Mingo                         06/28/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
2341    Justin          Mirabella                     10/02/17    $      2,398.92   $         791.39   $         -   $       3,190.31
2342    Irena           Miranda                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2343    Jesenia         Miranda                       06/28/17    $      2,544.71   $         839.48   $         -   $       3,384.20
2344    Jesse           Miranda                       09/29/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
2345    Issac           Mirro                         06/28/17    $      3,101.37   $       1,023.12   $         -   $       4,124.49
2346    Yolanda         Mishoe                        08/18/17    $      3,936.36   $       1,298.57   $         -   $       5,234.93



                                                           46 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 61 of 91
                                                   PRELIMINARY EXHIBIT A
                                              PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                           TOITAL
                                                       Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #      First Name           Last Name            File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
2347    Alaina          Mitchell                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2348    Candace         Mitchell                     09/28/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
2349    Charlene        Mitchell                     06/28/17    $      2,862.80   $         944.42   $         -   $       3,807.22
2350    Chavez          Mitchell                     07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
2351    Georgine        Mitchell                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2352    Linden          Mitchell                     09/27/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
2353    Michael         Mitchell                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2354    Providencia     Mitchell                     06/28/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
2355    Ray             Mitchell                     10/16/17    $      1,245.85   $         411.00   $         -   $       1,656.85
2356    Sheila          Mitchell                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2357    Tammy           Mitchell                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2358    Thomas          Mitchell                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2359    Laquasha        Mixon                        06/28/17    $      3,750.80   $       1,237.36   $         -   $       4,988.17
2360    Tanya           Mobley                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2361    Sharnell        Modoo                        10/12/17    $      2,160.36   $         712.69   $         -   $       2,873.04
2362    Vanetia         Mohammed                     07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
2363    Elroy           Mohanlall                    07/21/17    $      1,550.69   $         511.56   $         -   $       2,062.25
2364    Karen           Moise                        06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2365    Marie           Moise                        06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2366    Nelisiwe        Moise                        06/28/17    $      2,200.12   $         725.80   $         -   $       2,925.92
2367    Katrice         Mojeca                       10/11/18    $      3,141.13   $       1,036.24   $         -   $       4,177.37
2368    Stephen         Mojecki                      06/28/17    $      2,982.09   $         983.77   $         -   $       3,965.86
2369    Marcia          Mole                         06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2370    Shavonne        Molette                      09/29/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
2371    Emiginia        Molina                       06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2372    Thelma          Molina                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2373    Natalie         Molloy                       10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
2374    Mariela         Molyneaux                    09/28/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
2375    Charlene        Mompremier-Renervil          06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2376    Ratan           Mondal                       06/28/17    $      2,783.28   $         918.18   $         -   $       3,701.47
2377    Equan           Mongo                        10/11/18    $      1,696.48   $         559.65   $         -   $       2,256.13
2378    Melanie         Monroe                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2379    Shirley         Monroe                       07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
2380    Tyqeena         Monroe                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2381    Yvette          Monroe                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2382    Jessica         Monsalve                     10/10/17    $      1,577.19   $         520.30   $         -   $       2,097.50
2383    Ellen           Montagnino                   06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2384    Dalila          Montalvo                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2385    Rosa            Montan                       09/28/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
2386    Salvatore       Montana                      06/28/17    $      3,830.33   $       1,263.60   $         -   $       5,093.92
2387    Cynthia         Montanez                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2388    Donna           Montaque                     06/28/17    $      1,378.39   $         454.72   $         -   $       1,833.11
2389    Michael         Montelbano                   06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2390    Luz             Montero                      08/07/17    $      1,020.54   $         336.67   $         -   $       1,357.20
2391    Nelida          Montes                       10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
2392    Victor          Montes                       07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
2393    Daiana          Montilla                     09/28/17    $      2,398.92   $         791.39   $         -   $       3,190.31
2394    Paviette        Moody                        10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
2395    Adedayo         Moore                        09/29/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
2396    Aishah          Moore                        06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2397    Anita           Moore                        10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55



                                                          47 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 62 of 91
                                                 PRELIMINARY EXHIBIT A
                                            PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                         TOITAL
                                                     Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #      First Name           Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
2398    Blair           Moore                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2399    Damaris         Moore                      09/29/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
2400    Deborah         Moore                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2401    Jasmine         Moore                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2402    Jenaia          Moore                      09/28/17    $      3,697.79   $       1,219.87   $         -   $       4,917.66
2403    Jennifer        Moore                      06/28/17    $      3,697.79   $       1,219.87   $         -   $       4,917.66
2404    Kaquan          Moore                      10/11/18    $      2,637.49   $         870.09   $         -   $       3,507.58
2405    Lenessa         Moore                      08/07/17    $      2,862.80   $         944.42   $         -   $       3,807.22
2406    Shawana         Moore                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2407    Tina            Moore                      07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
2408    Valerie         Moore                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2409    Charlesia       Moore-Dixon                06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2410    Amber           Moore-Leige                10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
2411    Evelyn          Mora                       07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
2412    Ysidro          Mora                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2413    Ernesto         Morales                    06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2414    Nery            Morales                    07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
2415    Thelma          Morales Bracer             06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2416    Juanita         Morales-Cloud              06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2417    Fortune         Moran                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2418    Tanya           Moran                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2419    Jessie          Morant                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2420    Nery            Morban                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2421    Norma           Morel                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2422    Nikie           Morell                     06/30/17    $      1,709.73   $         564.03   $         -   $       2,273.76
2423    Ana             Moreno                     10/18/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
2424    Daniel          Moreno                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2425    Natalia         Moreno                     08/18/17    $      3,936.36   $       1,298.57   $         -   $       5,234.93
2426    Adrinne         Morgan                     09/27/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
2427    Dean            Morgan                     06/28/17    $      2,544.71   $         839.48   $         -   $       3,384.20
2428    Deborah         Morgan                     08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
2429    Justine         Morgan                     06/28/17    $      1,908.54   $         629.61   $         -   $       2,538.15
2430    Langston        Morgan                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2431    Michael         Morgan                     10/02/17    $        463.88   $         153.03   $         -   $         616.91
2432    Denisse         Morillo                    10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
2433    Mike            Morocho                    10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
2434    Naila           Morrell                    09/28/17    $      2,677.25   $         883.21   $         -   $       3,560.46
2435    Gregina         Morris                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2436    Irene           Morris                     06/28/17    $      1,365.13   $         450.35   $         -   $       1,815.48
2437    Keith           Morris                     10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
2438    Kelvin          Morris                     06/28/17    $      3,565.25   $       1,176.15   $         -   $       4,741.40
2439    Robin           Morris                     07/31/17    $      3,962.86   $       1,307.32   $         -   $       5,270.18
2440    Marie           Morris-Lawrence            06/28/17    $      2,862.80   $         944.42   $         -   $       3,807.22
2441    Celeste         Morrison                   06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2442    Jasmine         Morrison                   09/28/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
2443    Rose            Morrison                   07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
2444    Valerie         Morrison                   06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2445    Mohammed        Morshed                    06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2446    Sharrone        Morton                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2447    Juliette        Morton-Nisbett             06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2448    Debbie          Moses                      10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55



                                                        48 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 63 of 91
                                                 PRELIMINARY EXHIBIT A
                                            PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                         TOITAL
                                                     Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #      First Name           Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
2449    Michael         Moses                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2450    Shenise         Moses-Smith                06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2451    Annette         Mosley                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2452    Linosee         Mosley                     06/28/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
2453    Octavia         Mosley                     10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
2454    Calvin          Moss                       06/28/17    $      2,504.95   $         826.37   $         -   $       3,331.32
2455    Leighana        Moss                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2456    Julissa         Mota                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2457    Raymond         Mota                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2458    Jurine          Moton                      06/28/17    $        888.00   $         292.94   $         -   $       1,180.94
2459    Nasimara        Mridha                     10/11/18    $      3,141.13   $       1,036.24   $         -   $       4,177.37
2460    Kin             Mui                        06/28/17    $      1,855.52   $         612.12   $         -   $       2,467.64
2461    John            Mullarkey                  06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2462    Susan           Mullarkey                  06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2463    Maria           Muniz-Herrera              06/28/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
2464    Krishenauth     Munna                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2465    William         Munoz-Cruz                 10/18/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
2466    Mamie           Murdaugh                   06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2467    Barbara         Murphy                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2468    Rosalind        Murphy                     07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
2469    Jacqueline      Murray                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2470    Kelli           Murray                     09/29/17    $      2,783.28   $         918.18   $         -   $       3,701.47
2471    Rosalie         Murray                     07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
2472    Shameka         Murray                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2473    Tamisha         Murray                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2474    Anthony         Musetti                    06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2475    Kazi            Mushtaq                    06/28/17    $      2,690.51   $         887.58   $         -   $       3,578.08
2476    Tameka          Myers                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2477    Karyna          Mykhalkova                 07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
2478    Shahida         Naher                      10/10/17    $      3,830.33   $       1,263.60   $         -   $       5,093.92
2479    Ann Marie       Napoli                     06/28/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
2480    Samantha        Naraine                    06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2481    Keisha          Nash                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2482    Hari            Nath                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2483    Matthew         Naumov                     06/28/17    $      1,537.43   $         507.19   $         -   $       2,044.62
2484    Tiffany         Navarro                    10/16/17    $      2,359.16   $         778.27   $         -   $       3,137.43
2485    Rafael          Nazario                    06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2486    Damien          Neadle                     06/28/17    $      2,756.77   $         909.44   $         -   $       3,666.21
2487    Terri           Neal                       07/21/17    $      3,220.65   $       1,062.47   $         -   $       4,283.12
2488    Tyrone          Neal                       09/08/17    $      1,524.18   $         502.82   $         -   $       2,026.99
2489    Sandra          Neal (Ifill)               06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2490    Misael          Negron                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2491    Janet           Neil-Edwards               06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2492    Brandon         Nelson                     07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
2493    Geary           Nelson                     09/28/17    $      2,637.49   $         870.09   $         -   $       3,507.58
2494    Gregory         Nelson                     08/07/17    $      3,180.89   $       1,049.35   $         -   $       4,230.25
2495    Idaree          Nelson                     09/08/17    $      3,896.59   $       1,285.46   $         -   $       5,182.05
2496    Kyane           Nelson                     09/28/17    $      2,398.92   $         791.39   $         -   $       3,190.31
2497    Michael         Nelson                     06/28/17    $      3,644.77   $       1,202.38   $         -   $       4,847.16
2498    Robert          Nelson                     09/29/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
2499    Sherly          Nelson                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31



                                                        49 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 64 of 91
                                                PRELIMINARY EXHIBIT A
                                           PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                           TOITAL
                                                    Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #      First Name          Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
2500    Yazmin          Nelson                    06/28/17    $      2,955.58   $         975.02   $          -     $       3,930.60
2501    Charise         Nelson-Butler             06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2502    Ulena           Neptune                   07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
2503    Sheila          Nesbit                    06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2504    Taynay          Nesbit                    06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2505    Ceamon          Nesbitt                   10/16/17    $      3,339.94   $       1,101.82   $          -     $       4,441.76
2506    Chantal         Nesbitt                   06/28/17    $      3,008.59   $         992.51   $          -     $       4,001.11
2507    Kaysha          Nesbitt                   10/12/17    $      2,703.76   $         891.95   $          -     $       3,595.71
2508    Derrick         Neville                   07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
2509    Yvonne          Newkirk                   06/28/17    $      3,048.36   $       1,005.63   $          -     $       4,053.99
2510    Gustavo         Newman                    06/28/17    $      2,120.60   $         699.57   $          -     $       2,820.16
2511    Sajeeda         Newman                    08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
2512    Charmaine       Newman-Walker             06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2513    Thira           Ngin                      06/28/17    $      3,339.94   $       1,101.82   $          -     $       4,441.76
2514    Marie           Nicastro                  06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2515    Salihah         Nicholas                  09/27/17    $      2,637.49   $         870.09   $          -     $       3,507.58
2516    Stafford        Nicholas                  06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2517    Dorothy         Nicholson                 11/20/17    $      1,086.81   $         358.53   $          -     $       1,445.33
2518    Matthew         Nicholson                 11/20/17    $      1,842.27   $         607.75   $          -     $       2,450.02
2519    Nyah            Nicholson                 06/28/17    $      3,724.30   $       1,228.62   $          -     $       4,952.91
2520    Patrice         Nicholson                 11/20/17    $      1,444.66   $         476.58   $          -     $       1,921.24
2521    Yvonne          Nickerson                 11/01/17    $        994.03   $         327.92   $          -     $       1,321.95
2522    Alana           Nickey                    07/21/17    $      3,883.34   $       1,281.09   $          -     $       5,164.43
2523    Richard         Nicolas                   10/10/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
2524    Elba            Nieves                    06/28/17    $      2,080.83   $         686.45   $          -     $       2,767.29
2525    Isaac           Nieves                    06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2526    Ivan            Nieves                    06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2527    Maritza         Nieves                    08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
2528    Belkis          Nivar                     09/01/17    $      3,909.85   $       1,289.83   $          -     $       5,199.68
2529    Mercedes        Nivar                     09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
2530    Joseph          Nixon                     06/28/17    $      2,823.04   $         931.30   $          -     $       3,754.34
2531    Tyrone          Nixon                     10/10/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
2532    Victoria        Nixon                     10/10/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
2533    Tyesha          Nixon-Shaw                06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2534    Wendell         Noble                     06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2535    Alberto         Nogueira                  06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2536    Mohammed        Noor                      06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2537    Sheila          Nored                     06/28/17    $      2,584.48   $         852.60   $          -     $       3,437.08
2538    Doris           Norman                    06/28/17    $      2,027.82   $         668.96   $          -     $       2,696.78
2539    David           Norris                    06/28/17    $      2,054.33   $         677.71   $          -     $       2,732.03
2540    Alfred          Nowlin                    08/10/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
2541    Amalfi          Nunez                     10/18/17    $        914.51   $         301.69   $          -     $       1,216.20
2542    Edward          Nunez                     06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2543    Evelyn          Nunez                     10/04/17    $      3,101.37   $       1,023.12   $          -     $       4,124.49
2544    Rosa            Nunez                     06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2545    Nkechinyere     Nwagbara                  06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2546    Aurelina        Obando                    06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2547    Juan            Obregon                   07/21/17    $      3,989.37   $       1,316.06   $     1,000.00   $       6,305.43
2548    Francisca       Ocampo                    10/10/17    $      2,862.80   $         944.42   $          -     $       3,807.22
2549    Juan            Ocana                     06/28/17    $      4,029.13   $       1,329.18   $     1,000.00   $       6,358.31
2550    Margarita       Ocana                     06/28/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31



                                                       50 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 65 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                          TOITAL
                                                      Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #       First Name           Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
2551    Amanda           Ocasio                     10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
2552    Nephtali         Ocasio                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2553    Daniel           O'Connell                  06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2554    Christopher      O'Connor                   09/27/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
2555    Modupe           Odedina                    06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2556    Darrin           Odome                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2557    Olivia           Ofori                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2558    Timothy          Ogunleye                   06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2559    Jason            Oh                         10/04/17    $      2,637.49   $         870.09   $         -   $       3,507.58
2560    Maritza          Ojeda-Barreto              06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2561    Jose             Olan                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2562    Barbara          Oliver                     10/11/18    $      3,141.13   $       1,036.24   $         -   $       4,177.37
2563    Lenore           Oliver                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2564    Marcia           Oliver                     09/27/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
2565    Velora           Oliver                     10/16/17    $      1,802.51   $         594.63   $         -   $       2,397.14
2566    Margarita        Olivero                    07/31/17    $      3,962.86   $       1,307.32   $         -   $       5,270.18
2567    Maria            Olivero                    06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2568    Jean             Olivier                    10/04/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
2569    Radames          Olivieri                   06/28/17    $      3,923.10   $       1,294.20   $         -   $       5,217.30
2570    Tiffany          Ollivierre                 09/28/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
2571    Odunayo          Olopade                    09/29/17    $      2,942.33   $         970.65   $         -   $       3,912.98
2572    Deola            Olufowobi-Agosa            06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2573    Tanwa            Omolade                    06/28/17    $      3,525.49   $       1,163.03   $         -   $       4,688.52
2574    Alaina           Oppedisano                 06/28/17    $      1,590.45   $         524.68   $         -   $       2,115.12
2575    Adrian           Oquendo                    06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2576    Nykia            Ordonez                    06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2577    Melissa          Oritz                      06/28/17    $      2,650.74   $         874.46   $         -   $       3,525.21
2578    Vanessa          Orlando                    10/16/17    $      2,610.98   $         861.34   $         -   $       3,472.33
2579    Ardis            Ortega                     10/16/17    $      3,326.68   $       1,097.45   $         -   $       4,424.13
2580    Alfonso          Ortiz                      09/28/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
2581    Arlene           Ortiz                      10/11/18    $      3,141.13   $       1,036.24   $         -   $       4,177.37
2582    Jacqueline       Ortiz                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2583    Lillianette      Ortiz                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2584    Margit           Ortiz                      07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
2585    Ralphy           Ortiz                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2586    Ronald           Ortiz                      06/28/17    $      3,697.79   $       1,219.87   $         -   $       4,917.66
2587    Rosa             Ortiz                      09/27/17    $      2,094.09   $         690.82   $         -   $       2,784.91
2588    Sonia            Ortiz                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2589    Jennifer         Osorio                     10/11/18    $      2,173.61   $         717.06   $         -   $       2,890.67
2590    Melinda          Osorio                     09/27/17    $      2,637.49   $         870.09   $         -   $       3,507.58
2591    Marisel          Osuna (Montalban)          06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2592    Tiffany          Outlaw                     09/28/17    $      3,167.64   $       1,044.98   $         -   $       4,212.62
2593    Ana              Ovalle                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2594    Betty            Owens                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2595    Lauren           Owens                      09/20/17    $      3,101.37   $       1,023.12   $         -   $       4,124.49
2596    Dominique        Owes                       11/01/17    $      1,365.13   $         450.35   $         -   $       1,815.48
2597    Rahkia           Oxford                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2598    Delmis           Oyuela                     09/28/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
2599    Christopher      Pabon                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2600    Denise           Pabon                      09/29/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
2601    Luis             Pabon                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31



                                                         51 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 66 of 91
                                                   PRELIMINARY EXHIBIT A
                                              PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                           TOITAL
                                                       Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #       First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
2602    Tara             Pabon                       08/07/17    $      2,372.42   $         782.64   $         -   $       3,155.06
2603    Robert           Pace                        06/28/17    $      3,936.36   $       1,298.57   $         -   $       5,234.93
2604    Mildred          Pacheco                     06/28/17    $        834.98   $         275.46   $         -   $       1,110.44
2605    Yaidy            Pacheco                     10/12/17    $      3,180.89   $       1,049.35   $         -   $       4,230.25
2606    Valerie          Pack-Choice                 08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
2607    Hugh             Paddy                       06/28/17    $      2,862.80   $         944.42   $         -   $       3,807.22
2608    Benjamin         Padilla                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2609    Edward           Padilla                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2610    Luis             Padilla                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2611    Miguel           Padin                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2612    Alva             Padmore                     06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2613    Mignolia         Pagan                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2614    Wanda            Pagan                       07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
2615    Doris            Page                        06/28/17    $      3,406.21   $       1,123.68   $         -   $       4,529.89
2616    Shaniqua         Page-Allan                  06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2617    Lilia            Paguada                     06/28/17    $      2,664.00   $         878.83   $         -   $       3,542.83
2618    Charlotte        Paige                       10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
2619    Sandra           Palacio                     06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2620    Alyssa           Palermo                     09/29/17    $      2,173.61   $         717.06   $         -   $       2,890.67
2621    Jorge            Palma                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2622    Alexis           Palmer                      06/28/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
2623    Gabrianna        Palmer                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2624    Leah             Palmer                      09/27/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
2625    Mava             Palmer                      07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
2626    Selena           Palmer                      06/28/17    $      3,737.55   $       1,232.99   $         -   $       4,970.54
2627    Louise           Palumbo                     06/28/17    $      1,736.24   $         572.77   $         -   $       2,309.01
2628    Wilkinson        Panayoty                    10/18/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
2629    Snezana          Panepinto                   06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2630    Luis             Panora                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2631    Jose             Pantaleon                   06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2632    Ronald           Pappauardo                  10/18/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
2633    Kesha            Parham                      07/21/17    $      2,465.19   $         813.25   $         -   $       3,278.44
2634    Quiana           Parham                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2635    Andrea           Parker                      10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
2636    Charlene         Parker                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2637    Patricia         Parker                      06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2638    Robin            Parker                      07/21/17    $      1,590.45   $         524.68   $         -   $       2,115.12
2639    Shylah           Parker                      10/12/17    $      3,830.33   $       1,263.60   $         -   $       5,093.92
2640    Rhonda           Parker-Tahji                09/29/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
2641    Thomas           Parkinson                   06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2642    Anasa            Parks                       06/28/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2643    Gillian          Parks                       10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
2644    Patricia         Parris                      06/28/17    $      2,942.33   $         970.65   $         -   $       3,912.98
2645    Iyengar          Parthasarathy               10/15/18    $      1,457.91   $         480.95   $         -   $       1,938.86
2646    Diana            Partida                     10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
2647    Bubli            Parves                      10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
2648    Jaichan          Patram                      07/31/17    $      3,962.86   $       1,307.32   $         -   $       5,270.18
2649    Natasha          Patrick                     10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
2650    Archana          Paul                        06/28/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
2651    Bret             Paul                        10/04/17    $      1,047.04   $         345.41   $         -   $       1,392.46
2652    Ana              Paulino                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31



                                                          52 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 67 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                             TOITAL
                                                      Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #       First Name           Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
2653    Shemesse         Paupaw                     09/27/17    $      3,658.03   $       1,206.76   $          -     $       4,864.78
2654    Barbara          Pavia                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2655    Paul             Payne                      06/29/17    $      3,684.53   $       1,215.50   $          -     $       4,900.04
2656    Rodney           Payne                      08/10/17    $        980.78   $         323.55   $          -     $       1,304.33
2657    Tanya            Payne-Laikram              06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2658    Julia            Peacock                    06/29/17    $      3,538.74   $       1,167.41   $          -     $       4,706.15
2659    Jane             Pearson                    10/16/17    $      2,664.00   $         878.83   $          -     $       3,542.83
2660    Leslie           Pearson-Curry              06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2661    Leo              Pedone                     08/18/17    $        941.01   $         310.43   $          -     $       1,251.45
2662    Maria            Pedroso                    06/29/17    $      3,803.82   $       1,254.85   $          -     $       5,058.67
2663    Latisha          Peebles-Cook               06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2664    Tamecia          Peek                       06/29/17    $      2,319.40   $         765.15   $          -     $       3,084.55
2665    Yvette           Peels                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2666    Lizandra         Peguero                    06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2667    Angel            Pellicier                  09/20/17    $      2,173.61   $         717.06   $          -     $       2,890.67
2668    Jeffrey          Pellot                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2669    Carmen           Pena                       06/29/17    $      1,789.25   $         590.26   $          -     $       2,379.51
2670    Claudio          Pena                       06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2671    Lucia            Pena                       06/29/17    $      2,253.13   $         743.29   $     1,000.00   $       3,996.42
2672    Luis             Pena                       06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2673    Omar             Pena                       10/11/18    $      3,141.13   $       1,036.24   $          -     $       4,177.37
2674    Kelly            Pena Pichardo              06/29/17    $      3,101.37   $       1,023.12   $          -     $       4,124.49
2675    Shannda          Penn                       06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2676    Nadine           Penniston                  10/11/18    $      1,842.27   $         607.75   $          -     $       2,450.02
2677    Hilda            Pereira                    07/10/17    $      4,002.62   $       1,320.44   $          -     $       5,323.06
2678    Glasjun          Pereyra                    06/29/17    $      1,047.04   $         345.41   $          -     $       1,392.46
2679    Alex             Perez                      07/21/17    $      2,120.60   $         699.57   $          -     $       2,820.16
2680    Antonio          Perez                      09/29/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
2681    Asia             Perez                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2682    Carmen           Perez                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2683    Clyde            Perez                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2684    David            Perez                      06/29/17    $      3,339.94   $       1,101.82   $          -     $       4,441.76
2685    Diane            Perez                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2686    Geraldo          Perez                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2687    Gilbert          Perez                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2688    Heather          Perez                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2689    Jennifer         Perez                      06/29/17    $      1,590.45   $         524.68   $          -     $       2,115.12
2690    Juana            Perez                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2691    Lillian          Perez                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2692    Melinda          Perez                      10/30/17    $      1,139.82   $         376.02   $          -     $       1,515.84
2693    Olga             Perez                      07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
2694    Rosa             Perez                      07/21/17    $      3,286.92   $       1,084.33   $          -     $       4,371.25
2695    Adalberto        Perez, Jr.                 09/20/17    $      1,272.36   $         419.74   $          -     $       1,692.10
2696    Marisol          Perez-Torres               09/28/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
2697    Debbie           Perkins                    10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
2698    Mona             Perkins                    06/29/17    $      3,445.97   $       1,136.80   $          -     $       4,582.77
2699    Sylvia           Perkins                    09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
2700    Vivian           Perkins                    10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
2701    Ive              Peros                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2702    Ruth             Perreira                   06/29/17    $      1,524.18   $         502.82   $          -     $       2,026.99
2703    Christian        Perry                      06/29/17    $        808.48   $         266.71   $          -     $       1,075.19



                                                         53 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 68 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                          TOITAL
                                                      Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #      First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
2704    Tanisha         Perry                       06/29/17    $      3,750.80   $       1,237.36   $         -   $       4,988.17
2705    Vincenzo        Pesce                       06/29/17    $      3,141.13   $       1,036.24   $         -   $       4,177.37
2706    Lisa            Pesquera                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2707    Jemimah         Peter                       10/16/17    $      3,777.31   $       1,246.11   $         -   $       5,023.42
2708    Colin           Peters                      06/29/17    $      2,200.12   $         725.80   $         -   $       2,925.92
2709    Sandra          Peters                      10/02/17    $      2,173.61   $         717.06   $         -   $       2,890.67
2710    Alexis          Petersen                    09/28/17    $      2,160.36   $         712.69   $         -   $       2,873.04
2711    Chrystine       Peterson                    06/29/17    $      2,637.49   $         870.09   $         -   $       3,507.58
2712    Jeanne          Peterson                    06/29/17    $      3,936.36   $       1,298.57   $         -   $       5,234.93
2713    Pamela          Peterson                    07/31/17    $      3,962.86   $       1,307.32   $         -   $       5,270.18
2714    Shaquana        Peterson                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2715    Yvonia          Petigny                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2716    Juanita         Pettus                      10/16/17    $      2,173.61   $         717.06   $         -   $       2,890.67
2717    Dana            Phillips                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2718    Denise          Phillips                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2719    Diritza         Phillips                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2720    Myrna           Phillips                    06/29/17    $        781.97   $         257.97   $         -   $       1,039.94
2721    Natalie         Phillips                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2722    Serraya         Phillips                    06/29/17    $      2,637.49   $         870.09   $         -   $       3,507.58
2723    Mark            Phipps                      08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
2724    Anthony         Picarella                   06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2725    Brandon         Picart                      09/27/17    $      1,722.98   $         568.40   $         -   $       2,291.38
2726    Guy             Piccinone                   06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2727    Chanel          Pichardo                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2728    Zoemenia        Pickens                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2729    Lanique         Pierce                      08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
2730    Pamela          Pierce                      07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
2731    Avalon          Pierre                      08/25/17    $      3,923.10   $       1,294.20   $         -   $       5,217.30
2732    Maggie          Pierre                      09/01/17    $      3,101.37   $       1,023.12   $         -   $       4,124.49
2733    Marie           Pierre                      09/27/17    $      2,637.49   $         870.09   $         -   $       3,507.58
2734    Nicole          Pierre                      08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
2735    Jaime           Pietrunti                   10/11/18    $      1,126.57   $         371.65   $         -   $       1,498.21
2736    Celeste         Pilgrim                     06/29/17    $      3,764.06   $       1,241.73   $         -   $       5,005.79
2737    Polimnia        Pina                        06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2738    Arelis          PinaTerrero                 10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
2739    Donovan         Pinckney                    06/29/17    $      2,200.12   $         725.80   $         -   $       2,925.92
2740    Carl            Pinder                      10/10/17    $      3,830.33   $       1,263.60   $         -   $       5,093.92
2741    Dahlia          Pinder                      07/21/17    $      2,173.61   $         717.06   $         -   $       2,890.67
2742    Shadia          Pineda                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2743    Jeff            Ping                        06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2744    Tiara           Pinkney                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2745    Carmella        Pinto                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2746    Toney           Pippins                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2747    Gabriel         Piris                       10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
2748    Xeaya           Pitre-On                    06/29/17    $      2,717.01   $         896.32   $         -   $       3,613.34
2749    Maria           Pitre-Sepulveda             08/10/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
2750    Melinda         Pitt                        06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2751    Marie           Pittman                     06/29/17    $      2,014.57   $         664.59   $         -   $       2,679.16
2752    Seren           Pittman                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2753    José            Pizarro                     10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
2754    Jacqueline      Placencia                   06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31



                                                         54 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 69 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                             TOITAL
                                                      Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #      First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
2755    Miguel          Planas                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2756    Naomi           Plaza                       06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2757    Erica           Plummer                     10/16/17    $      2,557.97   $         843.85   $          -     $       3,401.82
2758    Natalia         Podolskaya                  06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2759    Levav           Poinsett                    09/28/17    $      2,690.51   $         887.58   $          -     $       3,578.08
2760    Robinson        Point Du Jour               06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2761    Amy             Polanco                     09/28/17    $        424.12   $         139.91   $          -     $         564.03
2762    Ivette          Polanco                     09/27/17    $      2,518.21   $         830.74   $          -     $       3,348.94
2763    Julissa         Polanco                     09/28/17    $      1,047.04   $         345.41   $          -     $       1,392.46
2764    Nicholas        Polanco                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2765    Daisy           Polidura                    10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
2766    Bruce           Polite                      06/29/17    $      2,213.37   $         730.17   $          -     $       2,943.55
2767    Lacita          Polite                      08/10/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
2768    Maria           Polizzi                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2769    Yvonne          Popo                        06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2770    Nicole          Porter                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2771    Shamika         Porter                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2772    Grisel          Porto                       06/29/17    $      2,451.94   $         808.88   $          -     $       3,260.81
2773    Chandra         Pou                         06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2774    Addminas        Powell                      07/31/17    $      3,962.86   $       1,307.32   $          -     $       5,270.18
2775    Clinton         Powell                      07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
2776    Conchetta       Powell                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2777    Errol           Powell                      08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
2778    Jamain          Powell                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2779    Karlene         Powell                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2780    Kenya           Powell                      06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2781    Sarah           Powell                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2782    Timekiyo        Powell                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2783    Purnima         Prabhu                      07/21/17    $      1,590.45   $         524.68   $          -     $       2,115.12
2784    Akia            Pratt                       06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2785    Gariannl        Pratt                       10/16/17    $      2,637.49   $         870.09   $          -     $       3,507.58
2786    Josephine       Pratt                       11/01/17    $      3,790.56   $       1,250.48   $          -     $       5,041.04
2787    Tiffany         Prescod                     10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
2788    Stephanie       Preston                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2789    Kimberly        Price                       06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2790    Sharod          Price                       09/29/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
2791    Stacy           Price                       06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2792    Tracy           Price                       06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2793    Carol           Pricher                     08/25/17    $      3,923.10   $       1,294.20   $          -     $       5,217.30
2794    Kawanda         Prince                      10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
2795    Tatiana         Principal                   06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2796    Letizia         Principato                  07/31/17    $      3,962.86   $       1,307.32   $          -     $       5,270.18
2797    Jamell          Pritchett                   06/29/17    $      3,194.15   $       1,053.73   $          -     $       4,247.87
2798    Claude          Prophete                    06/29/17    $      2,094.09   $         690.82   $          -     $       2,784.91
2799    Reosita         Providence                  06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2800    Maria           Puente                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2801    Joyce           Pugh                        06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2802    Elizabeth       Pugliese                    06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2803    Carmen          Puig-Nadal                  06/29/17    $      2,637.49   $         870.09   $          -     $       3,507.58
2804    Fausto          Pula,Jr.                    09/28/17    $      2,862.80   $         944.42   $          -     $       3,807.22
2805    Khami           Punch                       09/27/17    $      3,856.83   $       1,272.34   $     1,000.00   $       6,129.17



                                                         55 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 70 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                          TOITAL
                                                      Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #      First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
2806    Subryan         Pundswillow                 10/02/17    $      2,173.61   $         717.06   $         -   $       2,890.67
2807    Jennifer        Puran                       06/29/17    $      3,048.36   $       1,005.63   $         -   $       4,053.99
2808    Sheldon         Purvis                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2809    Amar            Qayyum                      07/21/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
2810    Samira          Qazi                        06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2811    Sabina          Quasnie-Exilus              09/28/17    $      3,101.37   $       1,023.12   $         -   $       4,124.49
2812    Pebbles         Quevedo                     06/29/17    $      3,101.37   $       1,023.12   $         -   $       4,124.49
2813    Aurea           Quinones                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2814    Christopher     Quinones                    06/29/17    $      2,239.88   $         738.92   $         -   $       2,978.80
2815    Margaret        Quinones                    06/29/17    $      3,644.77   $       1,202.38   $         -   $       4,847.16
2816    Carmen          Quinonez                    07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
2817    Winston         Quinonez                    09/29/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
2818    Julio           Quintana                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2819    Nicole          Quintana                    10/30/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
2820    Thea            Quinton                     10/11/18    $      3,141.13   $       1,036.24   $         -   $       4,177.37
2821    Linda           Quintyne                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2822    Elizabeth       Quiroz                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2823    Wilfredo        Rabassa                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2824    Cherina         Rabel                       10/11/18    $      2,876.06   $         948.79   $         -   $       3,824.85
2825    Azizur          Rahman                      06/29/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
2826    Florence        Rahming                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2827    Shamecca        Raiford                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2828    Robert          Raisley                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2829    Adriana         Ramirez                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2830    Endry           Ramirez                     10/04/17    $      2,160.36   $         712.69   $         -   $       2,873.04
2831    Jacob           Ramirez                     09/29/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
2832    Jesus           Ramirez                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2833    Lisa            Ramirez                     10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
2834    Niurka          Ramirez                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2835    Sandra          Ramirez                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2836    Sofia           Ramirez                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2837    Jeanet          Ramirez-Bobbett             06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2838    Elaine          Ramirez-Rodriguez           06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2839    Radha           Ramjas                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2840    Urmila          Ramnarace                   06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2841    Aixia           Ramos                       10/16/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
2842    Alberto         Ramos                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2843    Nalani          Ramos                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2844    Ronda           Ramos                       09/29/17    $      2,279.64   $         752.04   $         -   $       3,031.68
2845    Rosandra        Ramos                       10/16/17    $      3,697.79   $       1,219.87   $         -   $       4,917.66
2846    Sandra          Ramos                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2847    Madeline        Ramos Rivera                07/21/17    $      2,200.12   $         725.80   $         -   $       2,925.92
2848    Heshmadai       Rampersad                   09/28/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
2849    Theodore        Rampersant                  07/31/17    $      3,048.36   $       1,005.63   $         -   $       4,053.99
2850    Satharon        Ramsanie                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2851    Pratima         Ramsaroop                   09/27/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
2852    Danielle        Ramsey                      07/21/17    $      1,206.09   $         397.88   $         -   $       1,603.97
2853    Dorodhy         Randall                     10/18/17    $      2,968.83   $         979.40   $         -   $       3,948.23
2854    Melvin          Rascoe                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2855    Quoshanda       Rascoe                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2856    ShaQuanna       Rasin                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31



                                                         56 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 71 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                             TOITAL
                                                      Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #       First Name           Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
2857    Maria            Raspiller                  08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
2858    Cornell          Rawlins                    07/21/17    $      1,630.21   $         537.79   $          -     $       2,168.00
2859    Cynthia          Ray                        06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2860    Jacquline        Ray                        06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2861    Janell           Ray                        06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2862    Taryn            Ray                        10/10/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
2863    Wilhem           Raymond                    10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
2864    Darnella         Recard                     10/12/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
2865    Linda            Recard                     07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
2866    Carlos           Recio                      06/29/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
2867    Brandis          Rector-Ilboudo             06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2868    Simone           Reddish                    06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2869    Jillana          Redhead                    10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
2870    Selvin           Reece                      10/12/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
2871    AnJeanette       Reed                       07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
2872    Brenda           Reed                       06/29/17    $      3,605.01   $       1,189.27   $          -     $       4,794.28
2873    Chaneil          Reed                       06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2874    Bedaya           Reedy                      06/29/17    $      2,809.79   $         926.93   $          -     $       3,736.72
2875    Shamia           Reedy                      06/29/17    $      3,923.10   $       1,294.20   $          -     $       5,217.30
2876    Mildred          Reese                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2877    Perissa          Reese                      08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
2878    Jeffrey          Reeves                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2879    Courtney         Reid                       09/27/17    $      3,419.46   $       1,128.05   $          -     $       4,547.51
2880    Genevieve        Reid                       10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
2881    Sandra           Reid                       06/08/17    $      4,068.89   $       1,342.30   $     1,000.00   $       6,411.19
2882    Silvana          Reid                       10/11/18    $      2,637.49   $         870.09   $          -     $       3,507.58
2883    Jennifer         Reid-Johnson               10/04/17    $      3,101.37   $       1,023.12   $          -     $       4,124.49
2884    Dineka           Reid-Thompson              07/21/17    $      3,101.37   $       1,023.12   $          -     $       4,124.49
2885    Sharra           Reina                      06/29/17    $      3,008.59   $         992.51   $          -     $       4,001.11
2886    Jose             Reinoso                    06/29/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
2887    Alisa            Reliford                   06/29/17    $      2,743.52   $         905.07   $          -     $       3,648.59
2888    Ashley           Reliford                   10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
2889    Tiffany          Rembert                    06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2890    Nelson           Rentas                     10/02/17    $      2,862.80   $         944.42   $          -     $       3,807.22
2891    Anilza           Reyes                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2892    Anthony          Reyes                      06/29/17    $      2,213.37   $         730.17   $          -     $       2,943.55
2893    Geraldo          Reyes                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2894    Jesus            Reyes                      08/07/17    $      1,444.66   $         476.58   $          -     $       1,921.24
2895    Melissa          Reyes                      10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
2896    Ramon            Reyes                      10/02/17    $      3,021.85   $         996.89   $          -     $       4,018.73
2897    Ruth             Reyes                      07/31/17    $      3,962.86   $       1,307.32   $          -     $       5,270.18
2898    Pablo            Reyna                      06/29/17    $      2,637.49   $         870.09   $          -     $       3,507.58
2899    Erika            Reynolds                   06/29/17    $      2,637.49   $         870.09   $          -     $       3,507.58
2900    John             Rhames                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2901    Maxine           Rhoades                    01/08/18    $      1,444.66   $         476.58   $          -     $       1,921.24
2902    Shakema          Rhoden                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2903    Dana             Rhodes                     06/29/17    $      2,544.71   $         839.48   $          -     $       3,384.20
2904    Faye             Rhodes                     08/07/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
2905    Joan             Rhodes                     06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2906    Ayo              Rhodie-King                06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2907    Domenica         Ricapito                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31



                                                         57 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 72 of 91
                                                   PRELIMINARY EXHIBIT A
                                              PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                              TOITAL
                                                       Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #       First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
2908    Elizabeth        Rice                        06/29/17    $      2,862.80   $         944.42   $          -     $       3,807.22
2909    Latisha          Rice                        06/29/17    $      3,247.16   $       1,071.21   $          -     $       4,318.38
2910    Betty            Rich                        06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2911    Andrew           Richards                    09/27/17    $      2,398.92   $         791.39   $          -     $       3,190.31
2912    Deyonca          Richards                    06/29/17    $        291.58   $          96.19   $          -     $         387.77
2913    Makisha          Richards                    10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
2914    Sheneque         Richards                    06/29/17    $      3,339.94   $       1,101.82   $          -     $       4,441.76
2915    Vincent          Richards                    06/29/17    $      2,306.15   $         760.78   $          -     $       3,066.93
2916    Allison          Richardson                  07/21/17    $      3,989.37   $       1,316.06   $     1,000.00   $       6,305.43
2917    Annette          Richardson                  06/29/17    $      2,995.34   $         988.14   $          -     $       3,983.48
2918    Anthony          Richardson                  07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
2919    Clarissa         Richardson                  07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
2920    Denise           Richardson                  07/21/17    $      1,537.43   $         507.19   $          -     $       2,044.62
2921    Dushon           Richardson                  06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2922    Gale             Richardson                  06/08/17    $      4,068.89   $       1,342.30   $     1,000.00   $       6,411.19
2923    Janeine          Richardson                  10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
2924    Lakeisha         Richardson                  06/29/17    $      1,497.67   $         494.07   $          -     $       1,991.74
2925    Miranda          Richardson                  06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2926    Shaniqua         Richardson                  09/29/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
2927    Sidonia          Richardson                  06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2928    Melva            Richburg                    06/29/17    $      2,372.42   $         782.64   $          -     $       3,155.06
2929    Charisma         Ricketts                    06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2930    Darlene          Riddick                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2931    Nichole          Riley                       07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
2932    Samantha         Riley                       06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2933    Jorge            Rinaldi                     09/27/17    $      2,385.67   $         787.01   $          -     $       3,172.68
2934    Danita           Ringo                       09/20/17    $      3,870.09   $       1,276.71   $          -     $       5,146.80
2935    Felix            Rios                        06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2936    Annette          Rios (Arroyo)               06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2937    Tanganika        Riser                       06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2938    Andrew           Ritter                      08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
2939    Ladaya           Ritter                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2940    Roman            Rivas                       07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
2941    Alyssa           Rivera                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2942    Carlos           Rivera                      06/29/17    $      2,160.36   $         712.69   $          -     $       2,873.04
2943    Christine        Rivera                      09/29/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
2944    Edith            Rivera                      06/29/17    $      2,597.73   $         856.97   $          -     $       3,454.70
2945    Edward           Rivera                      09/28/17    $      3,339.94   $       1,101.82   $          -     $       4,441.76
2946    Elizabeth        Rivera                      10/02/17    $        848.24   $         279.83   $          -     $       1,128.07
2947    Jacqueline       Rivera                      07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
2948    James            Rivera                      10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
2949    Jose             Rivera                      08/10/17    $        675.94   $         222.99   $          -     $         898.93
2950    Josue            Rivera                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2951    Juan             Rivera                      07/21/17    $      1,616.95   $         533.42   $          -     $       2,150.38
2952    Leslie           Rivera                      06/29/17    $      2,637.49   $         870.09   $          -     $       3,507.58
2953    Luis             Rivera                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2954    Miguel           Rivera                      06/29/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
2955    Modessa          Rivera                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
2956    Salvador         Rivera                      06/29/17    $      2,438.68   $         804.50   $          -     $       3,243.19
2957    Saul             Rivera                      10/02/17    $      3,339.94   $       1,101.82   $          -     $       4,441.76
2958    Sergio           Rivera                      10/18/17    $      3,101.37   $       1,023.12   $          -     $       4,124.49



                                                          58 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 73 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                          TOITAL
                                                      Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #       First Name           Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
2959    Stephanie        Rivera                     06/29/17    $      1,577.19   $         520.30   $         -   $       2,097.50
2960    Susaliz          Rivera                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2961    Tyesha           Rivera                     09/28/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
2962    Victor           Rivera                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2963    Yeshica          Rivera                     06/29/17    $      2,292.89   $         756.41   $         -   $       3,049.30
2964    Nancy            Rivera-Hines               06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2965    Frank            Rivera-Ramirez             06/29/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
2966    Gregory          Robbins                    09/28/17    $      2,398.92   $         791.39   $         -   $       3,190.31
2967    Gregory          Roberson                   10/10/17    $      3,830.33   $       1,263.60   $         -   $       5,093.92
2968    Sherry           Roberson                   06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2969    Billy            Roberts                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2970    Broderick        Roberts                    10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
2971    Kevin            Roberts                    06/29/17    $      1,272.36   $         419.74   $         -   $       1,692.10
2972    Kevin            Roberts                    10/30/17    $      2,213.37   $         730.17   $         -   $       2,943.55
2973    Weah             Roberts                    06/29/17    $      3,552.00   $       1,171.78   $         -   $       4,723.77
2974    Christian        Robertson                  07/21/17    $      2,398.92   $         791.39   $         -   $       3,190.31
2975    Kerth            Robertson                  07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
2976    Terica           Robertson                  07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
2977    Bridgit          Robinson                   06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2978    Charvette        Robinson                   08/07/17    $      2,637.49   $         870.09   $         -   $       3,507.58
2979    Crystal          Robinson                   09/29/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
2980    Denise           Robinson                   10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
2981    Jamila           Robinson                   06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2982    John             Robinson                   09/27/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
2983    Kelvin           Robinson                   09/29/17    $      3,565.25   $       1,176.15   $         -   $       4,741.40
2984    Kera             Robinson                   07/31/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
2985    Latisha          Robinson                   06/29/17    $      3,896.59   $       1,285.46   $         -   $       5,182.05
2986    Lester           Robinson                   06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2987    Miranda          Robinson                   06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2988    Selena           Robinson                   09/28/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
2989    Tabitha          Robinson                   06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2990    Tasha            Robinson                   06/29/17    $      2,266.39   $         747.66   $         -   $       3,014.05
2991    Jaqueline        Robinson Daniel            06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2992    Elizabeth        Robledo                    10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
2993    Robert           Rocca                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2994    Simone           Rochester                  07/10/17    $      4,002.62   $       1,320.44   $         -   $       5,323.06
2995    Kendra           Rock                       06/29/17    $      2,239.88   $         738.92   $         -   $       2,978.80
2996    Rhundele         Rodney                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
2997    Aileen           Rodriguez                  06/29/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
2998    Annette          Rodriguez                  06/29/17    $      3,618.27   $       1,193.64   $         -   $       4,811.91
2999    Candida          Rodriguez                  10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
3000    Carlos           Rodriguez                  06/29/17    $      2,650.74   $         874.46   $         -   $       3,525.21
3001    Cesar            Rodriguez                  06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3002    Christian        Rodriguez                  10/04/17    $      1,418.15   $         467.84   $         -   $       1,885.98
3003    Cindy            Rodriguez                  06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3004    Diane            Rodriguez                  10/12/17    $      3,578.50   $       1,180.52   $         -   $       4,759.03
3005    Edwin            Rodriguez                  06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3006    Emanuel          Rodriguez                  06/29/17    $      2,637.49   $         870.09   $         -   $       3,507.58
3007    Erica            Rodriguez                  06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3008    Graciamaria      Rodriguez                  06/29/17    $      3,631.52   $       1,198.01   $         -   $       4,829.53
3009    Guillermo        Rodriguez                  09/27/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17



                                                         59 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 74 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                             TOITAL
                                                      Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #      First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
3010    Jasmin          Rodriguez                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3011    Jenny           Rodriguez (Weinberger)      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3012    Jon-Erik        Rodriguez                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3013    Jose            Rodriguez                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3014    Jose            Rodriguez                   08/10/17    $        649.43   $         214.24   $          -     $         863.68
3015    Juan            Rodriguez                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3016    Judith          Rodriguez                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3017    Judy            Rodriguez                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3018    Justin          Rodriguez                   06/29/17    $      2,478.45   $         817.62   $          -     $       3,296.07
3019    Kenya           Rodriguez                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3020    Krystal         Rodriguez                   06/29/17    $      3,101.37   $       1,023.12   $          -     $       4,124.49
3021    Maria           Rodriguez                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3022    Maria           Rodriguez                   06/29/17    $      4,029.13   $       1,329.18   $     1,000.00   $       6,358.31
3023    Mario           Rodriguez                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3024    Nancy           Rodriguez                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3025    Omayra          Rodriguez                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3026    Peggy           Rodriguez                   09/29/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
3027    Rosa            Rodriguez                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3028    Rosa            Rodriguez                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3029    William         Rodriguez                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3030    Yadira          Rodriguez Gonzalez          06/29/17    $      2,836.30   $         935.67   $          -     $       3,771.97
3031    Nancy           Rogalski                    06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3032    Latisha         Rogers                      09/29/17    $      2,398.92   $         791.39   $          -     $       3,190.31
3033    LaToya          Rogers                      06/29/17    $      2,876.06   $         948.79   $          -     $       3,824.85
3034    Gloria          Rogers-Coleman              06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3035    Anthony         Rogerson                    06/29/17    $      2,995.34   $         988.14   $          -     $       3,983.48
3036    Marianela       Rohan                       06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3037    Luis            Rohena                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3038    Andres          Roig                        06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3039    Judith          Rojas                       06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3040    Maria           Rojas                       06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3041    Monika          Rojas                       06/29/17    $      2,637.49   $         870.09   $          -     $       3,507.58
3042    Sandra          Rojas                       06/29/17    $      3,525.49   $       1,163.03   $          -     $       4,688.52
3043    Simon           Rojas                       10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
3044    Irene           Rolando                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3045    Shameka         Rollings                    06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3046    Catherine       Roman                       06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3047    Franco          Roman                       06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3048    Jose            Roman                       06/29/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
3049    Maribel         Roman                       08/18/17    $      3,936.36   $       1,298.57   $          -     $       5,234.93
3050    Tameeka         Roman                       07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
3051    Cynthia         Roman-Rivera                06/29/17    $      2,398.92   $         791.39   $          -     $       3,190.31
3052    Beatriz         Romero                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3053    Edgar           Romero                      06/29/17    $      2,862.80   $         944.42   $          -     $       3,807.22
3054    Olga            Romero-Martinez             10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
3055    Dialyn          Rosa                        09/28/17    $      2,398.92   $         791.39   $          -     $       3,190.31
3056    Louis           Rosa                        10/18/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
3057    Melissa         Rosa                        07/21/17    $      2,690.51   $         887.58   $          -     $       3,578.08
3058    Michael         Rosa                        10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
3059    Patrick         Rosa                        09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
3060    Keila           Rosa Pastrana               07/31/17    $      2,637.49   $         870.09   $          -     $       3,507.58



                                                         60 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 75 of 91
                                                 PRELIMINARY EXHIBIT A
                                            PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                         TOITAL
                                                     Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #      First Name           Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
3061    Deysi           Rosado                     07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
3062    Elizabeth       Rosado                     08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
3063    Joseph          Rosado                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3064    Wanda           Rosado                     10/12/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
3065    Carlos          Rosales                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3066    Cathy           Rosario                    09/28/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
3067    Jaylene         Rosario                    09/28/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
3068    Sara            Rosario                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3069    Johanna         Rosario Hurtado            06/29/17    $      1,471.16   $         485.33   $         -   $       1,956.49
3070    Hoverisel       Rosario-Ayala              06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3071    Bluett          Rose                       10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
3072    Vivian          Rose                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3073    Lisa            Roseman                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3074    Rashida         Ross                       06/29/17    $      3,618.27   $       1,193.64   $         -   $       4,811.91
3075    Sandra          Ross                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3076    Valerie         Ross                       06/29/17    $      4,002.62   $       1,320.44   $         -   $       5,323.06
3077    Valery          Ross                       06/29/17    $      3,512.24   $       1,158.66   $         -   $       4,670.90
3078    Yolanda         Ross-Smith                 06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3079    Shirley         Rothwell                   06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3080    Shavonne        Roundtree                  06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3081    Traceyann       Rowe                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3082    Wanda           Rowe (Benjamin)            06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3083    Bishwajit       Roy                        06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3084    Monotosh        Roy                        10/16/17    $      2,173.61   $         717.06   $         -   $       2,890.67
3085    Graciela        Rozo-Gonzalez              06/29/17    $      3,936.36   $       1,298.57   $         -   $       5,234.93
3086    Marvin          Rozon                      07/21/17    $      2,253.13   $         743.29   $         -   $       2,996.42
3087    Stacy           Rozon                      06/29/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
3088    Sandra          Ruben                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3089    Albert          Ruiz                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3090    April           Ruiz                       09/29/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
3091    Cecilia         Ruiz                       06/29/17    $      2,504.95   $         826.37   $         -   $       3,331.32
3092    David           Ruiz                       06/29/17    $      2,942.33   $         970.65   $         -   $       3,912.98
3093    Georgina        Ruiz                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3094    Manuel          Ruiz                       08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
3095    Sandra          Ruiz                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3096    Tiffany         Ruiz                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3097    Tyrell          Rumble                     06/29/17    $      3,498.98   $       1,154.29   $         -   $       4,653.27
3098    Deane           Rush                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3099    David           Russell                    10/10/17    $      3,830.33   $       1,263.60   $         -   $       5,093.92
3100    Gwendolyn       Russell                    10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
3101    KathyAnn        Russell                    10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
3102    Elana           Russo                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3103    Christine       Ryall                      06/29/17    $      2,862.80   $         944.42   $         -   $       3,807.22
3104    Allan           Ryan                       06/29/17    $      3,538.74   $       1,167.41   $         -   $       4,706.15
3105    Amanda          Ryan                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3106    Desmond         Ryan                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3107    Robert          Ryan                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3108    Rosmond         Ryan                       10/30/17    $        649.43   $         214.24   $         -   $         863.68
3109    Hassan          Ryer                       09/08/17    $      3,896.59   $       1,285.46   $         -   $       5,182.05
3110    Zakiyyah        Saahir                     09/08/17    $      3,220.65   $       1,062.47   $         -   $       4,283.12
3111    Manjula         Sachdeva                   10/10/17    $      3,830.33   $       1,263.60   $         -   $       5,093.92



                                                        61 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 76 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                          TOITAL
                                                      Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #      First Name           Last Name           File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
3112    Sharif          Sadiq                       10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
3113    Wanda           Sadler                      07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
3114    Darryl          Safford                     10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
3115    Salvatore       Saglimbeni                  06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3116    Ummay           Saifun                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3117    Monika          Saini                       10/10/17    $      3,830.33   $       1,263.60   $         -   $       5,093.92
3118    Nichole         Saka                        10/30/17    $      3,790.56   $       1,250.48   $         -   $       5,041.04
3119    Ian             Salazar                     06/29/17    $      2,398.92   $         791.39   $         -   $       3,190.31
3120    Jeseca          Saldana-Torres              09/29/17    $      1,285.61   $         424.11   $         -   $       1,709.72
3121    Joshua          Salgado                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3122    Vanessa         Saliva                      09/28/17    $      2,173.61   $         717.06   $         -   $       2,890.67
3123    Diane           Salter                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3124    Eloise          Sam                         10/02/17    $      2,173.61   $         717.06   $         -   $       2,890.67
3125    Shannon         Samuel                      10/16/17    $        569.91   $         188.01   $         -   $         757.92
3126    Lewis           Samuels                     09/28/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
3127    Monique         Samuels                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3128    Ashley          Samuels-Johnson             07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
3129    Naomi           Sanabria                    10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
3130    April           Sanchez                     06/29/17    $      1,577.19   $         520.30   $         -   $       2,097.50
3131    Christina       Sanchez                     09/28/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
3132    Dayanara        Sanchez                     07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
3133    Giselle         Sanchez                     06/29/17    $      1,378.39   $         454.72   $         -   $       1,833.11
3134    Rosa            Sanchez                     06/29/17    $      3,485.73   $       1,149.92   $         -   $       4,635.64
3135    Ruben           Sanchez                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3136    Yira            Sanchez                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3137    Alina           Sanchez-Lafargu             06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3138    Amanda          Sanders                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3139    Carolyn         Sanders                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3140    Deborah         Sanders                     06/29/17    $      3,459.22   $       1,141.17   $         -   $       4,600.39
3141    Gladys          Sanders                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3142    Malek           Sanders                     06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3143    Sherie          Sanders                     09/27/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
3144    Luis            Sandoz                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3145    Paul            Sanfelici                   06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3146    Beatrice        Santana                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3147    Dionisio        Santana                     10/18/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
3148    Dominga         Santana                     06/29/17    $      3,247.16   $       1,071.21   $         -   $       4,318.38
3149    Kenny           Santana                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3150    Erika           Santelises                  10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
3151    Angel           Santiago                    10/18/17    $      1,378.39   $         454.72   $         -   $       1,833.11
3152    Carmen          Santiago                    06/29/17    $      3,498.98   $       1,154.29   $         -   $       4,653.27
3153    Carmen          Santiago                    07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
3154    Elizabeth       Santiago                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3155    Elvira          Santiago                    07/31/17    $      3,962.86   $       1,307.32   $         -   $       5,270.18
3156    George          Santiago                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3157    Lourdes         Santiago                    10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
3158    Robert          Santiago                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3159    Lezette         Santiago-Rodriguez          06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3160    Dimas           Santos                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3161    Erika           Santos                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3162    Jonel           Santos                      06/29/17    $      2,213.37   $         730.17   $         -   $       2,943.55



                                                         62 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 77 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                          TOITAL
                                                      Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #      First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
3163    Tanika          Santos                      08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
3164    Vicki           Sapp                        07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
3165    Adrienne        Sargent                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3166    Bina            Sarkar                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3167    Ashim           Sarker                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3168    Lipon           Sarker                      10/12/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
3169    Mohammad        Sarker                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3170    LaQuana         Sarvis                      08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
3171    Renee           Saunders                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3172    Sakeena         Saunders                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3173    Christine       Savage                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3174    Ian             Savory                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3175    Shamika         Savory                      06/29/17    $      2,147.10   $         708.31   $         -   $       2,855.42
3176    Diane           Saxon-Cummings              09/29/17    $      2,610.98   $         861.34   $         -   $       3,472.33
3177    Shante          Saxon-Diamond               06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3178    Shirley         Sayers-Gulliver             10/16/17    $      2,862.80   $         944.42   $         -   $       3,807.22
3179    LaShun          Scales                      06/29/17    $      3,512.24   $       1,158.66   $         -   $       4,670.90
3180    LaToya          Scarboro                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3181    Christina       Schiavone                   06/30/17    $      1,709.73   $         564.03   $         -   $       2,273.76
3182    Crystal         Schmauser                   06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3183    Jessica         Schmid                      07/21/17    $      3,459.22   $       1,141.17   $         -   $       4,600.39
3184    Denise          Schmittau                   06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3185    Shushania       Schuler (Crandell)          06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3186    Nicola          Scipio                      10/16/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
3187    Deidra          Scott                       10/02/17    $      2,160.36   $         712.69   $         -   $       2,873.04
3188    Kim             Scott                       06/30/17    $      3,591.76   $       1,184.89   $         -   $       4,776.65
3189    Miriam          Scott                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3190    Rosemarie       Scott                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3191    Sabrina         Scott                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3192    Shaquanda       Scott                       09/29/17    $      3,379.70   $       1,114.94   $         -   $       4,494.64
3193    Tawana          Scott                       08/25/17    $      3,923.10   $       1,294.20   $         -   $       5,217.30
3194    Troy            Scott                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3195    Teneya          Scurry                      08/18/17    $      3,936.36   $       1,298.57   $         -   $       5,234.93
3196    Jonathan        Seabrook                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3197    Samar           Seal                        06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3198    Vanita          Sealy                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3199    Vincent         Sealy                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3200    Gwendolyn       Sealy-Meadows               10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
3201    Shawntay        Seawell                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3202    Cielo           Segarra                     06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3203    Nahomie         Seide                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3204    Myriam          Sekera                      10/04/17    $      2,398.92   $         791.39   $         -   $       3,190.31
3205    Jean            Semper                      09/01/17    $      1,444.66   $         476.58   $         -   $       1,921.24
3206    Sheira          Semple-Thornton             06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3207    Julon           Sen                         07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
3208    William         Sepulveda                   06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3209    Mercedes        Sequeira                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3210    Santos          Serrano                     06/29/17    $      3,207.40   $       1,058.10   $         -   $       4,265.50
3211    Yasmenda        Serrano                     06/29/17    $      2,637.49   $         870.09   $         -   $       3,507.58
3212    Mohammed        Shahjahan                   06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3213    Hussain         Shaikh                      06/29/17    $      2,279.64   $         752.04   $         -   $       3,031.68



                                                         63 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 78 of 91
                                                   PRELIMINARY EXHIBIT A
                                              PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                              TOITAL
                                                       Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #      First Name             Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
3214    Alandra         Shamblee                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3215    Melissa         Shanks                       06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3216    Alcides         Sharpe                       07/31/17    $      3,962.86   $       1,307.32   $          -     $       5,270.18
3217    Muriel          Sharpe                       10/04/17    $        384.36   $         126.80   $          -     $         511.15
3218    Jazmine         Shaw                         10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
3219    Jeffrey         Shaw                         06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3220    John            Shaw                         10/10/17    $      3,697.79   $       1,219.87   $          -     $       4,917.66
3221    Mark            Shaw                         10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
3222    Win             Shein                        06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3223    Gwendolyn       Shell                        07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
3224    Keisha          Sheppard                     09/29/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
3225    Tracy           Sheppard                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3226    Divina          Sherrod                      06/29/17    $      2,001.31   $         660.22   $          -     $       2,661.53
3227    WillieDean      Sherrod                      06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3228    Tyraisha        Shields                      09/27/17    $      3,101.37   $       1,023.12   $          -     $       4,124.49
3229    Samsun          Shilpi                       06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3230    Jocelyn         Shine                        06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3231    Kisha           Shinn                        10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
3232    Benjamin        Shipman                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3233    Afroja          Shireen                      10/10/17    $      2,160.36   $         712.69   $          -     $       2,873.04
3234    Taibat          Shittu                       06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3235    Evelyn          Short                        06/29/17    $      2,080.83   $         686.45   $          -     $       2,767.29
3236    Mary            Short-Alston                 06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3237    Shameeka        Shuler                       06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3238    Lidia           Shuvalov                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3239    Inderpal        Sidhu                        06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3240    Marisol         Sierra                       07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
3241    Linda           Silva                        10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
3242    Edvaldo         Silveira                     06/29/17    $      3,101.37   $       1,023.12   $          -     $       4,124.49
3243    Carlos          Silver                       10/04/17    $      2,862.80   $         944.42   $          -     $       3,807.22
3244    Tanisha         Simeon                       06/29/17    $      1,272.36   $         419.74   $          -     $       1,692.10
3245    Ernest          Simmons                      06/29/17    $      3,101.37   $       1,023.12   $          -     $       4,124.49
3246    Jasmine         Simmons                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3247    Latoya          Simmons                      10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
3248    Terry           Simmons                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3249    Tyrone          Simmons                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3250    Ulonda          Simmons                      10/04/17    $      3,843.58   $       1,267.97   $     1,000.00   $       6,111.55
3251    Wanda           Simmons                      10/12/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
3252    William         Simmons                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3253    Luevena         Simon                        10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
3254    Sean            Simon                        06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3255    Travis          Simon                        10/04/17    $      2,160.36   $         712.69   $          -     $       2,873.04
3256    Ann             Simon-Badine                 06/29/17    $      3,339.94   $       1,101.82   $          -     $       4,441.76
3257    Quiann          Simpkins                     10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
3258    Renee           Simpkins                     06/29/17    $      3,445.97   $       1,136.80   $          -     $       4,582.77
3259    Emma            Simpson                      08/10/17    $      3,618.27   $       1,193.64   $          -     $       4,811.91
3260    Monica          Simpson                      09/20/17    $      3,870.09   $       1,276.71   $          -     $       5,146.80
3261    Teresa          Simpson                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3262    Lakeema         Sims                         06/29/17    $      2,637.49   $         870.09   $          -     $       3,507.58
3263    Wilbert         Sinclair                     06/29/17    $      2,200.12   $         725.80   $          -     $       2,925.92
3264    Lisa            Sinclair-Harris              10/02/17    $      3,578.50   $       1,180.52   $          -     $       4,759.03



                                                          64 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 79 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                             TOITAL
                                                      Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #      First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
3265    Gopta           Singh                       10/02/17    $      2,398.92   $         791.39   $          -     $       3,190.31
3266    Justin          Singletary                  06/29/17    $      2,027.82   $         668.96   $          -     $       2,696.78
3267    Latrice         Singletary                  06/29/17    $      2,412.18   $         795.76   $          -     $       3,207.94
3268    La-vel          Singletary                  06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3269    Charlene        Singleton                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3270    Derrick         Singleton                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3271    Laurelle        Singleton                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3272    Monique         Singleton                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3273    Shanieka        Singleton                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3274    Thomasina       Singleton                   10/18/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
3275    Turquoise       Singleton                   09/28/17    $      2,862.80   $         944.42   $          -     $       3,807.22
3276    Victoria        Sirabella                   10/16/17    $      3,339.94   $       1,101.82   $          -     $       4,441.76
3277    Alethea         Skinner                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3278    Jaquan          Skinner                     07/21/17    $      2,080.83   $         686.45   $          -     $       2,767.29
3279    Orville         Skinner                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3280    Karen           Slater                      06/29/17    $      2,107.34   $         695.20   $          -     $       2,802.54
3281    Yvette          Slater                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3282    Yvonne          Slaughter                   10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
3283    Anthony         Sledge                      06/29/17    $      2,438.68   $         804.50   $          -     $       3,243.19
3284    Kymesha         Small                       07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
3285    Latasha         Small                       06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3286    Nicole          Small                       08/07/17    $      1,802.51   $         594.63   $          -     $       2,397.14
3287    Paul            Small                       06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3288    Marilyn         Small Baptiste              06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3289    Deanne          Smalls                      08/10/17    $      3,538.74   $       1,167.41   $          -     $       4,706.15
3290    Iquana          Smalls                      08/10/17    $      3,684.53   $       1,215.50   $     2,000.00   $       6,900.04
3291    LaTrice         Smalls                      07/31/17    $      3,962.86   $       1,307.32   $          -     $       5,270.18
3292    Siddiqa         Smalls                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3293    Tashana         Smalls                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3294    Tiffany         Smart                       06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3295    Shawn           Smiley                      10/11/18    $      3,141.13   $       1,036.24   $          -     $       4,177.37
3296    Olga            Smirnov                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3297    Andre           Smith                       06/29/17    $      1,895.28   $         625.24   $          -     $       2,520.52
3298    Barbara         Smith                       06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3299    Casilda         Smith                       10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
3300    Erica           Smith                       10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
3301    Jamael          Smith                       06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3302    James           Smith                       06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3303    Jasmine         Smith                       09/20/17    $      2,968.83   $         979.40   $          -     $       3,948.23
3304    Kadidra         Smith                       10/10/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
3305    Kyisha          Smith                       07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
3306    Laytonia        Smith                       06/29/17    $      3,631.52   $       1,198.01   $          -     $       4,829.53
3307    Mark            Smith                       10/11/18    $      3,141.13   $       1,036.24   $          -     $       4,177.37
3308    Nickesha        Smith                       10/02/17    $      2,160.36   $         712.69   $          -     $       2,873.04
3309    Quanisha        Smith                       08/07/17    $      3,074.86   $       1,014.37   $          -     $       4,089.24
3310    Regina          Smith                       06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3311    Regina          Smith                       06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3312    Samantha        Smith                       06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3313    Sha-Quana       Smith                       10/16/17    $      3,366.45   $       1,110.57   $          -     $       4,477.01
3314    Tamara          Smith                       06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3315    Tameeka         Smith                       08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56



                                                         65 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 80 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                          TOITAL
                                                      Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #      First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
3316    Terrance        Smith                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3317    Tracey          Smith                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3318    Tranella        Smith                       10/02/17    $      2,160.36   $         712.69   $         -   $       2,873.04
3319    Yamina          Smith                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3320    Czarina         Smith-Blackwell             07/31/17    $      3,962.86   $       1,307.32   $         -   $       5,270.18
3321    Rose            Smith-Dunn                  06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3322    Wileisa         Smith-Pierre                06/29/17    $      1,921.79   $         633.98   $         -   $       2,555.77
3323    Brenda          Sneed                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3324    Tasheen         Sneed                       07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
3325    Priscilla       Snipes Taylor               07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
3326    Neilyon         Snowden                     10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
3327    Alain           Soifils                     10/02/17    $      3,750.80   $       1,237.36   $         -   $       4,988.17
3328    Juan            Soliman                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3329    Daisy           Solis                       07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
3330    Alexander       Solomon                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3331    Darryl          Solomon                     06/29/17    $      2,862.80   $         944.42   $         -   $       3,807.22
3332    Octavia         Solomon                     06/29/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
3333    Stephanie       Somerville                  06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3334    Sylvon          Sookdeo                     09/27/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
3335    Denise          Soriano                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3336    Eusebio         Sosa                        06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3337    Yvette          Sosa                        06/29/17    $      3,923.10   $       1,294.20   $         -   $       5,217.30
3338    Raymond         Sostre                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3339    Angel           Sotero                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3340    Ana             Soto                        06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3341    Kevin           Southerland                 08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
3342    Susan           Southerland                 08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
3343    Valerie         Spain                       06/29/17    $      2,001.31   $         660.22   $         -   $       2,661.53
3344    Paul            Spann                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3345    Tyeisha         Sparrow                     06/29/17    $      2,080.83   $         686.45   $         -   $       2,767.29
3346    Latonia         Speights                    10/04/17    $      3,260.42   $       1,075.59   $         -   $       4,336.00
3347    Natalie         Spells                      06/29/17    $      3,803.82   $       1,254.85   $         -   $       5,058.67
3348    Ashley          Spence                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3349    Marvalene       Spence                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3350    Jeanetta        Spencer                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3351    Reginald        Spencer                     06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3352    Tawana          Spigner                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3353    Maleeka         Spragion                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3354    Matrice         Spragion                    07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
3355    Sabrina         Springer                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3356    Emma            Spruill                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3357    Jacqueline      Spruill                     10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
3358    Robin           Spruill                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3359    Lakeeba         Spurgeon                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3360    Courtenay       St.Louis                    10/04/17    $      2,637.49   $         870.09   $         -   $       3,507.58
3361    Tashi           Stachan                     09/28/17    $      2,624.24   $         865.72   $         -   $       3,489.95
3362    Shilamar        Staley                      09/28/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
3363    Cheryl          Stanley                     10/11/18    $      3,141.13   $       1,036.24   $         -   $       4,177.37
3364    Geneva          Starke                      07/31/17    $      3,962.86   $       1,307.32   $         -   $       5,270.18
3365    Diane           Stathes                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3366    Takeea          Staunton                    08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56



                                                         66 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 81 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                          TOITAL
                                                      Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #       First Name           Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
3367    Sheree           Steedley                   06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3368    Simone           Stephenson                 06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3369    Winston          Stephenson                 06/29/17    $      1,510.92   $         498.44   $         -   $       2,009.37
3370    Yvette           Sterling                   06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3371    Alvin            Stevens                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3372    Annette          Stevens                    06/29/17    $      1,974.80   $         651.47   $         -   $       2,626.28
3373    Arnesto          Stevens                    07/31/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
3374    Veronica         Stevenson                  06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3375    Eboni            Steward                    10/04/17    $      2,571.22   $         848.23   $         -   $       3,419.45
3376    Jai              Stewart                    06/29/17    $      2,664.00   $         878.83   $         -   $       3,542.83
3377    Melissa          Stewart                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3378    Tyrone           Stewart                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3379    Melany           Stichel                    10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
3380    Nicole           Stockton                   06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3381    Jenell           Stokes                     10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
3382    Rosetta          Stokes                     10/11/18    $      3,141.13   $       1,036.24   $         -   $       4,177.37
3383    Zenobia          Storey                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3384    Kenneth          Stout                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3385    Rachel           Stovall                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3386    Zipporah         Strickland                 06/29/17    $      2,478.45   $         817.62   $         -   $       3,296.07
3387    Tiffany          Stroman                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3388    Latoya           Strong                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3389    Tonya            Strong                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3390    Shannon          Stropagel                  06/29/17    $      2,862.80   $         944.42   $         -   $       3,807.22
3391    Nicoletta        Stroumbas                  06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3392    Donna            Stuart                     10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
3393    Robin            Stuckey                    07/31/17    $      3,035.10   $       1,001.26   $         -   $       4,036.36
3394    Mary             Styles                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3395    Ana              Suardi (Montes)            06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3396    Evelyn           Suarez                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3397    Renee            Suarez                     06/29/17    $      2,080.83   $         686.45   $         -   $       2,767.29
3398    Irina            Sudakova                   10/15/18    $      3,127.88   $       1,031.86   $         -   $       4,159.74
3399    Indranie         Sudama                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3400    Caressa          Sue                        11/20/17    $      1,855.52   $         612.12   $         -   $       2,467.64
3401    Francisco        Suero                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3402    Crystal          Sullivan                   06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3403    Zennetra         Sullivan                   06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3404    Jolly            Sultana                    10/02/17    $      1,391.64   $         459.09   $         -   $       1,850.73
3405    Shirin           Sultana                    07/21/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
3406    Annie            Summers                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3407    Alanna           Sumpter                    06/29/17    $      2,862.80   $         944.42   $         -   $       3,807.22
3408    Idalia           Sumpter                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3409    Debra            Surgener                   06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3410    Thecla           Sutherland                 10/02/17    $      2,160.36   $         712.69   $         -   $       2,873.04
3411    Joyce            Sutton                     06/29/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
3412    Netsie           Swaby                      07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
3413    Normand          Sweeney                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3414    Emontine         Sweeney-Adams              06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3415    Estella          Swinton                    06/29/17    $      3,803.82   $       1,254.85   $         -   $       5,058.67
3416    Terron           Sykes                      06/29/17    $      2,610.98   $         861.34   $         -   $       3,472.33
3417    Tyiesha          Sykes                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31



                                                         67 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 82 of 91
                                                 PRELIMINARY EXHIBIT A
                                            PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                            TOITAL
                                                     Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #      First Name           Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
3418    Merlene         Sylvester                  10/12/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
3419    Richard         Synmoie                    06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3420    Tanisha         Tabor                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3421    Eva             Tacoronte                  06/29/17    $           -     $            -     $          -     $            -
3422    Narinder        Tak                        10/04/17    $      3,843.58   $       1,267.97   $     1,000.00   $       6,111.55
3423    Wynona          Talley                     09/08/17    $      3,896.59   $       1,285.46   $          -     $       5,182.05
3424    Cheryl          Talovera                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3425    Tanisha         Taluy                      10/04/17    $      3,339.94   $       1,101.82   $          -     $       4,441.76
3426    Samadhi         Tanner                     07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
3427    Cuayani         Tannis                     06/29/17    $      1,418.15   $         467.84   $          -     $       1,885.98
3428    Daniela         Taormina                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3429    Shalifu         Tarawally                  06/29/17    $      2,730.27   $         900.69   $          -     $       3,630.96
3430    Michael         Tashman                    06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3431    Damaris         Tavarez                    06/29/17    $      3,472.47   $       1,145.54   $          -     $       4,618.02
3432    Antonio         Taveras                    09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
3433    Louilly         Taveras                    06/29/17    $      2,438.68   $         804.50   $          -     $       3,243.19
3434    Alan            Taylor                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3435    Barbara         Taylor                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3436    Christopher     Taylor                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3437    Karen           Taylor                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3438    Kevin           Taylor                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3439    Linda           Taylor                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3440    Lisa            Taylor                     10/18/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
3441    Marguerite      Taylor                     08/10/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
3442    Petal           Taylor                     10/16/17    $      2,637.49   $         870.09   $          -     $       3,507.58
3443    Ryan            Taylor                     06/29/17    $      4,015.88   $       1,324.81   $          -     $       5,340.69
3444    Sharonda        Taylor                     06/29/17    $      3,101.37   $       1,023.12   $          -     $       4,124.49
3445    Tanya           Taylor                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3446    Tyerica         Taylor                     10/12/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
3447    Loretta         Taylor-Johnson             06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3448    Elaine          Tejeda                     10/18/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
3449    Julia           Tellado                    08/18/17    $        583.16   $         192.38   $          -     $         775.55
3450    Mark            Teplitskiy                 07/31/17    $      2,650.74   $         874.46   $          -     $       3,525.21
3451    Ryan            Terrero                    06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3452    Joseph          Theodore                   10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
3453    Adrian          Thomas                     06/29/17    $      3,233.91   $       1,066.84   $          -     $       4,300.75
3454    Anya            Thomas                     10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
3455    Bernisher       Thomas                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3456    Camelle         Thomas                     09/29/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
3457    Charmaine       Thomas                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3458    Devin           Thomas                     06/29/17    $      3,339.94   $       1,101.82   $          -     $       4,441.76
3459    Don             Thomas                     11/01/18    $        728.95   $         240.48   $          -     $         969.43
3460    Emma            Thomas                     06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3461    Golden          Thomas                     10/02/17    $      3,101.37   $       1,023.12   $          -     $       4,124.49
3462    Jessica         Thomas                     06/29/17    $      2,730.27   $         900.69   $          -     $       3,630.96
3463    Joseph          Thomas                     10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
3464    Joyce           Thomas                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3465    Maxine          Thomas                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3466    Melisa          Thomas                     07/21/17    $      2,054.33   $         677.71   $          -     $       2,732.03
3467    Monique         Thomas                     07/31/17    $      3,962.86   $       1,307.32   $          -     $       5,270.18
3468    Rachel          Thomas                     10/12/17    $      2,637.49   $         870.09   $          -     $       3,507.58



                                                        68 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 83 of 91
                                                 PRELIMINARY EXHIBIT A
                                            PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                            TOITAL
                                                     Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #      First Name           Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
3469    Reuben          Thomas                     09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
3470    Sharon          Thomas                     08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
3471    Sonia           Thomas                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3472    Tichon          Thomas                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3473    Shamima         Thomas-Ifield              10/12/17    $      2,637.49   $         870.09   $          -     $       3,507.58
3474    Apryl           Thompson                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3475    Barbara         Thompson                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3476    Candace         Thompson                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3477    Caroline        Thompson                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3478    Crystal         Thompson                   07/31/17    $      3,962.86   $       1,307.32   $          -     $       5,270.18
3479    Davette         Thompson                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3480    Edward          Thompson                   10/11/18    $      2,876.06   $         948.79   $          -     $       3,824.85
3481    Junnette        Thompson                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3482    Kelvin          Thompson                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3483    Lolita          Thompson                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3484    Marisol         Thompson                   06/29/17    $      3,565.25   $       1,176.15   $          -     $       4,741.40
3485    Melodine        Thompson                   07/21/17    $      1,868.77   $         616.49   $          -     $       2,485.27
3486    Miriam          Thompson                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3487    Rasheid         Thompson                   10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
3488    Regan           Thompson                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3489    Shamonique      Thompson                   10/16/17    $      3,538.74   $       1,167.41   $          -     $       4,706.15
3490    Shelley         Thompson                   06/29/17    $      3,339.94   $       1,101.82   $          -     $       4,441.76
3491    Sharese         Thompson-Harkless          06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3492    Ann-Marie       Thompson-Jacob             10/10/17    $      2,398.92   $         791.39   $          -     $       3,190.31
3493    Crystal         Thomson                    08/07/17    $      1,113.31   $         367.27   $          -     $       1,480.59
3494    Angel           Thorne                     10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
3495    Gregory         Thorne                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3496    Marie           Thornton                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3497    Ronald          Thornton                   06/29/17    $           -     $            -     $          -     $            -
3498    Rhonda          Thorpe                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3499    Stacy           Tiggs                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3500    Almetta         Tillman                    06/29/17    $      2,292.89   $         756.41   $          -     $       3,049.30
3501    Yahaira         Tineo                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3502    Dipa            Tinni                      07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
3503    Luis            Tirado                     07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
3504    Nicolette       Tirado                     07/31/17    $      3,154.39   $       1,040.61   $          -     $       4,194.99
3505    William         Tloczkowski                06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3506    Sabrina         Todaro                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3507    Rubenia         Tolbert                    09/29/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
3508    Peter           Toledo                     06/29/17    $      1,179.58   $         389.14   $          -     $       1,568.72
3509    Victor          Tolentino                  09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
3510    Corinne         Tolliver                   06/29/17    $      4,029.13   $       1,329.18   $     2,000.00   $       7,358.31
3511    Marie           Tomlinson                  06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3512    Nicole          Toodle                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3513    Wanda           Toribio                    06/29/17    $      4,029.13   $       1,329.18   $     1,000.00   $       6,358.31
3514    Heriberto       Toro                       06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3515    Olga            Toro                       06/29/17    $      2,756.77   $         909.44   $          -     $       3,666.21
3516    Jason           Torrellas                  06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3517    Janine          Torrence                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3518    Elizabeth       Torrent                    06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3519    Bryan           Torres                     10/10/17    $      3,101.37   $       1,023.12   $          -     $       4,124.49



                                                        69 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 84 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                             TOITAL
                                                      Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #       First Name           Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
3520    Carolyn          Torres                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3521    David            Torres                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3522    Grisette         Torres                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3523    Joseph           Torres                     08/10/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
3524    Martha           Torres                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3525    Maximina         Torres                     10/18/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
3526    Sonia            Torres                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3527    Renee            Totten                     08/10/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
3528    Ines             Tovar                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3529    Alan             Townes                     07/31/17    $      3,962.86   $       1,307.32   $          -     $       5,270.18
3530    Nakia            Towns                      06/29/17    $      3,074.86   $       1,014.37   $          -     $       4,089.24
3531    Kevin            Townsend                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3532    Desiree          Trapp                      10/10/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
3533    Deborah          Trapp-Miley                10/16/17    $      1,577.19   $         520.30   $          -     $       2,097.50
3534    Linda            Travis                     06/29/17    $      2,809.79   $         926.93   $          -     $       3,736.72
3535    David            Trejo                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3536    Fidel            Trejo                      06/29/17    $      3,923.10   $       1,294.20   $          -     $       5,217.30
3537    Brenda           Tribble                    06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3538    Elsa             Trinidad                   06/29/17    $      2,862.80   $         944.42   $          -     $       3,807.22
3539    Faran            Truluck                    10/16/17    $      2,637.49   $         870.09   $          -     $       3,507.58
3540    Theresa          Trupiano                   06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3541    Josephine        Tsang                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3542    Elijah           Tucker                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3543    Rickeeta         Tucker                     10/12/17    $      3,339.94   $       1,101.82   $          -     $       4,441.76
3544    Tanika           Tucker                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3545    Tiffany          Tucker                     06/29/17    $      1,709.73   $         564.03   $          -     $       2,273.76
3546    SM               Tugril                     09/28/17    $      2,862.80   $         944.42   $          -     $       3,807.22
3547    Ezra John        Tuiza                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3548    Steven           Tull                       09/27/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
3549    Cheryl           Turner                     06/29/17    $      3,353.19   $       1,106.19   $          -     $       4,459.38
3550    Kwame            Turner                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3551    Lisha            Turner                     06/29/17    $      4,029.13   $       1,329.18   $     1,000.00   $       6,358.31
3552    Mary             Turner                     10/11/18    $        808.48   $         266.71   $          -     $       1,075.19
3553    Lina             Tusen                      06/29/17    $        861.49   $         284.20   $          -     $       1,145.69
3554    Sheryl           Tutein                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3555    Betty            Tutu                       09/28/17    $      2,266.39   $         747.66   $          -     $       3,014.05
3556    Harcourt         Tynest                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3557    Afsar            Uddin                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3558    Syed             Uddin                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3559    Stacy            Ufomaduh                   06/29/17    $      3,843.58   $       1,267.97   $     1,000.00   $       6,111.55
3560    Alexis           Umanzor                    09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
3561    Jean             Upshaw                     06/29/17    $      2,942.33   $         970.65   $          -     $       3,912.98
3562    Joey             Urena                      09/20/17    $      1,935.04   $         638.36   $          -     $       2,573.40
3563    Lucrecia         Urrutia                    08/18/17    $      3,936.36   $       1,298.57   $          -     $       5,234.93
3564    Tinequa          Utley                      06/29/17    $      2,637.49   $         870.09   $          -     $       3,507.58
3565    Samson           Uwoghiren                  06/29/17    $      4,015.88   $       1,324.81   $          -     $       5,340.69
3566    Diana            Vaden-Williams             07/21/17    $      2,597.73   $         856.97   $          -     $       3,454.70
3567    Virginia         Vailes                     06/29/17    $      1,418.15   $         467.84   $          -     $       1,885.98
3568    Tiffany          Valdes                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3569    Milton           Valdez                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3570    Jason            Valentin                   09/20/17    $      2,942.33   $         970.65   $          -     $       3,912.98



                                                         70 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 85 of 91
                                                   PRELIMINARY EXHIBIT A
                                              PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                           TOITAL
                                                       Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #      First Name             Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
3571    Marisol         Valentin                     08/18/17    $      3,936.36   $       1,298.57   $         -   $       5,234.93
3572    Nicole          Valentin                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3573    Janine          Valentino                    06/29/17    $      2,637.49   $         870.09   $         -   $       3,507.58
3574    Kelvin          Valerio                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3575    Victoria        Valle                        09/20/17    $      3,870.09   $       1,276.71   $         -   $       5,146.80
3576    Chakakhan       Valmon                       10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
3577    Julia           Vanderhorst                  06/29/17    $      3,671.28   $       1,211.13   $         -   $       4,882.41
3578    Brigette        Vandroff                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3579    Choona          Vandrott                     09/08/17    $      3,896.59   $       1,285.46   $         -   $       5,182.05
3580    Patrice         Vandunk                      06/29/17    $      3,167.64   $       1,044.98   $         -   $       4,212.62
3581    Eduardo         Vargas                       10/10/17    $      3,830.33   $       1,263.60   $         -   $       5,093.92
3582    Hector          Vargas                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3583    Mercedes        Vargas                       09/29/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
3584    Nakisha         Vargas                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3585    Victoria        Vargas                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3586    Wanda           Vargas                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3587    Wilfredo        Vargas                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3588    Saju            Varghese                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3589    German          Vasquez                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3590    Jesus           Vasquez                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3591    Juana           Vasquez                      09/27/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
3592    Melissa         Vasquez                      06/29/17    $      3,114.62   $       1,027.49   $         -   $       4,142.12
3593    Nilda           Vasquez                      06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3594    Marianne        Vassilio-Pellegrino          06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3595    Maurice         Vaughn,Jr.                   09/29/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
3596    Carmen          Vazquez                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3597    Justin          Vazquez                      06/29/17    $      2,637.49   $         870.09   $         -   $       3,507.58
3598    Kimberly        Vazquez                      10/04/17    $      2,531.46   $         835.11   $         -   $       3,366.57
3599    Gregory         Vega                         08/18/17    $      3,936.36   $       1,298.57   $         -   $       5,234.93
3600    Roger           Vega                         10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
3601    Emilly          Velazquez                    06/29/17    $      3,909.85   $       1,289.83   $         -   $       5,199.68
3602    Brunilda        Velez                        07/31/17    $      3,962.86   $       1,307.32   $         -   $       5,270.18
3603    Meredith        Velez                        06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3604    Michael         Velez                        06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3605    Yanira          Velez                        06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3606    Alnoor          Velji                        06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3607    Angel           Ventura                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3608    Shelly          Venture                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3609    Lucretia        Vereen                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3610    Nicole          Vialet                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3611    Javasia         Vickers                      09/20/17    $      3,101.37   $       1,023.12   $         -   $       4,124.49
3612    Digna           Victor                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3613    Dulin           Victor                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3614    Alizmalin       Viera-St. Louis              10/11/18    $      3,141.13   $       1,036.24   $         -   $       4,177.37
3615    Margaret        Vilford                      10/10/17    $      3,830.33   $       1,263.60   $         -   $       5,093.92
3616    Leonardo        Villa                        08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
3617    Orlando         Villa                        06/29/17    $      1,047.04   $         345.41   $         -   $       1,392.46
3618    Maria           Villacis                     09/29/17    $      2,862.80   $         944.42   $         -   $       3,807.22
3619    David           Villanueva                   06/29/17    $      2,942.33   $         970.65   $         -   $       3,912.98
3620    Stephanie       Villar                       10/11/18    $      3,141.13   $       1,036.24   $         -   $       4,177.37
3621    Barbara         Virella                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31



                                                          71 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 86 of 91
                                                 PRELIMINARY EXHIBIT A
                                            PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                         TOITAL
                                                     Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #      First Name           Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
3622    Antonio         Virzi                      10/11/18    $      3,114.62   $       1,027.49   $         -   $       4,142.12
3623    Phillis         Vitale                     10/18/17    $      3,101.37   $       1,023.12   $         -   $       4,124.49
3624    Bruce           Viteri                     06/29/17    $      2,120.60   $         699.57   $         -   $       2,820.16
3625    Lamont          Viverette                  06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3626    Ketlene         Voltaire                   06/29/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
3627    Edna            Wackman                    06/29/17    $      3,671.28   $       1,211.13   $         -   $       4,882.41
3628    Natasha         Waddler                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3629    Brianna         Wade                       09/28/17    $      2,160.36   $         712.69   $         -   $       2,873.04
3630    Carolyn         Wade                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3631    Carmela         Wade                       07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
3632    Karla           Waithe                     06/29/17    $      1,484.42   $         489.70   $         -   $       1,974.11
3633    Nicole          Walcott                    06/29/17    $      2,438.68   $         804.50   $         -   $       3,243.19
3634    Nicole          Walcott                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3635    Eleonor         Walker                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3636    Ethel           Walker                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3637    Fayon           Walker                     10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
3638    Janette         Walker                     10/30/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
3639    John            Walker                     10/12/17    $      3,233.91   $       1,066.84   $         -   $       4,300.75
3640    Karen           Walker                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3641    Nicole          Walker                     08/07/17    $      3,445.97   $       1,136.80   $         -   $       4,582.77
3642    Takisha         Walker                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3643    Laura           Walker-Jones               06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3644    Shriee          Walker-Russell             10/16/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
3645    Jeneata         Walker-Thames              06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3646    Marion          Wall                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3647    Eugene          Wallace                    09/27/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
3648    Terrell         Wallace                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3649    Vincent         Wallace                    06/29/17    $      2,571.22   $         848.23   $         -   $       3,419.45
3650    Ze Rong         Wang                       07/21/17    $      3,339.94   $       1,101.82   $         -   $       4,441.76
3651    Deborah         Ward                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3652    Sharnette       Ward                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3653    Iesha           Wardlaw                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3654    Edna            Ware                       08/25/17    $      3,923.10   $       1,294.20   $         -   $       5,217.30
3655    Katrina         Warner                     06/29/17    $      3,021.85   $         996.89   $         -   $       4,018.73
3656    Rhonda          Warren                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3657    Tawana          Warren                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3658    Latrice         Warrington                 07/21/17    $      2,398.92   $         791.39   $         -   $       3,190.31
3659    Mohameed        Waseque                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3660    Chevette        Washington                 06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3661    LaShan          Washington                 07/21/17    $      3,300.18   $       1,088.70   $         -   $       4,388.88
3662    Lynnda          Washington                 06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3663    Michael         Washington                 06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3664    Nicole          Washington                 06/29/17    $      3,764.06   $       1,241.73   $         -   $       5,005.79
3665    Precious        Washington                 06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3666    Raymond         Washington                 06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3667    Rodney          Washington                 06/29/17    $      2,054.33   $         677.71   $         -   $       2,732.03
3668    Stacie          Washington                 06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3669    Deborah         Waters                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3670    Tanya           Waters                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3671    Jacqueline      Watkins                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3672    Deborah         Watson                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31



                                                        72 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 87 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                          TOITAL
                                                      Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #      First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
3673    Doris           Watson                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3674    Larissa         Watson                      06/29/17    $      3,233.91   $       1,066.84   $         -   $       4,300.75
3675    Mandy           Watson                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3676    Roniece         Watson                      06/29/17    $      3,936.36   $       1,298.57   $         -   $       5,234.93
3677    Steven          Watson                      06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3678    Edmund          Watts                       08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
3679    Shanequa        Watts                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3680    Kenisha         Waysome                     10/12/17    $      2,160.36   $         712.69   $         -   $       2,873.04
3681    James           Webb                        06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3682    Syieda          Webb                        06/29/17    $      2,226.63   $         734.55   $         -   $       2,961.17
3683    Mario           Webster                     07/31/17    $      3,962.86   $       1,307.32   $         -   $       5,270.18
3684    Niles           Webster                     10/10/17    $      3,830.33   $       1,263.60   $         -   $       5,093.92
3685    Theresa         Weeks                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3686    Dionne          Welch                       06/29/17    $      2,995.34   $         988.14   $         -   $       3,983.48
3687    Leonard         Welch                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3688    Natasha         Welch                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3689    Nyota           Welch                       08/18/17    $      3,936.36   $       1,298.57   $         -   $       5,234.93
3690    Patrick         Welcome                     10/16/17    $      3,273.67   $       1,079.96   $         -   $       4,353.63
3691    Sherrylene      Welcome                     06/29/17    $      2,982.09   $         983.77   $         -   $       3,965.86
3692    Kathleen        Wellington                  06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3693    Cynthia         Wells                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3694    Donna           West                        06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3695    Felesha         West                        06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3696    Rosa            Weston                      06/29/17    $      2,292.89   $         756.41   $         -   $       3,049.30
3697    Kimberly        Westry                      07/31/17    $      3,962.86   $       1,307.32   $         -   $       5,270.18
3698    Evelyn          Wharton                     06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3699    Denesia         Whetstone                   10/10/17    $      3,406.21   $       1,123.68   $         -   $       4,529.89
3700    Aisha           White                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3701    Chandrika       White                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3702    Crystal         White                       06/29/17    $      3,194.15   $       1,053.73   $         -   $       4,247.87
3703    Dwayne          White                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3704    Erica           White                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3705    Greta           White                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3706    Khiarah         White                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3707    Laquasha        White                       09/28/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
3708    Melanie         White                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3709    Melissa         White                       08/18/17    $      3,936.36   $       1,298.57   $         -   $       5,234.93
3710    Nathalee        White                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3711    Ronald          White                       10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
3712    Samuel          White                       06/29/17    $      2,027.82   $         668.96   $         -   $       2,696.78
3713    Shirley         White                       10/18/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
3714    Tisha           White                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3715    Valerie         White                       06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3716    Benita          Whitehead                   06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3717    Bobbi           Whitehead                   08/07/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
3718    Royal           Whitehead                   06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3719    Barbara         Whitely                     07/21/17    $      3,127.88   $       1,031.86   $         -   $       4,159.74
3720    John            Whitlock                    07/21/17    $           -     $            -     $         -   $            -
3721    Llewellyn       Whitlow                     06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3722    Christine       Wideman                     07/21/17    $      3,989.37   $       1,316.06   $         -   $       5,305.43
3723    Minerva         Wielgorz                    06/29/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31



                                                         73 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 88 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                             TOITAL
                                                      Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #      First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
3724    Camille         Wierzbicky                  10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
3725    Esmeralda       Wiggins                     06/29/17    $      3,339.94   $       1,101.82   $          -     $       4,441.76
3726    Tresa           Wiggins                     06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3727    Tisheema        Wike                        06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3728    Julius          Wilder                      06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3729    Ranesha         Wiley-Foster                07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
3730    Chanel          Wilkerson                   07/31/17    $      2,173.61   $         717.06   $          -     $       2,890.67
3731    Shirley         Wilkes                      06/29/17    $      3,353.19   $       1,106.19   $          -     $       4,459.38
3732    Alberta         Wilkins                     06/29/17    $      3,180.89   $       1,049.35   $          -     $       4,230.25
3733    Angela          Williams                    06/29/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3734    Angela          Williams                    07/10/17    $      4,002.62   $       1,320.44   $          -     $       5,323.06
3735    Benita          Williams                    07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
3736    Bernadette      Williams                    06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3737    Cadeen          Williams                    08/25/17    $      3,923.10   $       1,294.20   $          -     $       5,217.30
3738    Cherrol         Williams                    06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3739    Chervon         Williams                    10/11/18    $        649.43   $         214.24   $          -     $         863.68
3740    Darlene         Williams                    09/28/17    $      2,637.49   $         870.09   $          -     $       3,507.58
3741    Deatrice        Williams                    06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3742    Debora          Williams                    06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3743    Eric            Williams                    10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
3744    Felicia         Williams                    06/30/17    $      4,029.13   $       1,329.18   $     1,000.00   $       6,358.31
3745    Franklin        Williams                    06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3746    Gabrielle       Williams                    10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
3747    Genera          Williams                    10/02/17    $      3,339.94   $       1,101.82   $          -     $       4,441.76
3748    Gillian         Williams                    06/30/17    $      3,339.94   $       1,101.82   $          -     $       4,441.76
3749    Jacqueline      Williams                    06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3750    Jenai           Williams                    07/31/17    $      3,962.86   $       1,307.32   $          -     $       5,270.18
3751    Jerome          Williams                    07/21/17    $      2,531.46   $         835.11   $          -     $       3,366.57
3752    Jerry           Williams                    06/30/17    $      2,306.15   $         760.78   $          -     $       3,066.93
3753    Jhanique        Williams                    06/30/17    $      3,870.09   $       1,276.71   $          -     $       5,146.80
3754    Joszet          Williams                    09/29/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
3755    Kateria         Williams                    08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
3756    Katie           Williams                    06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3757    Keyona          Williams                    07/21/17    $      2,637.49   $         870.09   $          -     $       3,507.58
3758    Louis           Williams                    06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3759    Maria           Williams                    06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3760    Marilyn         Williams                    06/30/17    $        834.98   $         275.46   $          -     $       1,110.44
3761    Mark            Williams                    06/30/17    $      1,683.22   $         555.28   $          -     $       2,238.51
3762    Marria          Williams                    10/16/17    $      3,339.94   $       1,101.82   $          -     $       4,441.76
3763    Maurice         Williams                    06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3764    Michael         Williams                    06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3765    Nadine          Williams                    06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3766    Nakeema         Williams                    06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3767    Naomi           Williams                    06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3768    Natasha         Williams                    06/30/17    $      1,961.55   $         647.10   $          -     $       2,608.65
3769    Nicole          Williams                    06/30/17    $      4,029.13   $       1,329.18   $     1,000.00   $       6,358.31
3770    Odell           Williams                    06/30/17    $      2,027.82   $         668.96   $          -     $       2,696.78
3771    Pamela          Williams                    07/21/17    $      2,027.82   $         668.96   $          -     $       2,696.78
3772    Pashian         Williams                    06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3773    Rayshell        Williams                    06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3774    Robin           Williams                    06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31



                                                         74 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 89 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                          TOITAL
                                                      Court                           LIQUIDATED         SERVICE       PAYMENT TO
REF #      First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS         PLAINTIFF
3775    Rosa            Williams                    09/29/17    $      2,862.80   $         944.42   $         -   $       3,807.22
3776    Shakia          Williams                    06/30/17    $      2,332.65   $         769.53   $         -   $       3,102.18
3777    Shakima         Williams                    10/12/17    $      3,830.33   $       1,263.60   $         -   $       5,093.92
3778    Shalonda        Williams                    09/20/17    $      2,770.03   $         913.81   $         -   $       3,683.84
3779    Shana           Williams                    10/30/17    $        768.72   $         253.59   $         -   $       1,022.31
3780    Shanique        Williams                    06/30/17    $      3,101.37   $       1,023.12   $         -   $       4,124.49
3781    Sharonda        Williams                    09/29/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
3782    Sherise         Williams                    06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3783    Stephanie       Williams                    09/20/17    $      3,870.09   $       1,276.71   $         -   $       5,146.80
3784    Tianna          Williams                    06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3785    Verine          Williams                    10/12/17    $      3,830.33   $       1,263.60   $         -   $       5,093.92
3786    Zakiya          Williams                    06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3787    Zelda           Williams                    06/30/17    $      3,035.10   $       1,001.26   $         -   $       4,036.36
3788    Sheila          Williams-Jones              10/02/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
3789    Bertha          Williams-Russell            06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3790    Trevor          Willingham                  06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3791    Dale            Willis                      06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3792    Rodney          Willis                      06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3793    Carolyn         Wilson                      06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3794    Cherisse        Wilson                      06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3795    Deborah         Wilson                      06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3796    Elena           Wilson                      06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3797    Eric            Wilson                      06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3798    Jennifer        Wilson                      06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3799    Jermaine        Wilson                      06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3800    Katrina         Wilson                      08/10/17    $      3,949.61   $       1,302.95   $         -   $       5,252.56
3801    Kim             Wilson                      10/04/17    $      3,565.25   $       1,176.15   $         -   $       4,741.40
3802    Kimwanna        Wilson                      06/30/17    $      3,923.10   $       1,294.20   $         -   $       5,217.30
3803    Leonora         Wilson                      06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3804    Neja            Wilson                      09/28/17    $      2,120.60   $         699.57   $         -   $       2,820.16
3805    Reynold         Wilson                      09/27/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
3806    Starishma       Wilson                      06/30/17    $      3,817.07   $       1,259.22   $         -   $       5,076.30
3807    Steven          Wilson                      06/30/17    $      3,101.37   $       1,023.12   $         -   $       4,124.49
3808    Susie           Wilson                      06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3809    Chrishara       Wilson-Lewis                10/04/17    $      3,843.58   $       1,267.97   $         -   $       5,111.55
3810    Khalilah        Wiltshire                   06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3811    Karen           Windham                     06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3812    Joanne          Windley                     10/12/17    $      3,830.33   $       1,263.60   $         -   $       5,093.92
3813    Kamel           Wingate                     06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3814    Marilyn         Winn                        08/07/17    $      2,332.65   $         769.53   $         -   $       3,102.18
3815    Anwar           Winston                     06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3816    Keanna          Winston                     10/02/17    $      1,669.97   $         550.91   $         -   $       2,220.88
3817    Salange         Winston                     06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3818    Tiffany         Winston                     06/30/17    $      1,961.55   $         647.10   $         -   $       2,608.65
3819    Gina            Winter-Ewer                 07/31/17    $      3,962.86   $       1,307.32   $         -   $       5,270.18
3820    Adriane         Witherspoon                 06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3821    Crystal         Witherspoon                 06/30/17    $      3,896.59   $       1,285.46   $         -   $       5,182.05
3822    Geraldine       Witherspoon                 09/28/17    $      3,856.83   $       1,272.34   $         -   $       5,129.17
3823    Tony            Wong                        06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3824    Dashayla        Woodberry                   06/30/17    $      4,029.13   $       1,329.18   $         -   $       5,358.31
3825    Davonna         Woodberry                   09/27/17    $      2,385.67   $         787.01   $         -   $       3,172.68



                                                         75 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 90 of 91
                                                 PRELIMINARY EXHIBIT A
                                            PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                            TOITAL
                                                     Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #      First Name           Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
3826    Lydia           Woodberry                  09/27/17    $      3,088.12   $       1,018.75   $          -     $       4,106.86
3827    Tywanda         Woodberry                  06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3828    Deshawn         Woodford                   06/30/17    $           -     $            -     $          -     $            -
3829    Gerrilyn        Woodley                    06/30/17    $      3,101.37   $       1,023.12   $          -     $       4,124.49
3830    Sabrina         Woods                      06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3831    Richard         Woodson                    07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
3832    Marvin          Woody                      07/21/17    $      3,989.37   $       1,316.06   $          -     $       5,305.43
3833    Vanessa         Woody                      07/21/17    $      2,054.33   $         677.71   $          -     $       2,732.03
3834    Melinda         Workman                    06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3835    Rhakeema        Worley                     06/08/17    $      3,273.67   $       1,079.96   $     1,000.00   $       5,353.63
3836    Tremaine        Worrell                    09/27/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
3837    Destiny         Wright                     09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
3838    Fallon          Wright                     06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3839    Ricardo         Wright                     10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
3840    Robert          Wright                     10/18/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
3841    Robert          Wright                     10/12/17    $      3,830.33   $       1,263.60   $          -     $       5,093.92
3842    Tamara          Wright                     10/12/17    $      3,512.24   $       1,158.66   $          -     $       4,670.90
3843    Tenisha         Wright                     06/30/17    $      2,796.54   $         922.56   $          -     $       3,719.09
3844    Vivian          Wright                     06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3845    William         Wright                     10/18/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
3846    Diane           Wynn                       06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3847    Kendra          Wynn                       06/30/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
3848    Brenda          Wynter                     10/10/17    $      3,737.55   $       1,232.99   $          -     $       4,970.54
3849    Donna           Wynter                     10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
3850    Gloria          Wynter                     10/30/17    $      1,219.34   $         402.25   $          -     $       1,621.59
3851    Andrea          Yarde                      06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3852    Anthony         Yearwood                   08/07/17    $      3,949.61   $       1,302.95   $          -     $       5,252.56
3853    Abigail         Yearwood-Niles             06/30/17    $      3,684.53   $       1,215.50   $          -     $       4,900.04
3854    Mavis           Yeboah                     06/30/17    $      3,101.37   $       1,023.12   $          -     $       4,124.49
3855    Joseph          Yodice                     06/30/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
3856    Frank           Yoli                       06/30/17    $      3,392.95   $       1,119.31   $          -     $       4,512.26
3857    Valerie         York                       08/10/17    $      3,366.45   $       1,110.57   $          -     $       4,477.01
3858    Anquanett       Young                      06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3859    Beverly         Young                      06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3860    Brenda          Young                      09/28/17    $      3,021.85   $         996.89   $          -     $       4,018.73
3861    Cheryl          Young                      10/02/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55
3862    Howard          Young                      07/31/17    $      3,962.86   $       1,307.32   $          -     $       5,270.18
3863    Kimala          Young                      06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3864    Missfiona       Young                      07/21/17    $        662.69   $         218.62   $          -     $         881.30
3865    Summer          Young                      09/28/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
3866    Tiffany         Young                      06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3867    Yvette          Young                      07/31/17    $      3,962.86   $       1,307.32   $          -     $       5,270.18
3868    Yvette          Young Bullen               09/01/17    $      3,035.10   $       1,001.26   $          -     $       4,036.36
3869    Beverley        Younge                     10/12/17    $      2,160.36   $         712.69   $          -     $       2,873.04
3870    Linda           Yulfo                      06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3871    Christine       Yuzuk                      06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3872    Cheryl          Zajonc                     06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3873    Carla-Ann       Zambito                    10/16/17    $      3,817.07   $       1,259.22   $          -     $       5,076.30
3874    Linda           Zambrano                   10/02/17    $      2,173.61   $         717.06   $          -     $       2,890.67
3875    Beata           Zammit                     06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3876    Jason           Zaza                       10/04/17    $      3,843.58   $       1,267.97   $          -     $       5,111.55



                                                        76 of 77
             Case 1:17-cv-04337-LGS Document 217-1 Filed 05/08/20 Page 91 of 91
                                                  PRELIMINARY EXHIBIT A
                                             PLAINTIFF DISTRIBUTION AMOUNTS


                                                                                                                             TOITAL
                                                      Court                           LIQUIDATED         SERVICE          PAYMENT TO
REF #      First Name            Last Name          File Date       BACKPAY            DAMAGES           AWARDS            PLAINTIFF
3877    Tina            Zelaya                      06/30/17    $      3,856.83   $       1,272.34   $          -     $       5,129.17
3878    Clara           Zhanay                      06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3879    Harry           Zimmet                      06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31
3880    Liza            Zito                        06/30/17    $      4,029.13   $       1,329.18   $          -     $       5,358.31

                                                                $ 13,789,357.12   $ 4,549,006.98     $    57,000.00   $ 18,395,364.10




                                                         77 of 77
